Decision on urgency
Madam President, the Committee on Fisheries has agreed to accept urgent procedure and to ask for this to be placed on the agenda for the procedure without debate.
(Parliament agreed to urgent procedure)
The report will therefore be put to the vote on Friday morning. The deadline for tabling amendments is 12 noon on Wednesday.
Madam President, the Committee on External Economic Relations yesterday unanimously adopted the request for urgency on the report by Mr Pex, as you rightly said. We hope that the House will do the same.
(Parliament agreed to urgent procedure)
This item is also placed on the agenda for Friday. The deadline for tabling amendments is 12 noon on Wednesday.
Customs 2000
The next item is the recommendation for second reading (A4-0083/96) on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the common position established by the Council (C4-0006/96-95/0087(COD)) with a view to the adoption of a European Parliament and Council Decision adopting a Community action programme on customs (' Customs 2000' ) (rapporteur: Mr von Wogau).
Madam President, ladies and gentlemen, we are voting today at second reading on the common position established by the Council with a view to the adoption of a European Parliament and Council Decision adopting a Community action programme on customs known as 'Customs 2000' .
The aim of the programme is to assimilate and increase the efficiency of customs procedures and customs administration. Many of the working methods and organizational structures used by the national customs services vary widely and urgently need to be brought more closely into line with each other. At first reading we adopted a number of amendments to the programme, many of which the Commission has incorporated in its amended proposal.
The Council, however, has made it clear in its unanimously adopted common position that it has different priorities from those of Parliament. This is obvious even from the title of the programme, which the Council calls a 'Community action programme on customs' , whereas the title proposed by the Commission and approved by Parliament was 'action programme for Community customs' . We had a detailed discussion with the Commission and the Council in the committee on whether or not we have Community customs. We feel that since we have common external tariffs, we can definitely say that the European Union has common customs which all share the same rules and objectives.
The recommendation before you at second reading lays emphasis on the further development of the European internal market into a proper European home market with open internal borders and a common external border. Particular attention is to be paid to the associated countries of Central and Eastern Europe.
As a first step towards an eventual common customs administration, customs officials are to wear the twelve-star symbol of the Community to make it clear that they belong to a common service. On the subject of training, the decision itself proposes the establishment of a European Customs Academy, not to replace the training provided by the administrations in the Member States, but to supplement it and help to bring the Union's customs services together.
Finally, as part of the urgently needed computerization of the customs services in the Union, we propose that they should have the right of access to certain data in the Member States' data bases, and that a common data bank should be set up. In my opinion, this last point is particularly important and could be especially useful in protecting the Community's financial interests. Fraud and customs evasion has cost the Community considerable sums of money, a fact which has also led Parliament to set up a committee of inquiry into the Community's freight transport procedures, where there is a particularly high incidence of fraud.
The people who will be most affected by this development are freight carriers, who are liable to the customs administration for the proper execution of the transport procedures. There are huge sums of money involved here, and the carriers are required to provide the customs office with security for their liability. Cases of fraudulent evasion of customs duties which are discovered by the customs authorities result in enormous penalties for the carriers.
In the Netherlands alone, carriers have had to pay almost ECU 900 million, the situation in Germany being almost as bad. For Europe as a whole, the figure is estimated at around ECU 3 billion, and it is often only fairly small-scale firms which are involved. Individual firms have faced demands for more than DM 50 million, for example, and for many this can spell financial ruin.
In calling for the customs services to be fully computerized as quickly as possible, Parliament therefore hopes to help prevent fraud and protect jobs.
Madam President, ladies and gentlemen, having arrived at this stage of the discussion following the European Parliament's adoption last October of a strong text after the Council had adopted a rather insipid common position lacking in force and depth, the Committee on Economic and Monetary Affairs and Industrial Policy has sought to restore a more real and direct force to the Customs 2000 programme by voting for a number of amendments. Among other things, we have sought to reaffirm, through these amendments, the concept of the domestic market to which we attach considerable importance; we have also sought to give more substance to the notion of Community customs with a whole series of distinctive signs and symbols in this area; finally, we have sought to ensure the beginnings of genuine mobility for customs officers between the 15 Member States, common training and exchanges and, of course, the harmonization of controls in quantitative and qualitative terms. In the field of legislation too, efforts are being made to achieve harmonization between Member States, and there must also be a certain homogeneity between them in the way they interpret this legislation.
But I should like to place particular emphasis, as most members of the committee sought to do, on the fight against all forms of fraud, and fraud arising out of transit operations in particular. As you know Madam President, ladies and gentlemen, a committee of inquiry has been set up to investigate fraud involving Community transit operations and its initial findings have already shown that there is a great deal of fraud and a great deal of effort required in the matter of TIR documents, computerizing the Community transit system, data exchange, and effective checks on these data.
Finally, in regard to the committee's amendments, we urged increased cooperation with third countries, and the CEEC countries in particular, through training programmes such as the Matthaeus programme. We stress that sufficient funds should be made available under this programme to enable the declarations of intent to be expressed in action in the field.
Such are the conclusions of the Committee on Economic and Monetary Affairs and Industrial Policy and at this point I should like to thank our rapporteur and chairman Mr von Wogau. I will end by inviting Parliament to approve these amendments, without which this programme, which is important by the very fact of its existence, would risk being seen as no more than an artifice by many people. I repeat, if we want to be credible we must combat all the many forms of fraud which abound within the Union and which prompt nationalist reactions.
Madam President, a single market needs common protection. This common protection needs harmonized and strong customs at the Community's borders, and that is precisely the subject of this report which we would like to see reinforced by a vote in favour of a number of our amendments.
Madam President, ladies and gentlemen, I should first of all like to thank the rapporteur on behalf of my group for the great commitment he has shown over a number of weeks while working on this recommendation. His goals of ensuring the successful operation of the internal or, as he calls it, home market and helping to combat fraud and illegal trade are objectives which we all share.
There are two points which I should like to raise. As I see it, this programme needs to ensure that customs controls are equally strict at all border crossings, including ports and airports, and it is up to you, Commissioner, to see that this happens. People are not happy that revenue should be lost and fraud encouraged because of slack controls at certain border points in the Community. The Community has uniform customs legislation and should therefore ensure that customs controls are applied equally strictly everywhere. I think the programme you have proposed will be helpful here, but you will also have to monitor it in practice.
The second point I would like to make concerns a completely different aspect of the programme. I welcomed the Commission's proposal - which was approved by the Council in the common position - that the interests of those involved in external trade should also be taken into consideration, in other words that importers and exporters should be involved. I think it is an excellent idea to examine whether the customs rules can be simplified, since complicated rules merely encourage mistakes and fraud, whereas simpler controls would be much more effective. I therefore welcome the fact that the Commission has said it is prepared to try to help importers and exporters by considering ways to simplify procedures.
I also think it is excellent that instead of simply handing down instructions from on high, the Member States wish to reach agreement with the freight carriers, importers and exporters on how computerized procedures can be used to simplify controls and apply them in practice. I think that this form of partnership between economic operators and customs authorities is a very good idea and should definitely be followed up.
Finally, we should point out to the Council once again - assuming that it ever reads our proceedings - that there is no point in proposing a joint decision on improving customs if the Member States do not then provide their customs services with the funding and technology needed to put the decision into effect. In my view, there is a good deal of ground to be made up with the installation of decent computer systems at all border controls throughout the Community, and this is something for which the Member States are responsible.
Madam President, the issue we are again discussing today - in the hope of being able to arrive at a definition of it - is of the greatest importance for the European internal market.
We clearly welcome the fact - and he has the support of my group - that it is actually the chairman of the Committee on Economic Affairs, Mr von Wogau, who is dealing with it, because there is, basically, broad consensus within the committee on the objectives put forward. I would remind honourable Members that those objectives are crucial to the creation of a genuine internal market: what is involved here is in fact applying the common policies, regulating and facilitating trade both inside and outside the Community, collecting duties and taxes, securing compliance with fiscal and statistical rules, guaranteeing the protection of the Community's financial, economic, commercial and industrial interests, combating illegal trafficking and, above all, guaranteeing protection of the Community's environment and cultural heritage and of consumers.
There is one aspect in particular - and indeed it is one which came to light earlier - to which I would like to draw attention once again, namely the importance of identifying the customs authorities to which the 'Customs 2000' programme is addressed. It is very important to define the powers of customs officers, and these have, of necessity to be uniform throughout the Union. We welcome then the extension and automation envisaged and the setting-up of an information system with a common data-base which has a twofold function: firstly, to eliminate the incompatibility between the various systems of data preparation and, therefore, simplify customs procedures and, secondly, to serve as a useful instrument to combat fraud and illegal trafficking - a task that has assumed great importance since the creation of the single market and one to which the customs authorities can now devote all of the resources that are gradually being freed up.
We firmly believe that this proposal may represent a vital step towards the completion of the internal market.
Madam President, the Customs 2000 programme is very important and it is still more important to launch it with realistic objectives. In this respect Parliament is perhaps attempting to achieve rather overambitious objectives too quickly. For a long time to come we will be aiming rather at speedier cooperation between customs systems than at a separate common customs system - not least because there are still very sensitive issues associated with the external borders. The Greens wish to stress the importance of customs cooperation with third countries and the European Union's immediate neighbours. In our opinion at least one-fifth of the Customs 2000 funds should be used to develop those countries' customs institutions and cooperation with them. It is also important to remember that, when the common data banks are set up which are essential in the fight against fraud, data protection will be needed to prevent these data banks being removed from the citizens' control and used against them.
Madam President, both the proposed programme and Mr von Wogau's report are something of a curate's egg. It appears from various sources that the introduction of free movement has led to a sharp increase in the incidence and scale of fraud in the export, import and transfer of goods, so we now need to focus our efforts on taking adequate measures to combat fraud. The possibility of exchanging real-time information through computerized data banks and mutually accessible computer networks will spearhead these efforts, and as far as I am concerned, setting up a joint training institute comes much further down the list of priorities.
I am astonished at the proposals for customs officers to wear the European Union emblem on their uniforms and for the creation of a single Community customs service, which are purely symbolic gestures amounting to nothing more than window-dressing.
One last point. The planned accession of the countries of Central and Eastern Europe will mean extra work for the European Union, and we should start now to prepare the ground for future cooperation with the customs services of these countries.
Madam President, ladies and gentlemen, Commissioner, Mr Jarzembowski welcomed the fact that the programme specifically includes economic operators. But if only we had included them in the past and heeded their warnings, we would not now be planning to extend the T1 system to cover the Visegrad states. Freight carriers - who were mentioned a moment ago and who really do face enormous financial penalties which they have not themselves incurred - and their associations have repeatedly warned against extending the T1 system to the Visegrad states or others at the present time, not because these countries are not to be trusted or because we do not wish to have them in the system, or because we do not know how important these first moves towards enlargement are, but because the T1 system is now no longer working even in the European Union and the EFTA countries and is, according to the Commission, on the point of collapse.
To put it bluntly, there is no point in having talks with economic operators or with the customs authorities if we do not draw the appropriate conclusions. If all that happens at the end of the day is that a political decision is taken which cannot be justified in practical terms, then even the most constructive talks are useless. Nevertheless, we would of course welcome the continuation of talks as part of this programme.
I have a comment to make about Amendment No 16, which has caused some misunderstanding because it calls for direct customs control to have priority over every other method. This does not mean, of course, that every lorry has to be unloaded at the border or its destination, which would, as we all know, be quite stupid. But the approach adopted by the Commission and the Member States at the moment, of demanding higher guarantees, asking for individual sureties, extending the periods during which controls may be carried out, carrying out audits which produce statistics on fraud instead of preventing it, and then claiming payment retrospectively from the operators we have talked about so often - all of this is wrong.
The aim is not to find a scapegoat and hold them responsible for as long as possible. The aim must be to take deterrent and preventive action, and this is only possible with controls. What has been happening in the past few weeks with the abolition of securities for certain products and the introduction of individual sureties for sensitive products is already ruining some firms, and this is surely not what anyone here wants.
Madam President, it is obvious when a programme like 'Customs 2000' was thought up there is no doubt that everyone who created the single market had no doubt that ending customs barriers would means more fraud, more unfair competition and more crime within the European economy. Noone was in any doubt about that. And there is no doubt that the romantic symbol of gold stars on the customs officers' new uniform is going to do anything to solve this problem...
The measures which must be taken are well and truly enshrined in Articles 7 and 8. Will those measures be taken? Will there be really any interest among the Member States to take these measures? Will not many top officials in various Member States be interested in making sure that there is a certain freedom in terms of fraud so that competition takes place and their products can be sold? To what extent can Member States be made responsible for ensuring that provision already taken should actually be executed? The problem here is that of making the Member States shoulder responsibility since there are European citizens on blacklists and it will certainly be necessary to point out which governments and administrations fail to comply with the rules set within the Council of Ministers and the Commission. Otherwise the whole of this can have no effect and the Customs 2000 programme will just be another document worked out by the Commission and the Council of Ministers.
However, I would like to see political will be made compulsory and I would like to see the states held in check because, Madam President, ladies and gentlemen, unless states actually play their part it will be almost impossible for their to be fraud in current proportions.
Madam President, I have only a few brief comments to make on a report whose conclusions I largely support. As regards Amendment No 5, of which I am in favour, I believe that it is important to stress that if it proves possible at Community level to agree criteria for the scale of customs controls, those criteria should be for a minimum level of checks. This means that the individual Member States should undertake to achieve at least a certain standard of control but that they will be at complete liberty to introduce a stricter system of checks if they so wish. In the debate in the Committee on Economic Affairs Mr Von Wogau also confirmed that the criteria would be of this minimum nature.
I should like to point out that there is considerable concern in my country that the single market may make it more difficult for us to carry out effective customs to prevent the importation of drugs. An overwhelming majority of the population want us to be able to step up inspections if we so wish. For this reason I am also critical of the formulations in Amendment No 3. I believe that we can, without in any serious way having to obstruct the free movement of goods and services, preserve a certain measure of internal border controls, precisely in order to prevent various forms of cross-border crime, such as that involving drugs.
Finally, Madam President, I have my doubts about the value of customs officials' uniforms bearing the EU logo with the twelve stars. Insignia indicating authority on police and customs officers' uniforms, for example, should after all refer to the underlying legal powers, that is to say, in the case of Swedish customs officials, the Swedish state and the Swedish legal system. I therefore regard the twelve stars as a worthless symbol. I admit, however, that this issue is completely insignificant and it does not affect my positive attitude to Mr Von Wogau's report.
Madam President, ladies and gentlemen, let me begin by congratulating the rapporteur, Mr von Wogau, for the important work he has done. As stated in the report, the vital precondition for creating a genuine internal market is that there has to be joint protection of external frontiers.
That kind of joint protection is designed to guarantee the security of economic operators in the European Union; to protect the Community's financial interests and provide everyone, traders and citizens, with the same treatment in their dealings with the customs authorities. Bearing in mind those fundamental objectives, the Commission put forward this text on 6 April 1995, and it was first considered by the House on 25 October last. Of the 34 amendments you then tabled, 23 were taken up by the Commission in its amended proposal of 21 November, and 14 adopted by the Council in the common position of 22 December 1995.
As I emphasized to the House at the time of first reading, this programme forms part of the policy that the Commission has been applying since 1993, designed to set in place a framework that will encourage cooperation between the authorities of the Member States and between those authorities and the Commission, thereby improving the administration of the internal market. In compliance with the Treaty - and it has clearly to be taken into account - this is not intended to take the place of the responsibility of the Member States for implementing Community law or collecting own resources: the intention is rather to create a form of constructive collaboration to secure better coordination of those activities. The 'Customs 2000' programme is in no way intended to interfere with the organization of the public authorities or national administrations or to intervene directly in the area of customs cooperation strictly speaking, a sector in which, under Title VI of the Treaty, the Commission has no power of initiative.
Similarly, this decision does not of itself represent the main instrument devised by the Commission to tackle serious but specific problems it has identified in relation to fraud, particularly as regards transit. Those issues will be specifically dealt with, in separate proposals, in a different context.
Nonetheless, the 'Customs 2000' programme will provide a framework particularly suited to developing a genuine policy of prevention to combat customs fraud. And it is in the light of those objectives that the Commission has weighed up the amendments tabled in your draft decision on second reading.
The House proposes incorporating 23 amendments into the common position of the Council - on which the Commission gave its view on 11 January. Many of them are the product of discussions held with representatives of the Council and the Commission as part of an informal tripartite dialogue; others take up again amendments from first reading that were not adopted by the Council or, in some cases, the Commission, Some, finally, are not, in our view necessary because they are already present in the text of the Council's common position.
Consequently, the Commission is able to accept, as currently drafted, Amendments Nos 1, 3, 5, 7, 9(2), 15, 21 and 23; it can also accept, with some changes to the wording, Amendments Nos 2, 4, 8, 10, 11(1), 19 and 20. The Commission cannot, however, take on board those amendments which, in its view, run counter to the principle of subsidiarity and seek, one way or another, to shift what is properly the responsibility of the Member States to the Commission or the Community: that applies to Amendments Nos 6, 9(1), 11(2), 14, 17, 18, 22 and 25. Even though the latter amendments cannot be accepted as such, the Commission believes that the ideas underlying some of them reflect objectives endorsed by the Commission. That being so, the Commission undertakes to include those issues in the work that will be done in implementing this programme.
Finally, there are three amendments which we consider unnecessary because they reflect amendments from the first reading which the Council has already included, in substance at least, in the common position: they are Amendments Nos 12, 13, 16 and 24.
To conclude, the Commission welcomes the great interest that the 'Customs 2000' programme has generated in the House and the active support our proposal has been given.
Thank you, Mr Monti.
The debate is closed.
The vote will take place tomorrow at 12 noon.
Industrial policy for the pharmaceutical sector
The next item is the report (A4-0104/96) by Mrs Soltwedel-Schäfer, on behalf of the Committee on Economic and Monetary Affairs and Industrial Policy, on the communication from the Commission to the Council and the European Parliament (COM(93)0718 - C3-0121/94) on the outlines of an industrial policy for the pharmaceutical sector in the European Community.
Madam President, I should like to begin by saying how much I have enjoyed working with my colleagues on this pharmaceutical report, especially recently in the various rounds of votes and compromises, and I should like to thank them all for their help and cooperation.
Ladies and gentlemen, this report is sure to provoke very widely differing views on the industrial policy we should pursue in the pharmaceutical sector. This is certain to be the case, since the report is supported by a majority in Parliament, but the Commission, so I was told by one of Mr Bangemann's press officers, is anything but happy with it, saying that we are 'making a lot of work for the Commission' with it. So we clearly do not see eye to eye on this.
I should like to pick up on this point. The Commission communication, Mr Bangemann, unfortunately devotes far too little attention to the quality aspects of innovation in the pharmaceutical sector, the need for patients to have objective information on drugs, and ethical issues relating to their licensing and production. We in Parliament, and I as rapporteur for this report, demand that an ethics committee be set up at the European Medicines Agency in London, and that patients' representatives be appointed to its management board and scientific committees. Mr Bangemann, we were at the EMEA conference in London together, and I assume that you, as a forward-thinking consumer protector, will also support these demands.
I would like to stress that certain passages in this report have been watered down as a compromise, to ensure that it would receive a majority. This is, of course, not the ideal way to produce a report, but in the end the wording is always some sort of compromise. On the subject of patent protection periods for generic medicines, I have not only emphasized the vital role which these medicines play in social policy terms, but also the fact that more and more pharmaceutical companies are becoming heavily involved in the generics sector, either directly or through participation in research.
Further aspects covered in the report which, I am glad to say, most of my colleagues in the committee voted for, include calls for restrictions on animal testing, opening up the European market for herbal and homeopathic medicines, and the close monitoring of mergers in the pharmaceutical sector, which have a considerable impact on employment. We are also calling for a responsible export policy in the pharmaceutical sector, with the introduction of a code of conduct.
I am delighted that at its last meeting at the end of March this year, the Council adopted a decision on the implementation of guidelines for an industrial policy in the pharmaceutical sector, which puts forward a number of suggestions and calls on the Commission - and I should like to hear what you have to say on this, Mr Bangemann - to bring forward proposals for improving transparency in the sector and taking greater account of the interests of generic and herbal medicine producers. I am particularly pleased because these are things that we also emphasize in the report, and they are evidence of a modern approach which considers the interests of patients and consumers as well as those of the industry itself.
In conclusion, I should just like to say that I think the Conservative and Liberal groups here in the House have been very unconstructive in tabling amendments which directly contradict this modern approach, and it shows that they have simply swallowed the very intensive lobbying from the industry. Let me be quite clear about this. A modern industrial policy must not be geared towards either producers or customers. It must be geared towards society and its legitimate needs, and above all, Mr Bangemann, it must have the courage to innovate.
In my view, the report should be adopted as it stands. I assume that Parliament has the courage to innovate, and that the House can tell the difference between the Commission's proposal, which was very much geared towards the industry, and the committee's carefully considered and jointly adopted alternative. I hope that it will be widely supported, and I would be delighted if it helped to give the people of Europe confidence in our ability to protect those who are ill.
Madam President, I should like to start where the rapporteur has left off. As Commissioner Bangemann knows, no one has fought harder for the principle of industrial policy in this House over the last three years than myself and some of the other Members who will be taking part in this debate. We have to recognize, however, that the idea of having an industrial policy for the pharmaceutical industry is rather different from the other industries we have dealt with in the past.
We have to acknowledge that the pharmaceutical industry is intimately linked to health issues and to the national social security systems of our Member States. When we determine an industrial policy - which we should do for the pharmaceutical sector - we have to recognize that it is a much broader sector than the other industries we have looked at in the past. At a time when governments are trying to cut their budget deficits, we have to look at the costs involved in buying the pharmaceuticals for the health of our nations. To ensure that we have healthy citizens we have to ensure that drugs are as inexpensive as possible.
The Socialist Group supports an industrial policy. We do not believe that we should cherry-pick. We want to see a comprehensive industrial strategy for the European Union and we do not believe we should only look at industries which are in decline. Therefore, we welcome the Commission's proposal to look at the pharmaceutical industry. Indeed, we want the Commission to come back in the very near future with a new communication on the pharmaceutical industry based on the consultations they have taken on their 1994 proposal and recognizing the rapid developments taking place in this sector.
There is global competition in this sector. We recognize that with global markets we have to look at this key industry and ensure that it is competitive within the European Union. That is why the report we have produced looks at a number of key issues. We want to encourage innovation. We want adequate protection of new medicinal products. We want the availability of medicinal products for citizens throughout the European Union. But in addition - and we see no contradiction in this - we want the development of an EU-based generic pharmaceutical industry as a positive contribution to competition. There is no contradiction if we recognize the importance of the pharmaceutical industry for the health of our citizens and for our national social security systems.
We also want close monitoring of mergers, specific action towards emerging activities such as biotechnology, on which we are trying to cooperate with Commissioner Bangemann at the moment to secure rational proposals for the European Union, and of course we want the promotion of responsible selfmedication. So, we want a well-balanced industrial policy but we want to make sure that this balance recognizes the responsibility that the pharmaceutical industry has in Europe. It has its industrial responsibilities but also a responsibility towards every single citizen that may need to use these products in the future.
Madam President, ladies and gentlemen, the Commission report has been out for two years now, and the House has discussed it in great detail over that period. It is a good thing that Mrs Soltwedel-Schäfer can now tell us that the wording of various passages has been watered down, because the proposals she originally put forward were completely unworkable. But there are still plenty of points in this report that we do not agree with, and I think it is too simplistic to claim, as Mrs Soltwedel-Schäfer does, that every argument put forward by the industry must be unconstructive. This is not the right way to go about things.
After intensive discussions, there are now four points on which we have tabled amendments with the Liberals: firstly, the question of whether the best way to ensure the future viability of the sector is through greater competition or more regulation; secondly, the role of genetic technology and biotechnology in the development of medicines for the future, particularly for previously incurable diseases; thirdly, the research and development of innovative products; and fourthly, closely linked to that, the question of generic medicines and selfmedication.
We feel that the Commission report paints a relatively accurate picture, but the proposals which it puts forward still need some improvement. We agree with the Socialist Group's analysis here. However, I do not believe that price controls and other measures which restrict competition are the way to ensure future viability. What we need instead are measures which promote competition and thus give firms the opportunity to establish their innovative capacity on a long-term basis, and to offer people better medicines for the future.
The future role of genetic technology and biotechnology is still in dispute, and although we need to take account of people's concerns and fears, this does not mean that we should simply reject this vital field out of hand. We must analyse the situation carefully, and if Europe's industry is to remain competitive, we cannot afford simply to say 'this is all too dangerous for us' , otherwise we shall soon see the entire sector move to the USA.
The most controversial subject in the committee was the issue of generic medicines, on which there was fierce lobbying from the industry. We feel that we should keep to the compromise we reached earlier, which was that we should encourage the prescription of generic medicines in general, but without jeopardizing the level of innovative research being carried out in the industry, and so the agreed protection periods should be maintained. What we could do, however, is to harmonize the durations of these periods, which vary between six and 36 months in Europe for generics, with an average of 18 months after the expiry of the patent period. This is one area where we can actually achieve something, and I think it would be a good way to promote greater transparency and more competition on the market.
Madam President, ladies and gentlemen, Commissioner, the Liberal Group feels that if our policy in the pharmaceutical sector is to be successful, we need to strike a sound balance between public health requirements on the one hand, and on the other the need to have a competitive pharmaceutical industry as the jewel in the European economy's crown. In recent weeks, however, I have had the distinct impression that some people in this House see government cutbacks in healthcare as the only reason for introducing a policy for the pharmaceutical sector in the Union, and regard generic medicines as the ideal solution. There are a number of factors which they have completely overlooked, however.
First and foremost, there is the importance of medical progress. Research and progress in the pharmaceutical industry depend entirely on having a watertight patent protection period. Ten to twelve years of exclusive rights are absolutely vital when you know that out of tens of thousands of active substances, only one or two will produce a marketable drug.
Secondly, we must not forget that the market for generics is a purely commercial one and involves only products which are commercially successful.
Thirdly, the comparison with the situation in the United States does not hold water. The United States does not have price regulation, so the pharmaceutical industry can recover its research costs more quickly. The same goes for the United Kingdom, the Netherlands, Denmark and Germany, where the free pricing system has already produced a flourishing market in generic medicines, whereas in Belgium and France the market is practically non-existent. The solution lies in free pricing, not in cutting down on the patent protection periods.
The American market is also not fragmented as it is in the Union, where the protection period is calculated from the first time a licence is granted in any of the Member States.
Finally, the innovative pharmaceutical sector is one of the leading generators of employment. It has a much greater multiplier effect on other sectors and itself employs 530 000 people in Europe, 80 000 of them highly skilled.
Apart from her desire to reduce the patent protection periods, it is the rapporteur's views on genetic technology and biotechnology which cause me the greatest anxiety. I wonder which is the more ethical: encouraging scientists to carry out genetic research into diseases which cannot yet be treated, or thinking that we politicians can judge how this genetic research should be developed or curbed. I hope that when you vote, ladies and gentlemen, you will put the interests of medical progress and a competitive pharmaceutical industry in Europe first.
Madam President, in relation to this report it is important to emphasise the special nature of the pharmaceutical industrial sector. It is umbilically linked to public health and, as point E demonstrates, we should first of all aim at the objective of providing the whole population with safe and efficient medicines.
This undeniable priority comes up at Community level against the differences between the health systems and social security regimes in the different Member States and various national peculiarities. On one hand it is a sector which illustrates in the extreme and with many contradictions the process of private transnationalisation leading to the destruction of national industrial sectors. From this point of view various factories which are technically performing well and which have very good laboratories have been put out of action, abandoned and transformed, because of mainly financial transactions, into mere warehouses or places where labels are changed.
The case of Portugal would be a perfect example of this accelerated and perverse evolution which has made the production and trade in medicines completely dependent on the outside. We can only ask, as hinted at in part I, whether it will be inevitable that the European pharmaceutical sector should suffer the same fate as other national sectors, given that Europe is the biggest medicine market in the world, as is pointed out with emphasis in the opinion issued by the Committee on Social Affairs.
These remarks took on particular expediency when the 'mad cow' crisis took over the front pages and became one of the main preoccupations of the public, bringing to the fore the question of medicines and their control, a control which the exclusive interests of transnational capital accumulation have gradually taken over and turned into a problem of recovery.
It is obvious that the pharmaceuticals industry demands huge resources and calls for extremely burdensome research spending. However it is very important to prevent that research and development from being exclusively at the service of private interests rather than mankind as a whole or public health.
The delicate nature of these questions and the dimension of the interests at stake are both reflected in the report which should deal less with the market and prices. But that is how things are.
We must emphasise and point to Vote 26/24 behind this motion for a resolution and the clearly trade-biased orientation of some of the amendments, and we wish to point to the top priority which the pharmaceuticals industry should aim at and which is its raison d'être - helping public health.
Madam President, ladies and gentlemen, what we are doing here is developing a European industrial policy for a particular sector. In the pharmaceutical sector, we need to reconcile a number of different interests. First of all, there is our common heritage of biodiversity and acquired scientific knowledge, the latter being a basic prerequisite for the development of pharmaceutical products. Secondly, there are the interests of society, since our social security and healthcare systems are greatly affected by price levels in this sector. Thirdly, there is our common interest in lasting innovation for the future, which means that we will always need industrialists, and they in turn will always need a challenge. Big profits are not enough, otherwise we would have seen a flood of industrial innovation in Europe in recent years, which has clearly not been the case. Those who have invested in the sector, however, quite legitimately wish to see a return on their capital.
Mrs Soltwedel-Schäfer's report, as adopted by the committee, contains a number of acceptable compromises, and I think it would be most inadvisable to reject these in the hope that giving the industry carte blanche is the right thing to do. It would be wrong for us to introduce a German-style industrial policy which simply allows the economy of this sensitive sector to govern itself. What we need is to achieve a democratic balance of interests which presents a challenge to the pharmaceutical industry, and thereby stimulates the innovation that is required.
Madam President, ladies and gentlemen, this is a commendable report, despite a rather unfortunate title. Is not an industrial policy for the pharmaceutical sector reminiscent of the planning we used to see in the iron curtain countries? The argumentation without discussion is cast in the same mould. While it is admittedly impossible to harmonize the management policies in the pharmaceutical sector, there are certain major subjects of concern which this report fails to address.
Let us first turn to what are known as 'orphan drugs' , meaning those withdrawn from the market as they are not profitable due to insufficient use. A specific approach to this problem is essential due to the appearance of new forms of nonepidemiological illnesses. A medicine exists because it provides treatment, irrespective of whether it is profitable or not.
Japan and the United States have awarded orphan drugs special status. In Europe there is a legal vacuum in this area. The legal status of orphan drugs in the United States means that they enjoy privileged status for clinical trails, tax credits, etc. They are not withdrawn from the market; they do not stop producing them; they are not marketed - but they are made available to the medical profession.
This question of orphan drugs leads us to the whole matter of public health. Europe should endeavour to promote this protection of life at all levels, without excluding the so-called risk groups or the victims of rare diseases. A healthy notion of public health must allow every individual to obtain treatment according to his real needs.
This communication from the Commission seems to be seeking to ascertain how best to restrict the supply of health care. This is unacceptable. The report's conclusions show a certain boy scout enthusiasm, proposing an industrial policy for this sector which amounts to creating a multispeed Europe in the health sector and thus for the individual. When you then add to this a failure to understand the market economy, the potion becomes all the more poisonous. Just one additional question: How do people view the merger of Ciba-Geigy and Hoffmann-Laroche, which is a result of this report?
Madam President, I wish to record my thanks to the rapporteur for her important work on this key industrial sector in the European Union.
The difficulty that the Committee on Economic and Monetary Affairs and Industrial Policy has had with this report, to which the rapporteur and Mr Donnelly have alluded, is that we have no context in which to set this work. We have no real public health strategy for the European Union, and this is an important omission, which perhaps we can rectify in other pieces of work.
The rapporteur has rightly drawn attention to some of the problems of the sector and particularly to the way in which companies in the United States of America are in many ways making gains. She has drawn attention to the employment consequences of mergers and other changes, and she has rightly drawn attention to the problems of exporting into poorer countries drugs which are not allowed to go on sale within the European Union.
The area I wish to concentrate on particularly is responsible self-medication. It is a difficult area, because, on the one hand, Parliament would want to support the patients' right either to choose or to be involved in the choice of what drug treatment is the most appropriate for them. There is also an important cost element here and sometimes these two objectives can be in contradiction. All over the European Union - indeed all over the world - policy-makers are concerned about the costs of health care and there is a temptation to make drugs available over the counter that ought more properly only to be prescribed by a doctor or a pharmacist.
This leads me on to the important role of the pharmacist in the sale and prescription of over-the-counter medicines. We need effective labelling, effective and comprehensive testing and pharmaceutical advice if patients are to make a genuine, informed choice about over-the-counter prescriptions. It is difficult to balance the need for adequate regulation and the safeguarding of patients' rights.
I also wish to draw attention to the part of the report that states, and I quote directly: ' Growth [in the pharmaceutical industry] cannot be a political aim in itself since there is no direct relationship between the consumption of pharmaceuticals and the health of the public.' Now, perhaps that might be more tenuous were we to look at it in a worldwide context. But certainly to look at the pharmaceutical industry and its effectiveness without placing it in the context of the link between poverty and health, between housing and health, between employment and health, between education and health, means a serious omission.
I welcome the report. I welcome the innovation. I do not agree that we need a pharmaceutical industry with price controls as they are at the moment, but this is an important contribution to a key-sector policy development.
Madam President, Commissioner, ladies and gentlemen, as a practising pharmacist and someone with research experience in the pharmaceutical industry, there are two points that I should like to make. I tabled an amendment on self-medication in which I urged that medicines which are no longer to be prescription-only should still be available only from pharmacies, and only issued once the pharmacist has been able to advise the patient.
The most obvious thing that the medical profession does is to advise patients and help them with self-medication. The transition of medicines from being prescription-only to being available over the counter must be carefully monitored. I am thinking here in particular of patients who were addicted to phenacetin and often used to take headache pills just for fun, and I see the same warning signs with the uncontrolled consumption of aspirin, which people now seem to regard as a panacea.
Moving on to the question of support for generic medicines, the main thing as far as I am concerned is that while generics are certainly of considerable value, the same competitive conditions must apply for them as for innovative drugs. Only those who have no idea of the huge costs involved in researching new drugs could be in favour of granting earlier licences for generics. The comparison with the United States, it must be said, simply does not hold water. As has already been pointed out, patents are protected for 16 years nationwide in the US, whereas in Europe, protection only takes effect once the product has been licensed in the various individual countries.
I am not in favour of making generics prescription-only, since I think it is better to leave them to market forces. As for the use of genetic technology in the production of pharmaceuticals, I can only see the huge opportunities which this offers, and I feel that there is no point in discussing the risks until we can assess the advances that are likely to be made in the treatment of diseases which present a major threat to mankind.
Madam President, few reports have been the subject of such intensive lobbying by the industry concerned and I think this is always instructive. I have been part of a minority - but a substantial minority - in the Liberal Group in welcoming this report, although I feel that the criticisms of the Commission in paragraphs 3 and 4 are perhaps unjustifiably harsh.
The absence of a free market in pharmaceutical products is regrettable. It is unhelpful to the companies producing research-based innovative drugs; it is unhelpful to the consumer who enjoys less choice, and it is unhelpful to society which eventually pays a higher price in terms of a weaker industry and fewer jobs. I suspect that the cost of moving to a free market would be much lower than we imagine but, of course, once the psychology of restricted markets has taken hold it is hard to get over that.
But if we need a free market we also need normal patent procedures. Why cannot we allow, as they do in the United States, companies producing generic medicines to begin their development work in advance of the expiry of patents? We know that this work is done for European companies in Turkey and in Iceland, for example. It is costing us jobs here in the European Union. There is more than a little hypocrisy among the large pharmaceutical companies, most of which have generic subsidiaries. They want to hunt with the hounds and to run with the hare.
In the United States they see the generic medicine sector as an important job creator. This report calls for the opening of that sector. It also calls for other important changes: for the establishment of an ethics committee in the European Medicines Evaluation Agency; for measures to reduce the extent of testing on live animals; for the promotion of alternative treatments, so important especially in the homeopathic field, and for responsible selfmedication; for a ban on the export to developing countries of medicines we would not allow here; and for the harmonization of registration requirements for pharmaceuticals. All of these would lead to a safer, healthier society with more sustainable medicinal practices and a pharmaceutical industry better geared to meet the challenges of the future.
Madam President, ladies and gentlemen, a large part of our European identity is based on our system of social protection and, in particular, our system of health insurance. Despite the disparities between various Member States, this remains one of the most developed in the world, to the point where it is a reference for half the population of the planet for whom the prospect of illness spells disaster. In this respect, Mrs Soltwedel has drawn up a very clear and detailed report which deserves our praise.
At the international level, the pharmaceutical sector is going through a period of upheaval, caught between the globalization of competition and cost-cutting measures applied to public health systems. Although Europe has a large medicines market, it also fortunately has a great scientific and industrial tradition: something known as good manufacturing practice, a notion which must be preserved.
Medicines are an essential factor in protecting health. The availability, quality, effectiveness and safety of medicines must all be improved - on this point the report is categoric - in order to guarantee treatment or cure for everybody, and also prevention. In this respect we must always remember the importance of information and the essential health safety on which insufficient stress is laid. Any fudging in this area is to be rejected. We must impose strict regulations and not leave the market to impose its own rules. In regard to reagents, which were recently the subject of a debate in this House, we must of course refer to the sad case of the 'Abbot' AIDS screening tests. I repeat, it is essential to prevent any backsliding and to establish sufficient health safety not only between the Member States but everywhere.
Let us learn the necessary lessons from the situation caused by the bovine spongiform encephalopathy prion. We must not limit the action of the public authorities in this field and confine the pharmaceutical sector to the area of industrial policy alone. There is also the matter of health and people's lives to be considered. I repeat, that is what health safety is all about.
We must also endeavour to increase price transparency, although I know that the treaties do not, unfortunately, yet allow us to cause governments and laboratories to make an effort on this subject. I am in favour of the use of generic medicines, but we must not dismantle the system of patents, without which there would be no research or investment, the costs of which are a growing burden. As to gentle and homeopathic medicines, these attract me but also leave me sceptical.
As chairman of the Committee on Development and Cooperation, I should like to add a word on the need for the public authorities to assist orphan drugs and a whole range of treatments which are vital to the third world - such as vaccines - but which are not profitable enough to allow laboratories to produce them or conduct the research prior to production.
Finally, I welcome the creation of the European Medicine Evaluation Agency. I see this is an excellent first step towards Community regulation. I should like to end by looking at the need for bioethics and also add that I see Europe's increasing drug consumption as harmful. There are countries which stuff themselves with tranquilizers, but I do not know of any pill against misfortune or unemployment. The general public should be made aware of the good use of medicines and, perhaps, of the difference between what is learned at the faculties of medicine and the reality of the situation, which has changed.
Madam President, first of all I should like to say that the communication from the Commission on industrial policy for the pharmaceutical sector is appropriate and balanced, although in the future there will have to be more ambitious proposals to make innovation possible. It calls the attention of governments and of public opinion to the need to create a social climate conducive to therapeutic research.
Certain mistaken scientific, economic and social policies in the last 25 years have led to the European pharmaceutical industry's losing almost 25 % of its competitive edge in introducing new medicines on the world market.
We cannot support the report presented by the rapporteur. The Group of the European People's Party has therefore tabled a block of amendments which we think it is essential to approve.
It must not be forgotten that therapeutic progress would be best served by the promotion of innovation as would lightening the future burdens on social security systems. The best protection of the interests of patients as consumers is the availability of high quality, safe and effective medicines. We forget that a medicine is an active substance coupled with a process of pharmacological and clinical research, plus information and civil and criminal liability. Medicines known as 'generic' , which make no contribution to therapeutic or social progress, contribute nothing to that. It is only a factor of selfregulation and must be taken as such.
Many of the speeches made by distinguished fellow-Members on this report forget that there is very full legislation in the European Union and that this communication deals only with the perspectives of an industrial pharmaceutical policy. If we had concentrated on that, perhaps we should have achieved a better result and practically full support for the Commission's proposals.
Madam President, I too am a small but active minority within the Group of the European People's Party. Pharmaceutical research is both costly and time-consuming, and it can take up to ten or twelve years before a new medicine is ready to be put on the market. In 1993 the average cost of research and development was estimated at ECU 275 million. You can well imagine that sums like this can only be generated by companies with sufficient cashflow throughout the ten years which it takes to develop a new product. And not only are the costs high, there is also a considerable element of risk involved. All of this means that it is only the really big companies that can spare the money for research and development.
The recent report by the Commission on the state of Europe's industry indicates that the European pharmaceutical industry is smaller than its American rivals, which would imply that Europe's industry finds it much more difficult to finance research and development. Twenty years ago, 50 % of all new medicines were still developed in Europe, whereas now the figure has dropped to 30 %, though I hesitate to say whether this is a cause or an effect of the difference in market share. I obviously do not want American patent-holders to carry on benefiting once the patent has expired. The patent period was the reward we offered the industry under the previous GATT system, in return for its investment in developing new products. At the same time, there is a risk that all our technological know-how will move to America and Japan, where you can start research before the patent expires, if we do not provide the same conditions in Europe. So we need to introduce an exemption in Europe to allow research into generic medicines to start before the patents on them expire. We need to allow products to be developed and marketed as soon as possible, so that production costs can be recouped as quickly as possible.
If the House does not support paragraph 17, we shall simply be relegating our industry still further down the table. Producers in Asia and America, where there is a research exemption, will pull further and further ahead, and in ten years' time we could be reading a Commission report which says that only 10 % of products are now developed here.
Madam President, this debate has shown that our communication was very necessary and, in my view, that we still need to discuss this issue further. A number of questions have been raised here today which need to be examined in detail.
The Commission - and Mr Watson is right to defend us here, I think - absolutely rejects the rapporteur's claims in paragraphs 3 and 4 that we have not taken account of basic aspects of the industry and that we expect competition to be the magic solution. Our communication clearly shows that this is not the case. I would refer the rapporteur to the start of Chapter 2, where we say that if the Community is to take action to maintain and increase the competitiveness of its pharmaceutical industry, it must take account of the particular aspects of the sector which Alan Donnelly and others have already mentioned, firstly because its products have an important part to play in the field of public health, and secondly because the cost of medicines has a direct impact on the social security budgets of the Member States.
The Community's industrial policy in the pharmaceutical sector needs to take account of both the public health and social security aspects, without undermining the Member States' powers in this field. So how anyone could reach the conclusions they have, I do not know, but I have no intention of letting them monopolize our discussions. Maybe attacking the Commission is just a good way of enlivening the debate, and it is something we are quite accustomed to.
What are the problems here? This is an industry which, as Mrs Peijs pointed out, was until recently a world leader, playing a prominent role in research and development and in the creation of new jobs. In the 1980s, employment in the sector could be expected to grow by more than 2 % a year on average. In 1993 this trend came to a halt, and since 1994 employment in the sector has been falling: minus 1.8 % in 1994 and minus 2.8 % in 1995.
As Mrs Peijs said, the situation with patents is also looking rather bleak, and this may also explain why employment has fallen. Between 1975 and 1979, 61 % of all new pharmaceuticals were developed in Europe, but the figure dropped to 48 %, in other words to less than half the total, between 1990 and 1994. Over the same period, the United States' share grew from 26 % to 31 % and Japan's from 11 % to 31 %. If we include biotechnology, which is of course one of the major fields of innovation and will become particularly important over the next few years, the situation looks even grimmer. Patents at the clinical and pre-clinical development stage account for 58 % and 48 % of all patents held by American firms, in other words around half. For European firms, however, the figures are only 26 % and 16 %. What this means in policy terms is that we are dealing with an industry which is very competitive, even on the international market, but which is also in decline.
This is something the communication naturally also deals with - it is, after all, a communication on industrial policy. Mrs Read is of course right to say that health also depends on factors such as how you live, where you live, environmental conditions, social conditions, nutrition and so on. But this is not a health report, and health is not one of my responsibilities. What is more, the Union is not responsible for all health policy matters, and this is a problem I shall come back to later.
The report instead tries to suggest ways of making Europe's industry more competitive and thus providing better protection for people's health and, of course, for the interests of consumers in this field. The link here is obvious, because the pharmaceutical industry would not exist if it did not work in tandem with the healthcare and in particular the social security systems.
On the other hand it is also true, Mrs Soltwedel-Schäfer, that consumers, or in this case patients, cannot be supplied with a decent range of products if we do not ensure that our industry is competitive. We would seem to be caught in a vicious circle, and it is up to us to find a way out. The first thing we proposed was to establish a single market in this sector, an idea which has never actually been disputed. Pharmaceutical products should be subject to the rules of the single market, just as other products are.
This does not mean that they should always be treated like other products. We have already taken a number of measures, as Mrs Soltwedel-Schäfer, who was with me at the Agency in London, will testify. We are not just sitting down now to discuss what to do, this is something we have been dealing with for some years, and it was the reason why the Agency in London was set up. We have introduced a licensing procedure which has, in my opinion, come up to the mark so far, and we shall have to see how it progresses in future. This was why we visited the Agency.
I also have no objection to involving consumers and other organizations in assessing the results of this procedure and in evaluating medicines and the licences granted. I have no objection to setting up an ethics committee, Mrs Soltwedel-Schäfer. But if you do, you will have to accept its findings, even if you do not agree with them. This is not the case here, Mr Langen. I am a very open person, as you know. I am even prepared to be friendly, which shows you just how open I am.
What I cannot tolerate, however, is for people to demand an ethics committee and then refuse to accept its findings. We have an ethics committee on food production and labelling, and I would remind you that it endorsed our views. We did not ask it to do so, and there was no lobbying. The members of the committee are completely independent, and they said the Commission was right. But some sections of the House set very little store by this, which is really most regrettable, because if you want to have such a committee, it is because you expect it to be independent and neutral, but you must then be prepared to accept its decisions, however much you might disagree with them.
While I have no objection to doing more in this area, I would point out that we already have the Agency, and a licensing procedure which ensures that pharmaceuticals have a chance on the market, but only if they meet strict requirements. We have already dealt with the self-medication issues. Medicines are licensed as prescription drugs, pharmacy drugs or over-the-counter drugs, which means that the system is suitable for use throughout the Union. And - something which is particularly important with new drugs - we have already put in place some of the legal protection called for in this report.
The protection offered by patents can now be extended, in the sense that the unfortunate situation whereby the testing period had to be deducted from the length of the patent no longer exists. This has already been dealt with, and we do not need to discuss it further. The USA and Japan have even followed our example. So we are by no means starting from scratch, and what we have to do now is consider what to do next. We are left with the four problems that Mr Langen mentioned, which summarize the situation very well.
First of all, which will be more useful: more competition or more regulation? I think a combination of the two would work best, both for the industry, for cutting costs, and for consumer supply. Some regulation will of course be required, and we have no desire to limit the powers of the public authorities here. We need them to exercise their powers, as is entirely right and proper. But this too is no guarantee. Take BSE, for example. One of the main reasons why BSE grew to become such a serious problem in the UK is that the public authorities allowed lower temperatures to be used in producing feed from animal remains. It had nothing to do with competition or the Commission, it was the public authorities who allowed it. Experience has shown that making a public authority responsible for something is unfortunately not always the best thing to do. But this does not, of course, mean that we do not need public involvement in this particular field.
Think of it this way. Priests can never hope to get their full message across because they are mainly preaching to the converted, while the others whom they might convert do not come to church in the first place. This is why I am convinced that experience is best of all. You only have to look at the second question Mr Langen raised, about generic medicines and self-medication, which Mrs Read also mentioned. What is the situation here? In some countries, consumers can obtain generics for self-medication without prescription and at competitive prices, since the only chance generics have is to squeeze the market leaders out through competitive pricing. In countries which do not have competitive pricing, such as Spain, Mrs Soltwedel-Schäfer, where there are fixed minimum prices for medicines, there are practically no generics at all. 90 % of the market for generics is concentrated in four countries: Germany, the United Kingdom, the Netherlands and Denmark, because they allow price competition, and this gives generics a chance.
So anyone who wants to bring prices down for the consumer should not run away with the idea that fixed minimum prices are the way to do it. The opposite is actually the case, since consumption tends to increase with fixed minimum prices. In other words, Mrs Soltwedel-Schäfer, total expenditure is greater with fixed minimum prices than if competition is allowed to set price levels and influence consumer behaviour accordingly. These are basic market forces, but it is always difficult to have confidence in them, because they seem to be such an artificial mechanism which will inevitably produce bad results.
But this is not what happens. Mrs Read is right. Look at how little of the total healthcare budget goes on medicines, for example: 14 % a few years ago, now down to 12 %, and even less in some Member States. Hospitals account for the largest proportion, and even there the costs have fallen. And when you consider that the sensible use of medicines can in many cases eliminate the need for in-patient treatment, it becomes quite clear that medicines can be very effective in reducing costs. So when we are looking at ways of reducing costs, we should also think about how we can make this work better for us.
This brings me on to the question of how what we do affects the social security systems in the Member States. The Council has not said a word on this, nor will it answer any questions about it, for one simple reason. You are, of course, aware that any interference in these systems has enormous political implications, and we have absolutely no intention of harmonizing the Member States' healthcare systems. What we actually want to do is to remove the price element from the social security system mechanisms and allow it to be determined by the market. This will produce two results: low, competitive prices and at the same time proper social protection for patients. If we succeed in doing this - and we have urged the Member States to comply in a special protocol to this communication to the Council - we shall already have achieved a great deal.
Biotechnology is an extremely important issue here, and will come up again when we look at the patentability of technological discoveries. I hope that we have now made some progress in this field and that Parliament is able to accept the proposal, because there is a very real danger here. I am not saying this because I want to put pressure on you, but the fact is that people are moving to America because they have had enough of the poor conditions in Europe, and I do not see how this is supposed to help us if it simply means that we will have to use American medicines at prices we have no control over, prices which patients will have to pay with their hard-earned money. It will not bring us extra jobs either, so what good is such a policy? As we can see, biotechnology is really a very important aspect.
Finally, there is the question of generic and herbal medicines. For the first time in the history of the European Union, the licensing procedure we have introduced at the Agency allows homeopathic remedies to be licensed as medicines according to the same criteria as those which apply to other drugs. So don't shoot me, I'm only the piano player, and I shoot back!
On the subject of generics and patent-protected medicines, here too the best idea is to allow both to exist alongside each other. Without innovations there would not be any generics, but at the same time generics play an important role in preventing innovations from becoming so prohibitively expensive that the health sector cannot afford them. There is a symbiosis between the two: they live off each other. I find it hard to welcome the idea that laboratory testing is to be allowed before the patent period has expired. A patent covers only some of the costs that can be incurred in research today, which can run to enormous figures. Someone also pointed out how few medicines have been coming onto the market from research recently. This is why we need innovations and why they need to be protected. They can start to compete on price with generics later.
One final comment about mergers, which we also mention in the communication. Of course the competition rules must apply here. When we looked at the Sandoz-Ciba Geigy case after they informed us that they wished to merge, we were astonished to discover that these two companies, which are so important in Europe, and indeed worldwide, share only 4.8 % of the world market between them. The biggest pharmaceutical company's share of the market is just under 10 %. So even among the largest firms, the spread is so great that there will always be competition.
I hope that I have now answered all the points that were raised in the debate, though I am sure that we shall have a good deal more to say on this subject. We will continue to monitor the development of the Agency, and if we really get to grips with the problem, looking at all the facts rather than just listening to people's opinions, I am sure we can develop a decent policy for this industry. It is certainly a sector that is still worth fighting for, but subsidies are not the answer, nor are they what it wants itself, thank goodness. But it is an industry that is losing its competitiveness, and this is what we must take action to prevent.
Mr President, please let me put a supplementary question to Mr Bangemann, since he was given five times as much speaking time as I was.
Before I come back to the pharmaceuticals report, I should just like to put the record straight about BSE. This does not concern you directly, Mr Bangemann, since it is not one of your responsibilities. In October, when I went to see Mr Marchand at the Commission to discuss European measures in connection with BSE, much was already known which was not made public until six months later. There was more to it than just the fact that animal carcases were being rendered at lower temperatures because the public authorities were incompetent; there was also, above all, enormous pressure from the meat lobby, and I think that the influence this brought to bear will become increasingly clear, Mr Bangemann.
Turning back to the pharmaceutical report, I first of all welcome the fact, Mr Bangemann, that you are very much in favour of setting up an ethics committee and have indeed almost given it your approval, and I gather you feel the same about the management board and the other measures which we mention in the report and which were approved by the committee. I am delighted to hear this, and I think it will help to provide much greater protection for patients and consumers.
I was not so clear - and this is why I would like to ask a supplementary question - about whether you seriously cannot accept the compromise that we propose in the report, namely that patent protection should be shorter with regard to generic medicines, so that the time can be used to begin research. I should like a straight yes or no on this. I think you owe it to us to make a clear statement on this point, instead of just referring to what Mr Langen said.
My final question will probably also be very important for us. What follow-up will be given to this communication on the pharmaceutical industry? Can we expect directives or other more compulsory measures for the industry in the next six or twelve months, or will there only be the communication for the time being?
Mr President, Mrs Soltwedel-Schäfer, if you think back very carefully to what I said about rendering temperatures, you will remember that I was merely responding to a comment to the effect that when national authorities deal with such matters, they can be expected to come up with reasonable solutions. There was no more to it than that. I did not say anything about the BSE problem as a whole. Of course we could talk about it for hours, but all I actually said was that the example of BSE shows that this is not always the case.
I think we would get a good deal further if you did not always suspect me of saying one thing and meaning another. I am very rarely devious, and I always warn you in advance, so that you know when it is coming. I made it quite clear - and I really do not think I need to repeat this - that I am not in favour of allowing generics producers to begin research or experiments using data which is protected by a patent before the patent protection period expires, so that they can have a product ready for marketing as soon as the patent has expired. I said this quite clearly and categorically the first time, and now I have said it again.
Naturally a communication such as this is always the basis for further measures. I do not think that we shall be putting forward proposals for directives straight away, but what we aim to do is to discuss with the Member States in very practical terms just how far it is possible to take the price element out of the social security systems, so that we can establish a proper single market for pharmaceutical products and avoid the constant problem of parallel imports, and so on. This will probably be the next item on our agenda, so we shall really want to clarify a few of the points we have mentioned before we produce any further proposals.
There is also the proposal concerning patentability, which I feel is quite important. Once we have dealt with this, we could discuss what else is necessary.
The debate is closed.
The vote will take place today at 12 noon.
Prevention of drug dependence
The next item is the recommendation for second reading (A4-0093/96) on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the common position adopted by the Council with a view to the adoption of a European Parliament and Council Decision adopting a Community action programme on the prevention of drug dependence within the framework for action in the field of public health (1996-2000) (rapporteur: Mr Burtone).
Mr President, ladies and gentlemen, for this second reading also we have taken into consideration a number of key factors. The first is that drug dependence is no longer a marginal issue. Unfortunately, it is widespread among all social classes and within different ideological groups: it is the scourge of almost all of Europe's cities - the model cities and those with more rundown districts.
A second element on which we based our report is that there is no one reason that leads to drug dependence; these are the causes: the breakdown of the family, the lack of values, the social context and many, many other varied reasons. Drug-addicts are not therefore martians: they are, sadly, our children, those who live alongside us. And if this is our approach to the problem, our starting point, then our response cannot be simple, simplistic, superficial or oversimplified. What we actually need is to be tough in tackling the problem but also to be willing to talk. If we are to respond, then we cannot set ourselves apart with our policy or scientific technique - we have to be able to communicate with those working in the field and seeking genuinely to combat drug dependence.
The work with which we, as a committee, tried humbly to make progress is at risk of being undermined. I want to make that very clear - including to some members of my own group; I am very much opposed to some of the amendments tabled by the European People's Party also. I disagree with those who - in good faith - do not approve of the approach taken in my report, because they have looked at it superficially, simplistically, influenced perhaps by a number of schemes devised solely on the basis of national experience. But I most particularly disagree with those in the House who are deliberately trying to undermine a vital piece of work, obeying the diktat of certain governments. I particularly condemn the superficial approach of those who operate on the basis of hearsay; those who jump from one report to the next without considering the issues in depth. We cannot tolerate that kind of destructive and superficial attitude to the tragedy of drug-addicts and their families, this social tragedy. We need - and have proposed this - to make progress on the path to dialogue rejecting all radical approaches. We have said 'no' , and we say it again, to the liberalization or legalization of any drug, and we have defended that position with scientific rigour, and with great respect, vis-à-vis those who take the contrary view. We have spoken of biological damage but also of the psycho-emotional influence of all drugs, be they soft or hard drugs. We have described the sociological link between soft and hard drugs, but we also said 'no' for ethical reasons because we are opposed to drugs sanctioned by the state.
But, just as firmly and energetically as we say 'no' to liberalization and legalization, we are also opposed to the criminalization of drug addicts because prison neither saves nor rehabilitates them. Prison is a place of damnation: it is in prisons that, very often, drug dependence spreads further.
Of course, if a drug addict becomes a pusher, then it is right and necessary that he should pay and answer before the law also. But the amendment tabled by the Committee on the Environment, Health and Consumer Protection sought, in cases of that nature too, to place the accent on rehabilitation and not punishment. A specific commitment to establish certain priorities thus became apparent.
What is most baffling, and I want to make this point very strongly, is that those people who say that they want to combat drugs are opposed to taking measures to treat, rehabilitate and reintegrate, at the very time at which the scope of projects is being extended beyond primary prevention to include other objectives; they are not therefore confined to trying to reduce the demand for drugs - which is huge within the Community - they are seeking to use information and education to reach young people, to talk to them and prevent drugs playing a decisive role young people's lives.
In our programme, we have, however, sought to take stock of the dramatic nature of the problem, we have undertaken, without prejudice, all possible measures to treat, rehabilitate and reintegrate, because we are persuaded that, in dealing with drug dependence, it is crucial to understand that, sadly, people take drugs and need to be rescued.
To conclude then, Mr President, we say 'no' to liberalization but, at the same time, no to the criminalization of young drug addicts. We do not know what the result of the vote will be but we certainly want to convey a message, a very powerful message: you can get escape from drugs and a young person who emerges from the abyss of drug use is a real living example which we should take into account in drawing up programmes of primary prevention.
I therefore ask you to reject some of the amendments tabled by the European People's Party, because, as I said at the outset, we cannot take a superficial approach. We are engaged in a war in which we should all be fighting because we should all consider ourselves very much involved.
Mr President, Commissioner, ladies and gentlemen, I would strongly urge the Members of this House to approve Mr Burtone's report, and the Commission and the Council to give it their closest consideration.
Mr Burtone has succeeded in adopting a pragmatic and realistic approach which studiously avoids the usual platitudes. I would also stress that at first reading, the Burtone report was approved by the vast majority of the House, and that this present report also secured a sizeable majority in the Committee on the Environment, Public Health and Consumer Protection. However, in recent weeks a great deal of nonsense has been talked about the action plan, and in particular about the report itself.
So let us be quite clear about it: this report is not about legalizing or liberalizing any drug whatsoever. The rapporteur, myself and others who support this report have been deluged by postcards from Sweden telling us to stand up for liberalization, but whether we are in favour of it or not, there is absolutely no question of standing up for liberalization here. This is a report on a public health issue and certainly does not come under the third pillar. So let that be an end to all the nonsense. Secondly, at no point does this report approve the taking of drugs. Thirdly, the report stresses the importance of harm-reduction in prevention. Harm-reduction is not defeatist, and accepting harm-reduction does not mean that we think the fight against drugs is lost, but that today's reality demands urgent new measures to protect people's health and the quality of life in our society. And what is today's reality?
Despite the 'war on drugs' , the amount of drugs available has anything but dropped, and despite the billions spent on campaigns, production has not been curbed and the number and variety of drugs has actually increased. No more than 10 % of the growing supply of drugs is intercepted. What this means is that drugs are not only still available, they are becoming increasingly available. Let us come to terms with this hard fact, and stop trying to pretend that we will eventually have a drugs-free society, no matter how attractive the idea may seem. If we are prepared to accept reality, then we can be much more efficient at every stage of prevention.
Some people think that the police should have a greater role to play. Let me tell you what Raymond Kendall, the Secretary-General of Interpol, has to say about this. He points out that it takes USD 35 million invested in harmreduction compared with USD 246 m in police measures to achieve a 1 % reduction in the use of cocaine, in other words harm-reduction is seven times more efficient. He is in no doubt that we need to fight drugs, but we are not likely to see any great improvement on the streets, even in the long term. Paul Cook, a police officer from Manchester, said much the same at a recent conference in Brussels which was organized by the Commission under the Spanish presidency. We should not just invite such people to come to our conferences, we should also act on their advice.
Some people here maintain that methadone treatment, needle exchanges, help centres and sensible primary prevention all actually pave the way to addiction and simply encourage drug-taking. I would point out that substitute treatment keeps the use of opiates to a minimum, reduces crime, discourages third-party drug use so that there are fewer new addicts, promotes social reintegration and discourages risk behaviour in general, thus preventing the transfer of viral infections.
There is also a great deal of prejudice against needle exchange schemes, but serious research has shown that there are no new users coming, that people tend to inject less rather than more, and that injectors do not go back to their old ways. So the results are all extremely welcome.
I think it is a great pity that some people now, at the last minute, seem to feel the need to undermine this broad compromise that Mr Burtone has been working on for months, and I hope that when we vote shortly, the voice of reason will prevail over all the slogans and hysteria, Mrs Oomen-Ruijten.
Mr President, I and my entire group are most grateful to Mr Burtone for his expert guidance in leading us through the first and second readings of this report.
The main focus is on prevention. How can you stop young people turning to drugs? How can you help addicts to give them up? How can you limit the health risks? The funding available, HFL 12.5 million a year, is merely a drop in the ocean, and is only enough to pay for exchanges of experience, unfortunately.
Providing funding for specific projects such as methadone or other substitute treatments or distributing syringes can help to improve care for addicts, but it cannot be paid for by the European Union and remains the responsibility of the Member States. Use European funding for exchanges of experience by all means, but not for specific projects. We have tabled a number of amendments on this point, and I think it is actually what Mr De Coene himself would like to see.
There has been a good deal of very high-minded talk about drugs policy, and it is regrettable that instead of joining forces to take a firm stand against the constant appearance of new drugs like Ecstasy, which tend to contain increasingly dangerous combinations of ingredients and are very popular with young people, we are actually not learning anything at all from each other, while the policy-makers simply argue amongst themselves.
The policy of tolerance pursued in the Netherlands is not the answer. It simply makes drugs more easily available and acts as a magnet for addicts from other countries, increasing crime rather than reducing it. Making addiction a crime also does not work.
We wholeheartedly support the harm-reduction policy which the report recommends, and this means that we firmly believe that no distinction should be made between hard and soft drugs. We have no sympathy, however, with the fatalistic approach adopted by Mr De Coene, who would have us believe that the fight against those who supply drugs is a lost cause.
Tolerance and liberalization are not the answer, since they lead to a vicious circle in which society has to give more and more ground. On television in the Netherlands last Sunday a leading socialist, Mr Tobback, said: ' What has our policy in the Netherlands achieved? I am the mayor of a city with 35 000 students, and there has not been one single case of a drugs-related death.' What we in the PPE Group want is for the Commission and the Council to come up with a programme in the near future which takes a close look at the results of Sweden's anti-drugs policy. This is the one that our group prefers, and it may turn out to be a viable approach for many other countries in Europe.
Mr President, within every political group in the House there is a majority view and a minority view on the action programme on the prevention of drug dependence. It is on behalf of the majority of the Group of the European Liberal, Democratic and Reformist Party that I should like to congratulate Mr Burtone on his report.
We must be clear that this report and the action programme itself are not about combating the trade in drugs, but about the public health aspects of the drugs problem, and our guiding principle here must be that a humane, tolerant and pragmatic approach - and I see that even as I speak Mrs Oomen-Ruijten is leaving the Chamber, which is a great pity - is a more effective means of prevention than treating drugs users harshly and repressively.
A repressive approach is much more appropriate when applied to large-scale drugs trafficking and organized crime, but it will do nothing to help drug addicts. It is also right to assume that a completely drugs-free society is nothing more than a pipe-dream, which is being just as realistic as acknowledging that we have a society which uses alcohol and tobacco. As Mr Burtone said, we are not talking about life on Mars here.
I think it is a pity that the report does not distinguish between hard and soft drugs. In my country, the Netherlands, drugs policy is based on this distinction and has produced very good results in the public health field, compared with other countries in Europe. We have a relatively small number of users and low incidence of AIDS contamination and drugs-related deaths, and the statistics show that compared with other countries in Europe, fewer young people are moving on from soft to hard drugs and that the use of hard drugs is declining.
I am pleased to see that there are a number of amendments which adopt this line in calling for disinfection sets and sterile syringes and needles to be provided in order to combat infectious diseases such as AIDS. There are also some very welcome calls, such as in Amendment No 23, for substitute treatments such as methadone to be recognized.
Mr President, I think the basic problem is summed up in a report by Sir Jack Stewart-Clark for the Committee on Civil Liberties and Internal Affairs. In that report it is stated that the G7 financial group considers that in Europe and the United States 120 000 million dollars are in circulation bound up with the sale of drugs. Of that amount 85 000 million dollars are laundered in financial institutions. I think that is the basic problem confronting all the institutions, including the European Parliament, which try to deal with such a terrible problem as drug dependence.
We agree with Mr Burtone's report and with the inclusion of the amendments at first reading. They are most important amendments because they place the fundamental accent on prevention, education and training and, when prevention is not effective, on the rehabilitation and treatment of addicts. Those amendments also take into account the social situation of those excluded from society and the social situation of poverty which - not in all cases but in many - leads young people to drug dependence. It therefore seems to us that the report, unlike other amendments with which we do not agree, ought to be approved in the European Parliament perhaps by the same majority by which it was approved in the Committee on the Environment and Public Health, an overwhelming majority: 28 votes in favour, 1 against and 3 abstentions.
The report regards addicts and drug dependence as public health problems and not as individuals to be hounded and suggests rather that it is the large-scale traffickers themselves, those behind these 120 000 million dollars, who should be pursued and not the little consumer whose plight might be aggravated by imprisonment. In my country 60 % of prisoners are behind bars because of drug dependence, and 40 % of that 60 % have the AIDS virus. Prevention must therefore be fundamental and two other amendments therefore seem important to us: in the first place to provide the Lisbon Observatory with sufficient human and financial resources to keep it right up to date all the information we have throughout Europe on which actions have been most effective; in the second place to hold in 1996 the conference proposed by the rapporteur under the aegis of the United Nations, the European Parliament and the Commission, in which the experiences of all the European countries may be evaluated, not only those of the past 20 years, so that we may know what experiences have been the most effective and may then take more practical decisions in this field.
Mr President, rapporteur, ladies and gentlemen, I am one of these people whom it seems you respect but whose opinion you do not share and who is in favour of positive drugs control, or what you describe as 'legalized liberalization' .
I know that we do not at present have a majority in Parliament who share this view. I would also add that I am not fully in agreement with Mr De Coene: even when you raise the question of public health, the fact remains that positive control of soft drugs would facilitate the implementation of health policy. The same would apply to alcohol, if only we resolved to get to grips with the problem. But I do not want to open up the debate on this issue, given the balance of opinion in the House.
One thing worries me: Europe has seen a debate of incredible stupidity over recent months. I am aghast that the President of a republic which I like very much could have said so many things - I will not say 'absurdities' as I do not wish to offend him - on the subject of drugs which are both futile and incorrect. This frightens me because while I am indeed in favour of a European approach to the drugs problem and to public health, if this is going to be the kind of approach advocated by Mr Chirac, then I say: ' Drop it! What are we heading for?' It would be a disaster when you consider that the country which Mr Chirac is attacking, the country which he hates (as far as its drugs policy is concerned of course, as apart from that the Dutch are friends), this country, then, has a much better public health record than France for whose policy Mr Chirac is responsible. So here we have a gentleman who dares give advice to people who are doing much better than certain others and who tells them: ' If you come to come to our country, you will not actually do as well, but we have a better system' . This really is a bit much to take, ...
This is why our Parliament must adopt the Burtone report. I do not agree with everything in it, but it is better than many other things. Parliament must also make it clearly known to the politicians and the Council that we are opposed to the policies recommended by the French Government, not because it is the French Government, but because they are policies which are highly damaging to public health in Europe. Mr Chirac is a veritable danger to the public when it comes to public health and drugs. He must be told politely, because he is a friend who sometimes makes mistakes: he made a mistake with the nuclear testing and he is doing so again with drugs. But he will learn as he gets older, he will come to understand, as everybody does.
Mr President, ladies and gentlemen, the report submitted to us by Mr Burtone once again addresses certain concerns which Parliament expressed at first reading but which were ignored in the common position. I therefore approve of the general inspiration behind the report and virtually all the amendments, with the exception of Amendment No 8 which refuses to distinguish between hard and soft drugs at the prevention stage. For the rest, I have the impression, on reading Amendments Nos 1 and 4, which are concerned respectively with calling into question repression and the health aspect of drug dependence, that we are afraid both of words and the reality of the situation.
The reality which is there for all to see, and which is the result of an essentially repressive policy dictated by international prohibitionist agreements and the assumed ideologies of certain countries - such as France or the United States - is the following: a continuous growth in drug trafficking and consumption, the financing of organized crime of stupendous proportions, the destabilizing of banking systems, the corruption of whole nations, the growth of delinquency due to the need for money, and the spread of AIDS. All of this under the cloak of prohibition and hypocrisy. This is the edifying net result of the policy of repression.
But yet I do not propose to counter the dogma of unprincipled repression with a dogma of liberalization lacking in any public health objectives. Our pragmatic position can be summed up in four simple ideas which are effectively adapted to the reality of the situation: the decriminalizing of all drug use, controlled legislation for products which do not lead to addiction, public international control of the supply and trade in hard drugs based on an agreement between the European Union, the United States and the other major consuming and producing countries, and, finally, the generalization of policies of risk reduction and substitution treatment.
This is a simple, clear and understandable policy. As long as we fail to courageously advance along this path, crime will continue to prosper from individual tragedies.
Mr President, we have now almost finalized the drugs prevention programme. The common position contains a considerable number of qualitative improvements introduced as a result of amendments proposed by Parliament. It will be easier to allocate funding now that specific projects are planned, which will help both the Commission and the Member States.
A number of amendments were not accepted by the Commission and the Council, and the amendments that have come back in the recommendation for a second reading have a rather defeatist air, implying that there is not much we can do except limit the worst of the damage. But this is playing into the hands of the drugs dealers, who are indirectly responsible for the destruction of their fellow men. We reject on principle the acceptance of harm-reduction as a basic approach and addiction as a social phenomenon, since these undermine the very justification for providing assistance. I therefore also oppose the amendments which aim to have harm-reduction adopted as a strategy.
Persuading addicts to kick their drugs habit is a very delicate issue and cannot be governed by any general European strategy. It is also a curative rather than a preventive measure, and this is not what this action programme is about.
To sum up, I support the common position, but I shall be voting against the Burtone recommendation.
Mr President, ladies and gentlemen, I should first like to protest against the propaganda on the subject of the Burtone report, in the form of the tracts displayed in the corridors of Parliament. I find this procedure totally derisory in substance and unacceptable in terms of the cleanliness of the buildings. I wonder where Parliament would be if such propaganda practices were systematically applied on the premises of the European Parliament in the case of all reports. I therefore request, as far as possible and in Parliament's interest, the removal of these documents which are posted up all over the place.
Now for the real subject of discussion. I know that the rapporteur had a difficult task to the extent that, right from the start, the distinction between prevention and repression seems rather artificial. Repression is clearly in many cases the best form of prevention. I also observe, as is almost implicit in the report, and extremely explicit in certain amendments - Amendments Nos 2 and 3 in particular - that a spirit of capitulation lies behind this combat against drugs. This is totally unacceptable. I am thinking in particular of Amendment No 2 which says that a completely drug-free society is a Utopian vision and Amendment No 3 which says that the goal should be to limit the adverse effects of drug consumption. And I did indeed say 'limit' .
I should like to take an example in the field of economic sciences, namely inflation. Under the pretext that zero inflation is virtually inachievable in a period of economic growth, some economists have always believed that the official policy should be one of low inflation. In a sense this is exactly what we are trying to do in the field of drugs by saying that, because we cannot totally eradicate them, we should make the official policy that of damage limitation. As in the case of inflation, and for evident psychological reasons, I believe this to be a mistake.
Today it has been made very clear to us that if we want to effectively combat inflation our goal must be zero inflation. Even if we know we will never in fact achieve it, we must make it our stated aim, in such a way that we can act on the expectations of the economic agents who see it as an expression of real commitment by governments to maintaining stable prices. The situation is very similar when we come to drugs. We must clearly affirm our commitment to combatting them.
Another mistake is the way Amendment No 4, for example, suggests that drug addicts are simply people with a health problem. This is not true: there is indeed a health problem, but also a moral problem and we should not forget this. Sophocles wrote, 2, 400 years ago in Antigone, that the man of knowledge knows how to freely choose between good and evil. I do not in fact believe we will be helping drug addicts by presenting the whole problem as exclusively a health problem and exempting drug addicts from all responsibility. On the contrary, I believe this would be presenting them with an additional obstacle when seeking to escape from drugs. Consequently, I believe it is a basic philosophical error to believe that you can dispense with repression in this area.
The human mind is not entirely rational, as we now know thanks to the work of phrenologists such as Mac Lean, and collective repression is absolutely essential. Today we claim to be fighting a war against drugs costing billions of francs, but this is mistaken because war supposes that you are prepared to kill the enemy and if we are afraid to impose the death penalty for trafficking then we have lost the war against drugs in advance. It serves no purpose to spend large sums of money if you lack the moral courage.
Drugs are spreading because this society is ethically decadent. We are doomed to failure if we refuse to recognize the moral dimension and only consider the health and sociological aspects. This is not helping the drug addicts, it is hypocritically allowing the traffickers to go about their business. What do the traffickers want? They want the present situation to continue.
You have been very courageous Mr Burtone. You have, through your group, encountered many obstacles. I have been well aware that you had to steer a course between the two extremes.
It is essential to speak of risk prevention. But it is not enough. Because here, which is the place to do so and where we can benefit from the experience of others, we must finally acknowledge that we are not making any progress and are in fact regressing. The Lisbon Observatory provides us with the tragic figures. Of course there have been arrests and of course drugs have been seized, but drugs are continuing to enter Europe in ever larger quantities every year. The least we can say without making a moral judgment is that the repressive policy is not working. But that does not mean I favour simply opening up the gates, quite the contrary. However, I do not believe you are going to get very far by giving equally short shrift to those who want to liberalize and those who simply want to repress. I greatly admire your courage and this report, but it is not enough.
Let us be quite clear: there is racism in drugs. When I hear of the tragic effects of soft drugs, I think of alcohol and tobacco. For these are our drugs. Tobacco leads to a dependence estimated at 25 or 35 %. And what do you do about that? But then it's the State which sells it. I am speaking from the public health point of view, if you like, but also from a moral and political point of view. It is tobacco and alcohol which cause most damage in terms of public health. Let us remember this and not demonize other people's drugs. We too have our drugs.
What is needed is an economic approach. We must have the courage to say that we must control, and not simply decriminalize drug use. Just as if you have drunk too much you are not allowed to drive, so if you smoke too much you will not be allowed to drive. But when you consider that, in my country in particular, there are five million cannabis users, I wonder how we are going to manage to lock them all up. Here in Parliament we have the obligation to discuss this matter a great deal more. We clash with the experience of others rather than listening to it. The caricatural example is of course my country's attitude to the Netherlands which, fundamentally - namely for having adopted practices protecting users of hard drugs from HIV infection - is a good example to at least listen to and to take on board. We should therefore discuss more among ourselves and benefit from national experiences, both negative and positive. I believe that this will be progress and that this conference which you mention and which we all want to see, in 1996, will be a step in the right direction.
Finally, we must not demonize any experience or initiative, whether negative or positive. Initially, let us listen to what has been done to prevent risks and try to go further in what seems to be a problem linked to our societies and not solely to any weakening of moral fibre. I believe that if we do not offer alternatives to our young people, not enough dreams, not enough adventure, and not enough certainty, then drugs and drug dealers still have a bright future ahead of them.
Mr President, drugs are a scourge which destroy our families and kill our young people. For very many years already the European Parliament has concentrated on three courses of action in combatting this tragedy. Firstly, preventing drug addiction, secondly, combatting drug trafficking and the related crime and, thirdly, helping drug addicts to get well again.
Today we are interested in the first of these courses of action. In my eyes this is the most important. Because if drugs lose their attraction for young people, if young people believe that all drugs and stimulants are a threat to the freedom of the individual, the drugs traffic will automatically decline. We therefore need a concerted European approach to prevention and must exchange both positive and negative experiences, include addiction prevention in the various Community programmes for young people, and fund promising projects.
But above all we must help parents who are so often ill-equipped to confront the dangers threatening their children, and also the teachers and trainers, especially those active in risk environments. Finally, let us remember one important principle: programmes undertaken with young people are often far more effective than those undertaken for young people. I believe that creating a sense of responsibility among those primarily concerned and ensuring their active participation must be a golden rule in preventing drug addiction.
Mr President, ladies and gentlemen, I congratulate Mr Burtone for the efforts he has made, particularly of late, to tackle the problem with greater clarity but also greater realism. Understanding at last that punishment is not the solution to the drugs problem seems to me to be in itself an important step forward, as is the fact that the preventive approach is being adopted.
I have, however, to say that, in the end, the approach we are left with is still that of 'taking an aspirin to cure cancer' : that, basically, is what emerges, despite - let me repeat - the tremendous effort of good will from my friend, Mr Burtone, and all of those who have worked on this report.
The reality, as Mr Hory and Mr Kouchner have said, is that punishment has proved a hopeless solution and that the adversary facing us is a world economic giant and one that cannot be defeated using either tanks or helicopters: the more it is criminalized, the more drug use increases at international and world level.
That then is the reality. We need then radically to change our approach and we must do this all together, to start with by discussing among ourselves the results so far of prohibition and criminalization. That is why the most important amendment is Amendment No 32 which calls for a conference to be held to discuss scientifically the disastrous results of prohibition and for the international conventions of the United Nations to be revised.
Mr President, Mr Burtone has done some wonderful work and he is obviously very concerned about drugs but at the same time I would like to say that I do not share all his views. In our group I speak for something that we call the minority but I in fact believe that in this case the minority is bigger than the majority. Like most Swedish politicians, my party in Sweden, the Centre Party, can certainly not support the thesis that a drugs-free society is an unattainable utopia.
I was deeply upset at seeing a joint European programme of measures against drug abuse almost distorted beyond recognition by fellow Members who have given up the battle in the face of drug producers and those in favour of a liberal drugs policy. It is completely mistaken to regard a restrictive policy on all drugs as the antithesis of a policy to reduce suffering and the harmful effects of drug abuse. I invite any Member of the European Parliament who is in two minds about the liberalisation of drugs to make a study visit to Sweden to see how we combine a highly restrictive view of drugs with humane care for the victims of these deadly drugs.
However, the European Parliament's proposal will have no effect on Swedish laws and regulations, dealing as it does with recommendations for a programme of measures. Unfortunately, however, this type of decision helps to undermine the legitimacy of the European Parliament and the confidence of the people of Europe in it. This is an unfortunate consequence of today's debate. This debate has also strengthened still further my conviction that the area of criminal law should remain a purely national concern for the Member States.
Mr President, Mr Burtone's report contains a number of different parts. There are parts that I support, such as the importance that is attached to preventive work and the need for proper care and rehabilitation to help drug addicts give up their abuse. There are also parts of the report, however, that are not at all acceptable. It contains a number of more liberal formulations where the policy of what is called 'harm reduction' is concerned. This is a philosophy which is aimed at reducing the damage done by abuse, not at combating and putting an end to it.
The report also contains demands for a supranational drugs policy and for a review of existing international conventions. This is not acceptable. The UN's drugs conventions should rather be strictly applied by the EU countries as one element in the battle against drugs. The policy of certain EU countries in the field of drugs today in practice serves to sabotage international cooperation in the fight against drugs.
In the report the issue of drugs is treated as a health issue and dependency as an illness. Drugs are, however, primarily a social and political issue. The reasons for drug abuse are social conditions, exclusion, unemployment and the lack of future prospects for young people. The battle against unemployment, social injustice and segregation is thus an important part of the battle against drug abuse - the most important part. A proper policy for a system of care and rehabilitation which works is also needed. In this context it is also impossible for society to accept either trafficking in or the possession of drugs - they should be illegal. There should also be popular opposition to drugs and steadfast and consistent action on the part of the police and customs authorities. This policy forms a single whole, all parts of which are needed.
Mr President, as a socialist I regard the equal worth of all people as a central issue. I cannot accept that people should be lost to drug abuse. This is why I would like to see a consistent overall policy with a single goal: a drug-free society.
Mr President, it is customary to congratulate a rapporteur. But in this case I should like to extend my particular congratulations as it is rare that such intelligent and courageous texts are submitted to the House, a fact to which the number of Members present at this sitting testifies.
This report goes against prevailing opinions and the blindness which make a situation which is in itself extremely worrying worse by the day. It identifies the failure of repressive policies which have recourse to increasingly substantial resources, to a lesser degree in Europe and to an extreme degree in the United States. Yet we continue to model our policies on those of the United States when, at the same time, we can see a parallel increase in the number of drug users, the number of risks they take, and the number of accidents of which they are victim.
So today we are concerned with the question of prevention. This prevention must clearly be applied to hard drugs in particular, concentrating on intravenous drugs. It must also be implemented at various levels: the family, schools, universities, associations, municipalities and workshops. We must act on all these fronts as, whatever some people may choose to believe, drug dependence is a sickness which we must fight, and we are indeed dealing with sick people, in exactly the same way as an alcoholic with cirrhosis of the liver is sick and a smoker with lung cancer is sick.
We must therefore confront an illness and its complications - which are admittedly a major element - whether viral contamination, which essentially means hepatitis or AIDS, social contamination in the form of family dramas, marginalization and exclusion-dereliction, or judicial contamination through the resultant delinquency.
All of these elements must be appraised. Why does everyone entrench themselves in their own camp, without wanting to look at the results obtained by a number of projects - and I am thinking here of substitution in particular - the results of which have been insufficiently studied?
We must endeavour to act on collective awareness, on public opinion, on our Member States, on our governments - and I am well placed to know about this, given my nationality - and, finally, on international opinion as a whole. In this respect, holding a conference which would call into question the position of the international community would be very welcome.
Mr President, this is one of the absolutely most important issues in Europe and the international community as a whole. It is a matter of how we can best and most effectively tackle the scourge of drugs. This is a task which places us under an obligation and demands that we, as parliamentarians, accept our responsibilities and do not simply let things rest.
The view expressed by Mr Burtone's report is a view which worries me. It confirms that a re-evaluation is under way of the traditional policy on drugs which used to guide Europe and which was the lodestar internationally in work on and the battle against drugs. It smacks of resignation and lack of enthusiasm. Its message is that the battle against drugs cannot be won - but this is not true.
We know that a restrictive drugs policy combined with a well-developed rehabilitation system produces results. We know that the fewer the young people who try drugs in the first place, the smaller the number who will become addicted. This is why preventive work is aimed at young people. It is by far the most important thing we can do. It is the most important way of reducing the number of addicts in the future.
A policy which is geared only to reducing the damaging effects of drug abuse which is already taking place sends out completely the wrong signals and devotes resources to a completely wrong objective. The policy of harm reduction is a policy of negative accommodation. It is a defeatist policy.
If we are to be successful in combating drug abuse we cannot make distinctions between use and misuse. Nor can we make distinctions between soft and hard drugs. There is always a risk - irrespective of what we choose to call it - an imminent risk that individuals will become addicted. I cannot therefore support the Burtone report and I hope that this house will be able to produce a more positive and more active policy on drugs.
Commissioner, ladies and gentlemen, I should like to begin by thanking Mr Burtone for his report. In the light of the figures for 1995 on the drugs problem in Germany, I would urge that the main drugs policy priorities should be measures to educate people about the dangers of those substances which, sadly, are still all too often dismissed as party drugs, and preventive measures to tackle the causes of the problem. It is alarming to see the sharp rise in demand for synthetic drugs, particularly Ecstasy, and the careless attitude that people take to these pep-pills, with no thought of the dangers involved. Hopefully, effective addiction prevention measures will succeed in reducing the demand, as they have done in the case of heroin.
I should also like to voice my opposition to any liberalization of drugs, in order to counter the expectation of rising demand. Europe is still seen as a lucrative market where there are profits to be made. At the same time, any tendency towards liberalization and legalization has the effect of playing down the dangers of illegal drugs and is the greatest obstacle to prevention. Reference is always made in these debates to the consequences of alcohol and nicotine abuse. Not only should these problems be mentioned, but they should be seen as a clear warning, so that we do not end up with the same problems by making soft drugs freely available.
As a practising pharmacist, I oppose any attempt to make hashish or marijuana available from chemists, since that would mean putting drugs on a par with medicines. Instead, I would like to see new models and progress in the area of aid and therapy for drug users, including methadone substitution, though only in the context of therapeutic and psycho-social accompanying measures. We need to offer improved and more specific counselling and treatment for those who are in danger from, or dependent on, drugs, and their families.
Let us support the concept of living without drugs or addictive substances, and let us not trivialize these problems by engaging in a debate that blurs the issues.
Mr President, ladies and gentlemen, I am very pleased that the action programme on drug dependence is the subject of discussion in the House today.
I am all the more pleased as we will soon be discussing the proposed Council regulation on North-South cooperation in the fight against drugs and drug dependence, which therefore completes the prevention aspect of the subject.
As the Intergovernmental Conference opens - a conference which has set itself the particular objective of drawing closer to Europe's citizens - the subject under discussion is one of concrete and, unfortunately, daily concern to our citizens.
As the Member for a region particularly affected by this scourge, located 100 kilometres from the Netherlands, I know the destructive effects which drugs can have on our society as their use is unfortunately increasing among our young people and sometimes even among our children. 90 % of the addicts being treated in my region are under 30 years of age.
We must turn off the tap and stop the continuous supply. Naturally, we must also improve and reinforce treatment programmes. I welcome the proposals of the common position of the Council which include a series of schemes which are clearly more important and more specific than those of the Commission's initial proposal.
Efforts must continue in this direction. In particular, we must increase the resources allocated to treatment cures. We must also promote improved cooperation between Member States and between the competent Community bodies in this field. And would it not also be wise to bring together all the Community bodies and agencies active in this area within a single organization? It is only by such a pooling of energies that we will be able to effectively combat and eliminate this scourge.
Mr President, it is most welcome that we now have our first preventative drugs programme based on health and social considerations. I hope this is the beginning of better cooperation between the police and home affairs authorities on the one hand and the health and social authorities on the other. There is a need for cooperation projects between the different authorities.
In Finland we have had experience of these problems mainly owing to the import of drugs across our Eastern border. The starting point of drugs policy must be clear: society does not approve of drugs. The non-medical use of drugs is unacceptable. When a person learns to regulate his state of mind chemically starting with tobacco and alcohol and ending with drugs, a spiral of exclusion easily starts as a result of over-use. 'Legal drugs' (tranquillizers) finding their way on to an illegal market, especially when used in combination with alcohol, are a major and serious problem particularly for young people. Controls must be tightened. Drug education must be carried out skilfully and expertly without shock tactics and together with young people. Further research is also needed.
Mr President, I strongly agree with the proposals contained in this report. For too long in Europe we have been concentrating on financial and trade issues at the expense of major social issues such as the drugs problem. The imbalance has been somewhat redressed by the public health competence given to us by the Maastricht Treaty. Even though the proposed budget for the programme is lamentable - ECU 28 million over five years is entirely inadequate given the scale of the problem - it is evidence of the recognition of the need for concerted action at European level.
Combined with unemployment and poverty, drugs are laying waste large parts of our cities and destroying the lives of our young people. In my own city of Dublin the number of heroin addicts has been increasing steadily for the last 20 years and is estimated to be about 7, 000 now. I would ask Commissioner Flynn to join with me in urging the Irish Government to coordinate its efforts with the efforts being made here in Europe. We need, for instance, to increase the size of the Drugs Squad. The Drugs Squad in Ireland stands at 1 % of the total force. That is laughable when 80 % of Dublin crime is drug related.
We must also ask for effective coordination between the Gárdai, the revenue commissioners and the Department of Social Welfare. It is time that the government came to grips with any remaining industrial relations problems in this area so that the ill-gotten gains of the drug dealers can be targeted.
I visited Mountjoy Prison recently in Dublin. It is clear to me that a policy of 'containment only' operates there. An effective follow-on therapy should be provided for prisoners by the Eastern Health Board. The Ecstasy problem is now escalating out of control and party packs are now widely available in Dublin. We need more education programmes. I agree that specialized treatment programmes for patients are needed to deal with Ecstasy but also with heroin use, whether people inject or they smoke; and finally, intensified Gárdai action at known drug-dealing locations is needed.
I ask the Commission to bring forward further programmes along these lines to tackle this life-threatening problem that faces all of Europe.
Mr President, I have been working on the issue of drugs since the very first committee of inquiry in which I served with Sir Jack StewartClark. I found myself pulled in a variety of ways over the years. Very often it is ageing liberals from the '60s, like myself, who advocate liberalization, legalization of drugs. They make a very good case very often. But generally speaking, the people who take this line are not themselves addicted, are not themselves very often in direct contact with the vast problems related to addiction, and they are complex problems. Of course the element of unemployment and poverty is very significant here. In fact, the whole question of why some people choose to deal with life through the haze of drugs, why some people become addicted and others do not, is also part of the issue we have to face.
We need to pay particular attention to our prisons. Contrary to what has been said by the previous speaker, I am happy to tell you that a specialized unit has been opened in the prisons in Dublin. I am sure many colleagues from other countries have experienced the same problem that very often young people in prison, who may not in fact be addicted when they go in, come out addicted. Therefore it is important that one has a unit in prisons where the prisoners themselves can make a choice against drugs. You will find that a significant number of them will probably make that choice. While 80 % of the people in our own prisons are there because of drug-connected crime, some of them are not. This is a contagious disease, as contagious as tuberculosis was in the '40s and '50s. We have to treat it like that.
We also have to recognize that our detox and treatment programmes must include not just detox but also an element of teaching life-skills. You cannot rehabilitate people if many of them have never been habilitated in the first place.
Mr President, I know that Commissioner Flynn shares with us the regret that we do not have total competence in all matters concerned with drugs. The fact that law and order sits within the third pillar is regrettable. However, we have education - education to young people, to teachers, to parents; health; we have rehabilitation and we have harm reduction, and there is a great deal that we can do in this regard. Therefore, this common position is a good first step. Mr Burtone has made a sympathetic report and, on the whole, we ought to support this.
My view is that national countries must decide on their own drugs policy. Indeed, if we look at my own country, in Scotland and England there are two separate drugs policies. Scotland is more concerned with harm reduction than England. And here I see an absolutely vital role for the Drugs Monitoring Centre. It is up to this new committee which has been set up with members from national governments, which Commissioner Flynn no doubt will be chairing, to produce proper comparisons of what is taking place in each country, to look at what methods are being used to help drug addicts, to educate drug addicts, to get the drugs problem solved and then to come to the Community, to this Parliament, with a recommendation of what needs to be done. That is its value.
Therefore, in supporting this debate and what Mr Burtone has put forward, I ask the Commission to come back to this Parliament and to make specific recommendations on the basis of the committee's work and on the basis of what the Drugs Monitoring Centre is recommending.
Mr President, ladies and gentlemen, the health of the people of the Union is something we concern ourselves with as regards foodstuffs and consumer goods. Why should we then not concern ourselves with the health of our fellow citizens where drug abuse and its effects on the brain, lungs and reproductive organs is concerned?
The policy on drugs must be approached from different angles. There are no simple solutions. The goal must be a society free of drugs. We must find common and national methods which are effective. The emphasis here must be on prevention and combating drug trafficking, while treatment detection and prosecution are national responsibilities.
If we wish to have the support of the people we cannot use EU resources to finance controversial projects, such as the prescription of heroin. Syringe programmes involving methadon are also controversial, however. 5 % of those who participated in methadon programmes over a period of ten years managed to overcome their addiction - this is not particularly effective.
We should, however, jointly evaluate our special national programmes. This will also enable us to find a common policy, which will emerge from the results, results which will of course lead to lower demand. The alternative to this policy is increasing drug abuse and gains for the drug traffickers. What is important now is to show a willingness to compromise. This we must do if we are to be able to achieve common measures.
I should also like to thank Mr Burtone for his commitment to this issue and say that I believe the Commission and the Council have chosen a realistic, sensible path, which Parliament should support. It is not the drug traffickers but our colleagues in the European Institutions that we should support.
Every time drugs are discussed in the European Union, tempers flare - this time between France and the Netherlands. I am alarmed at how all the protagonists in the debate portray their own opinion as the only legitimate one. This is an accusation often levelled at Mr Chirac, but in my experience it is at least as true of those, within and outside this House, who make a fetish of liberalization. As far as the PPE Group is concerned, the contradiction that is often drawn between help and punishment does not exist. Both are necessary if the problem is to be tackled truly effectively.
The Swedish model seems to me the most successful one at present. Throughout the debate today, and indeed on other occasions, I have heard no convincing argument against the Swedish model, and I see no reason why it should not be a model for Europe as a whole. In the light of that, I am also irritated by the debate between my country - Germany - and the Netherlands. Our Foreign Minister, Mr Kinkel, said recently in The Hague that nobody wished to interfere in the drugs policy of the Netherlands, but the German Government as a whole takes a different view. I wonder whether Mr Kinkel has forgotten that we are in the third year after Maastricht. The dialogue about combating drugs is not interference: it is European domestic policy. The drugs problem must be tackled at European level, firstly by means of prevention - that is what we are discussing today - secondly through better cooperation in policing, via Interpol, and thirdly through a common development policy to create alternatives in the countries where drug crops are cultivated.
To my mind, the third point is of particular importance. I hope that everyone who is following the debate today will also be listening when this question is discussed on Thursday, not because I am the rapporteur, but because the drugs problem cannot be tackled effectively without alternatives for the countries where drug crops are grown.
Mr President, I first of all thank all those who have contributed in such a sincere and dedicated way. Obviously it is a debate that touches a lot of people's concerns in the House.
The text before you today for this second reading is the Council's common position on the first programme for Community action to prevent drug dependence. We all agree on the need for such a programme and the need to adopt concrete measures to combat drug abuse at European level. I would like to express my thanks to Mr Burtone, your rapporteur, for the very considerable efforts he has made in examining the common position, the text today, and the amended proposal which was tabled by the Commission following your first reading.
As you know, the initial proposal has been extended following the incorporation of some 21 amendments which were proposed by Parliament and which were supported by the Commission either fully or partially. The Council took on board many of the amendments, sometimes, I have to say, in a different form. I believe that considerable progress has been made in arriving at a text which is acceptable to all the Community institutions. I accept that there is need for some further work to be done so that we can resolve the differences that exist. For its part the Commission could not accept the Council's common position for two principal reasons. They have both been referred to here.
The Council wants to reduce the overall budget for the five-year programme from ECU 28.5m to ECU 27m. The Commission finds this unacceptable given that the common position which has been suggested by the Council substantially extends the scope of the original proposal. It wants to extend the scope and still reduce the money. We find that unacceptable. Secondly, the management committee, a structure which is proposed by the Council, is inappropriate for such a very small-sized programme. The Commission supports the setting up of a purely advisory committee, both as a matter of principle and in order to avoid unnecessary administrative burdens. I remain of that view, notwithstanding the decisions taken on the committee structure for the three other health programmes recently approved under the codecision procedure.
I would like to turn to the Commission's position on the 32 amendments proposed by the rapporteur in the second reading. Twelve are acceptable to the Commission, Mr Burtone, fully or in part. These are Nos 3, 6, 7, 10, 12, 15, 16, 17, 26, 27, 28 and 31. On the remaining amendments the Commission cannot support the draft recommendations for the following reasons: Amendments Nos 1, 2, 8, 11, 14 and 30 and the new Amendments Nos 33 to 36. These lie outside the Community powers based on Article 129 or deal with matters that fall within the scope of other pillars of the Treaty, the exact point Sir Jack Stewart-Clark has been making for some time.
Amendment No 4: this statement is already covered by recital 1 of the common position and by Amendment No 6. Amendment No 5: Amendment No 7 describes the objectives of the programme in greater detail without reference to the objectives of a policy on drugs. Amendment No 6: the first statement is fully acceptable since it confirms the public health approach to the scourge but the second part falls outside the Community powers under Article 129. Amendment No 9 is already covered by Amendment No 7. Amendment No 13: the content of this amendment is covered by Amendment No 15 which is acceptable to the Commission. Amendment No 18: the tasks of the EMCDDA are dealt with in the regulation establishing it and it cannot be modified through this programme. Amendments Nos 19, 20 and 21: I have already underlined the Commission's position concerning the nature of the committee foreseen by Article 5 of the proposed decision. Furthermore, I would like to point out that Amendments Nos 19 and 21 are not in the line with the decisions taken by the three health programmes that were adopted at the beginning of this year. Amendments Nos 22 and 37: the activities foreseen in these amendments are not in line with the principle of subsidiarity and would exceed the budgetary possibilities of the programme. Amendment No 23: the Commission was supportive of the evaluation and exchange of experience in the fields mentioned in the amendment and this has been incorporated into the common position. Amendment No 24: the Commission considered that these activities are already included in the common position under generic provisions. Amendment No 25: the first part of this amendment is already covered in the common position whereas the second part, which relates to the organization of social and health services, is a matter for the national authorities. Amendment No 29: the prevention of drug dependence and associated risks with the support of the activities of relevant bodies is the main aim of the programme and it is already underlined in the Council text. Amendment No 32: the organization of a European conference is not indicated as there was already a European Conference on Drug Policies coordinated and co-organized by Parliament, the Council and the Commission in December last year with a specific workshop on prevention policies and activities. So, having reviewed these various amendments, I would again like to express my appreciation for the work of the Committee on the Environment, Public Health and Consumer Protection.
The Commission's report on the evaluation of the European drug prevention week of 1994, which has recently been transmitted to Parliament, confirms the interest of those involved in the day-to-day management of drugs-related problems in cooperation on a European scale. I hope that the adoption of this programme will in due course support, relaunch and act as a catalyst for common efforts to prevent drug dependence and to help drug users.
Mr President, I wish to speak briefly to express, certainly, my appreciation for the efforts made by the Commissioner to align the Commission position and that of the House. But significant differences remain, both with the Commission and with those who have tabled amendments on behalf, among others, of the EPP, the effect of which is to distort the work done so far.
I repeat: we have taken a consistent line, a far from easy path; at any rate, we have tried to respond to a tragic problem - the problem of drug dependence in Europe. We have said clearly that we are opposed to any kind of liberalization of legalization of drugs but, at the same time, we are clearly opposed to any form of criminalization: young drug addicts have, in fact, not be marginalized but rehabilitated using all possible means and instruments. Therefore, Mr President, I repeat that we need a programme of primary prevention to try to reduce the demand for drugs in our Community but, at the same time, this could prove - indeed, it certainly will prove - inadequate if we do not set about treating, rehabilitating and the reintegrating drug addicts into society. Those are the approaches we stressed in the difficult debate held in the Committee on the Environment, Public Health and Consumer Protection and, subsequently, in the House. There are those who - albeit in good faith - have failed to understand our position but there are also those who are doing their utmost - deliberately - to undermine the work designed seriously to combat drug dependence in Europe.
The debate is closed.
The vote will take place at 12 noon.
Votes
Madam President, we would like a separate vote on Amendments Nos 5 and 6.
Madam President, I was under the impression that we had agreed that if we wanted a separate vote on anything, we had to say so in advance. I naturally agree with Mr Pompidou, but I think we have to be consistent, otherwise we cannot carry on.
Mrs Oomen-Ruijten, you are perfectly right in the case when there is a recommendation from the committee responsible. That is why I initially stated that there had not been any recommendation from the committee responsible in the case of these amendments. There is not therefore any problem.
Excuse me for intervening once again, Madam President, but we also want a separate vote on Amendments Nos 22 and 23.
(The President declared the common position adopted as amended)
I should like a separate vote on Amendment No 16, Madam President.
Mrs Oomen-Ruijten, on this occasion the committee responsible has recommended a block vote on Amendments Nos 12, 16, 19, 21. Furthermore, your request for a separate vote does not seem to have reached us before the deadline laid down by Rule 116. I am sure you will understand the difficult situation this puts me in.
Madam President, I am looking for someone at the back of the Chamber, but if my memory serves me correctly, the list of how we wished to vote was drawn up last week, and although I cannot see the colleague in question, as far as I am aware, the list was handed in to the secretariat. We did everything according to the rules, Madam President.
Mrs Oomen-Ruijten, as you were able to appreciate this morning, we are introducing a system which is, let us say, rather more constraining and rigid than we are used to. I believe we should be pragmatic and allow ourselves a certain flexibility in moving towards the strict application of this system, as we are not voting machines. This is why I am going to allow a separate vote on Amendment No 16.
When you are President Mr Anastassopoulos, you will be perfectly free to be as inflexible as you like.
For the sake of fairness, Madam President, if we have a sperate vote on Amendment No 16, we request the same for Amendments Nos 19 and 21.
Mr Pompidou, you are seeking to shamelessly profit from the situation!
No, Madam President, it is in the interests of consistency.
I am sure, Mr Pompidou, that you will withdraw this request which was made in order to inject a little humour into the vote.
No, Madam President, my group is with me. I cannot decide alone to withdraw this request.
(The President declared the common position adopted as amended)
Madam President, I wanted to say a word on this point as I once again presented the table which failed by just one vote to win the Commission's support. But I should like to draw attention to the fact that having approved the previous text we will be contradicting ourselves if we do not adopt the amendment which I propose. Yesterday Commissioner Papoutsis, who was here, demonstrated the coherence between the text we have just adopted and the table I propose. This is why I invite you to vote in favour of my amendment, especially as the Commission and Parliament must succeed in convincing the Council.
Madam President, I should like to support the amendment. I do not think there is any contradiction here. The committee approved the table unanimously because, in the table, priorities are established very clearly, perhaps more clearly than in the broader brush-strokes of the text. As I said, however, there is no contradiction here, and the committee approved this table unanimously.
Thank you sir. The House is sufficiently well-informed to vote in full knowledge of the facts.
After the adoption of the 'table' part of Amendment No 27:
Madam President, the table I referred to was, of course, that of the committee, not the table submitted by Mr Soulier and the PPE. It is really quite straightforward, because the committee presented and approved this table, not the one that was submitted by the PPE. I would therefore ask that the vote be retaken, because what I said clearly created some confusion. So to recap and to make it quite clear: the committee's table is not the same as that of the PPE.
Mr Lange, I believe that there is in effect some confusion. I believe that for my part I have been very clear. I put to the vote Amendment No 27 by the European People's Party. The rapporteur then requested to speak in order to explain why he was in favour of this amendment and why he had tabled it. You spoke giving the impression that you supported it, but that is your affair. This amendment was put to the vote once again and I made it quite clear which one we were dealing with.
We will not be taking this vote again. That would not be right. I believe that everything was very clear.
I should like to protest. It is indeed normal for a rapporteur to speak on behalf of the committee. But in this case we were misled for the simple reason that the rapporteur did not speak on behalf of his committee, but on behalf of his group. That is not at all normal.
Mr Dankert, I listened carefully to the rapporteur, especially as he spoke in my language so there was no possible interpreting error. I most definitely did not hear Mr Soulier refer to the PPE Group. I was really very attentive and I tell you this quite simply. We will not be taking this vote again, it would not be right to do so. Everything was very clear.
I should simply like to say this, Madam President. Mr Soulier felt that as rapporteur he had to present Amendment No 27 which had been tabled by his party, taking into account in particular the conclusions of the debate we had this week - a debate sometimes serves a purpose - and the replies given by Commissioner Papoutsis.
On this basis, it was therefore preferable to support Amendment No 27 by Mr Soulier rather than to maintain Amendment No 26 by our Committee on Research, Technological Development and Energy. I assure members of my group that everything was conducted properly.
(Parliament adopted the legislative resolution)
Madam President, although the House is empty, there is a great deal of noise going on behind me, but I am none the less pleased that the House has accepted my report, and that we have approved the legislative measures in the SAVE programme. I would call on the Commission, as a matter of urgency, to follow Parliament's lead in this case, for once, because we have clearly seen that without legislation there is absolutely no movement: that has been demonstrated with regard to CO2 reduction and energy efficiency. There has been no movement on the THERMIE programme, a programme on renewable energy, which is being held up by the Council. Despite its high-sounding political pronouncements around the world, and despite having signed up to the Rio and Berlin treaties, the Council is blocking the one programme - THERMIE II - which is concerned with renewable energy.
It is therefore all the more important that we, as a Parliament, get it implemented and make the Council and the Commission put their money where their mouth is. Otherwise, we in the EU will gradually become a laughing stock! I would not go so far as to call us liars, but absolutely nothing is happening! High-sounding words about the need for energy efficiency and CO2 reduction are being bandied about, but nothing is being done! It is all hot air. That is why the Committee on Research, Technological Development and Energy included the legislative element in SAVE II. So, to repeat my advice to the Council and the Commission: take your lead from the committee - it is giving you sound advice! Otherwise, we shall make problems when it comes to the budget.
The proposal for a Council Decision concerns an exceptionally important area for the Union's Member States in terms of the economy, the environment and supply policy: the promotion of energy efficiency. It should be obvious that by increasing their energy efficiency, the EU Member States will be able to reduce their consumption of energy, exploit a range of non-renewable energy sources more rationally, decrease their dependence on energy imports and reduce the volume of CO2 emissions, which are the main cause of the greenhouse effect.
It is vital, therefore, to extend the SAVE programme for a new five-year period with a view to a more rational use of our scarce resources. In the light of this situation it is, of course, encouraging to note that the sum of ECU 150 million allocated for the implementation of the SAVE II programme constitutes a significant increase in the modest appropriation of only ECU 35 million previously allocated to SAVE I. The rapporteur is, however, right in saying that there is a need to introduce binding measures in the EU countries in connection with the implementation of SAVE II, to ensure that the objective of reducing energy consumption, is achieved. There is no point in not legislating in this area - on grounds of the principle of subsidiarity - in view of the cross-border nature of the problems associated with CO2 .
For the same reason, I believe that the EU - in accordance with the objectives of the SYNERGY programme - should make all useful data and experience gained from the SAVE programmes on the efficient use of energy resources available to the developing countries whose consumption of fossil fuels, in particular, is expected to soar during the years up to 2020, with a considerable increase in world CO2 emissions as a result.
Recommendation for second reading by Mr von Wogau
We assume that the Customs 2000 programme is concerned with agreeing at Community level criteria for the minimum level of the controls to be carried out.
Since the various Member States today have different legislation governing such subjects as drugs and arms control we do not consider that it will be possible to arrive at a common interpretation of the powers of customs authorities.
In our opinion each Member State should itself be allowed to decide on the level of controls to be carried out at its borders with other EU countries.
At the time of our intervention at first reading on the Community action programme on customs, we welcomed this initiative designed to better coordinate national customs controls at the Union's external borders, while at the same time being concerned at the direction taken by the European Parliament: its amendments tended to 'communitize' the national customs and to promote the objective of a 'domestic market' which is even more unified than the present single market and which would virtually deny countries any margin for manoeuvre in their legislation.
We are therefore very pleased today, at second reading, to see that the Council has since taken the same line as ourselves and rejected Parliament's most contestable amendments. In order to make its intentions quite clear, it has even dechristened the programme, which is no longer concerned with 'Community customs' but simply 'Community action on customs' , which we consider to be perfect.
As could have been expected, the European Parliament has returned to the attack with amendments which my group voted against. We believe that the Community, under pressure from federalist groups such as those in this House, is systematically adopting the wrong approach: first, we dismantled controls on goods at the internal borders without even having harmonized controls at the external borders, a mistake for which we are now paying very dearly.
Now, under the pretext of improving external controls, the proposal is to move towards 'communitization' . This is to make another mistake, and for three reasons. A reason of principle as each Member State must retain its customs, which also fulfil purely national tasks, including the application of possible safeguard clauses (let us remember, in this respect, the lessons of mad cow disease). A reason of effectiveness as we believe, here as in other cases, that it is better to support the former national administrations which are working than to create new European structures (we prefer partnership to fusion). Finally, as if any further argument were needed, a reason of advisability: given the dominant free trade attitudes, there is nothing to guarantee that by once again renouncing our customs defence instruments for the benefit of the Community, controls will become stricter, as they should do.
I approve of Parliament's insistence in giving the Community 'Customs 2000' programme more force and substance faced with the hesitations of the co-legislator, the Council.
The Committee on Economic and Monetary Affairs and Industrial Policy thus wants to step up the fight against fraud through harmonized and reinforced customs. In the face of third parties, common tariffs must be matched with common customs. This means imposing strict rules everywhere where there are customs, and not rules which vary from one Member State to another.
Such a programme can encourage the European Union to advance in this direction, but we must of course show we are serious in implementing the programme, in particular when it comes to the controls. Each Member State must provide its customs with the technical and human resources necessary to fulfill this task.
I stress in particular the importance of continuing high-level training supplementing the initial training which each customs officer receives in his country of origin. This continuing training, to be given at a European customs academy, will be a vital asset for European customs officers working at external borders and involved in the fight against fraud.
We have voted today against almost all the amendments to the Community action programme 'Customs 2000' , since we believe that they do not respect the individual Member States' sovereignty. It should still be up to each Member State to decide how they wish to control their borders, train their personnel, etc.
Practically all the Member States have different laws on the importation of different kinds of goods, e.g. drugs and arms. That is the way it should be in the future as well, and that is why we see no grounds for harmonizing legislation in this area.
The European Parliament has now approved, at second reading, its definitive version of the 'Customs 2000' action programme. I hope that, as the next step, the Council of Ministers will signal its acceptance of the following important proposals from Parliament:
1.The concept of a European customs authority must be a policy objective for the EU in the long term.2.In the short and medium term, it is necessary to fine-tune common criteria and working methods for the national customs authorities, promote exchanges between the national administrations, and set up a joint Customs Academy to supplement the training of all customs officials.3.In order to tackle the problems associated with the transit system, it is vital to improve the means of control throughout Europe: an effective dataprocessing network, with the computerization of all the European customs services, is thus essential. It is also imperative that the associated countries of Central and Eastern Europe, which participate actively in international free trade, should also be involved in controlling transit traffic, and should be allowed to take part in the Matthaeus programme.- Recommendation for second reading by Mr Burtone
Drug abuse is one of the worst scourges with which Europe has to contend. It is therefore also extremely important that strategies for combating drugs are chosen with care. We are of the opinion that the proposals put forward in the Burtone report are geared too much to measures to reduce the harm caused by existing abuse. We believe this is far too late. Greater emphasis ought to be placed on preventive work, particularly among young people. We know that the fewer the young people who try drugs in the first place, the smaller the number who later become addicted.
Obviously preventive activities must be combined with a well-developed system of rehabilitation, the main concern of which should be to free those involved in drug abuse of their addiction and to help their return to society.
We also believe that it is wrong to make a distinction between hard and soft drugs or between use and abuse. The problem of where the line should be drawn will always arise and any ambiguity about what is acceptable and what is not will only send mixed signals to our children and young people.
A drugs policy aimed at restriction and prevention is the common path we ought to take, in order to be able to combat drugs effectively. Resignation and an ever increasing level of tolerance will only have the opposite effect. The drug abuse issue is at heart a question of democracy and human rights: all men and women should have control over their own bodies. A person dependent on drugs can never be free to exercise such control.
The report proposed by our colleague Mr Burtone once again had to take into account a considerable number of amendments adopted by the European Parliament at first reading, the Council having deliberately neglected our proposals and changed the nature of the Commission's amended proposal.
It is highly regrettable that the Council does not have a point of view to match the scale of the problem of drug dependence and the essential need for prevention.
Like the rapporteur, I believe that 'all-out repression' is not the right way to succeed in eliminating this scourge of consuming narcotic substances and that repression must primarily target the dealers and suppliers of these products, and in particular those who use drug networks for financial purposes. There must be no holds barred when it comes to combatting the drug dealers, those peddlers of death, and those who specialize in laundering drug money, the financiers behind organized death.
Drug addicts must be saved from these people. They must be cared for and allowed to benefit from the widest possible prevention, one which certainly includes a genuine European health programme but which also extends to other Community policies.
The Council must accept the cooperation which must be implemented. The Council must see drug addicts as people in distress who must be brought back into society and not as delinquents.
Consequently (and this is a long-term goal), we must first give drug addicts the means to avoid the spread of risks linked to drug consumption. We cannot rescue them from their dependence overnight. Also, together with prevention pure and simple, which is a means of avoiding the use of drugs, we must protect addicts from the still greater risks they run.
I therefore fully support the Burtone report, which we must adopt with a very large majority.
I hope that the Commission will support our approach.
I invite the Council to show greater realism and commitment in implementing this programme. Its very credibility is at stake.
What upsets me and greatly concerns many Swedish people and other Europeans is the tenor of the amendments tabled by Mr Burtone and the committee.
Certainly it is important to help drug addicts. It is at least equally important, however, to prevent young people and others being drawn into drug abuse. Clear signals are needed from the authorities of European states.
By approving the Burtone report the European Parliament would be sending out a completely different signal, a signal which could lead to many more young people in Europe being drawn into a life of hopelessness, prostitution and crime.
It is not concessions in drugs policy that we in Europe need but forceful measures from governments, parliaments and voluntary organisations to punish those who profit from drugs and reduce drug use with the aim of freeing our continent from addictive drug abuse.
This is why I voted against central elements of the Burtone report.
The fact that I have abstained from voting in favour of the report on the prevention of drugs, does not mean that I am not in favour of preventing the drug problem. I am, to the greatest possible extent. However it is precisely prevention of, as opposed to combating, this serious problem which is best undertaken at national state level. The states themselves are best able to assess which policy and what resources in their particular circumstances - including cultural norms - will produce optimal results. A common EU strategy would not be the best way of preventing the drugs problem, and the prospects of there being agreement about such a strategy are unlikely in the light of the differences between the various speeches made here today.
Earlier, the Burtone report caused considerable conflict between the majority, who are liberal on drugs, and most of the Swedish Members. In the proposal which has now been adopted some of the proposals from those who are liberal on drugs have been removed. It has also been established that it 'is not advisable to draw a sharp distinction between soft and hard drugs' . Does this mean that the information provided by Sweden has had an effect? This is possible and, if true, it is hopeful sign.
The report still contains a number of elements which the environmental party cannot support:
The environmental party cannot accept the so-called 'harm reduction' strategy , because this concept has become a code word for a liberal strategy on drugs.-The environmental party cannot accept that the introduction to the programme states that 'a completely drug-free society is a Utopian vision ' . That the principal goal is dismissed even in the introduction as 'utopian' represents an unacceptable reduction of ambitions.-The environmental party cannot accept that drugs policy should become a competence of the EU because this would open the way for Community legislation on drugs decided upon by majority voting.-Finally, we consider that border controls must be allowed to remain if an EU country deems them to be an effective way of combating drug smuggling.
Fighting against drugs dependence, in particular by motivating co-operation between the Member States, backing respective actions and promoting and co-ordinating their policies - the basis of the programme of Community action to prevent the scourge of drugs in the framework of public health - deserves our agreement.
Everything that can promote information, prevention and education, prophylaxy and treatment, whether in the younger age bands, where appeals to consumption take place at ever earlier ages, or within families, schools or at work, or through actions aimed at risk populations (including prison inmates), or aimed at public opinion in general, can count on our support and approval.
But we should have no illusions that the success of this programme requires other policies to be implemented in a coordinated way, including those which deal with punishing the money laundering of capital and combating the profound causes of social marginalisation and social instability, as well as unemployment, which together, make people vulnerable and make them more likely to consume drugs.
It is also to be regretted that the budgetary amount made available by the Council for this programme, 27 million ECU, in other words around five billion escudos, over five years) is lower than proposed and well short of what is desirable. In our fight against drug abuse we shall be committing a serious mistake if we begin to admit that it is a 'lost war' and that, for hypocritically economically-based questions, it is not worthwhile investing enough money to deal with the size of this scourge. On the contrary, it is only if we tackle and reduce drugs dependence with enough political will and sufficient means that we will actually be able to attack this problem from every aspect.
The consumption of various kinds of drugs, including so-called hard drugs such as heroin and cocaine, has assumed dramatic proportions over the last 20 years. It is not surprising therefore that many EU citizens today regard drug abuse as one of the greatest of all social problems. Nor can there be any doubt that this cross-border problem must, and will, be solved by means of a combination of national and international measures. In this light there is every reason to welcome the Commission's proposal for a programme of action for the prevention of drug abuse.
In its report, the Committee on the Environment, Public Health and Consumer Protection has put forward a number of proposals for supplementary measures, including a proposal for an improved exchange of information between the Member States, support for the improvement of information campaigns, support for the work of voluntary organizations, and a proposal for a more effective strategy for combating drug abuse at international level, on the basis of a comparative study of the respective countries' drug laws. I fully support these proposals to improve the Community's programme of action.
Recommendation for second reading by Mr Castricum
The proposed interoperability of the transEuropean high-speed rail system is a good project. But it only has any meaning if it is accompanied by a financial plan allowing Europe to complete the efforts made by the individual Member States. We must apply the principle of subsidiarity and too often the European Union intervenes illegitimately in matters which are normally within the sphere of competence of the Member States. But in this particular case it is surprising that the European Union is not pledging major financial support for this ultimate transborder project.
Let me take the example of the East high-speed rail link, running from Paris to Strasbourg, Vienna and Budapest. In addition to the efforts of the Member States, this project also needs Community funding. The European Union should redirect its efforts at genuine transborder projects. Taken overall, this would not increase expenditure but rather reduce it. I should like to see a financial report one day complement the present report. I believe there is an urgent need for this.
Recommendation for second reading by Mr Cornelissen
The safety systems used in connection with the transport of dangerous goods must be tightened up. I say this in reference to the train accident at Næstved station where, even three years after the accident, there are problems with seepage of toxic materials. I consequently welcome the work done in this report, to tighten up the regulations, and I am therefore able to support the report.
Soulier report
The proposal for a regulation on the SYNERGY programme is, in every respect, a positive contribution to resolving a number of environmental, developmental and energy supply problems at an international level, and there can therefore be no doubt that this programme, the first phase of which was launched over fifteen years ago, must be extended into a new fiveyear period.
Total world consumption of energy is increasing, particularly in the developing countries. For example, the International Energy Agency (IEA) estimates that the developing countries, which in 1990 accounted for 75 % of the world's total population, but for only 25 % of the global consumption of energy, will account for 80 % of the world's population and 40 % of total energy consumption in the year 2010. Unfortunately, this increase in consumption will primarily take the form of greater use of fossil fuels, increasing emissions of CO2 into the atmosphere as a result. In order to militate against this trend as much as possible, it is of paramount importance that the EU continues and intensifies its transfer of know-how in the energy sector to the developing countries. As a step towards this end the EU should, for example, make all the useful data and experience gained from the EU SAVE II programme available to the developing countries.
Soltwedel-Schäfer report
Madam President, the report by Mrs Soltwedel-Schäfer is full of comments and proposals which show both good sense and goodwill. However, certain points are unacceptable.
First of all, we completely rule out even a partial standardization of the social protection systems of the Member States (in order to harmonize the reimbursement amounts for medicines).
Secondly, you must be careful when promoting so-called generic medicines. This must not be detrimental to the laboratories which create fundamental products which are the result of research which lasts longer than their period of use, research which is very expensive and in comparison with which advertising costs - exclusively among members of the medical profession we should remember - seem to have been greatly exaggerated by the rapporteur.
Thirdly, we are highly suspicious of the praise of self-medication. This opens the door to all kinds of abuses and dangers. We must never forget that medicines are an active product which must be treated with care. We must therefore never lose sight of the all-important role of the pharmacist and physician in terms of information and control and not seek to sacrifice this at the altar of illfounded economic arguments. The most important consideration in all of this must be public health.
Finally, and this is an equally important point, we regret the imprecise use of the term 'ethical' which recurs frequently in this report: this is the term of the new language of the 'politically correct' which is used in order to avoid the necessary submission of medicines to the principles of natural and Christian morals.
Despite these major reservations, we voted in favour of this report.
Community guidelines for an industrial policy for the pharmaceutical industry must take account of the fact that the trade in medicines does not take place under normal market conditions. It is not an invisible hand which determines demand, supply and price, it is the representatives of interest groups and government authorities which exercise a considerable influence over sales, consumption and profits. This has a number of consequences. Think of the enormous profits, the artificial prices, the hugely expensive advertising and publicity, the large-scale mergers and so on, though it must be said that all of these are also influenced by the enormous cost of research and development, employment, competition and the special nature of medicines. 'Pharmacon' means both medicine and poison, something healing and something deadly. It goes without saying that you cannot obtain goods of this kind freely, nor can you supply them unsupervised. We can also understand why the state, the health insurance funds, patients' associations, doctors' organizations, universities and the pharmaceutical sector are all involved in the creation and distribution of medicines.
The European Union's interest, and particularly that of the European Parliament, lies in both the industrial and public health aspects. The main thrust of its policy is as follows: rationalize production, with limits on advertising budgets and the prevention of fragmentation; and reorientate innovation, focusing on proper modernization, licensing procedures and registration requirements for new medicines, rights of ownership and medicines or treatments for rare or previously untreatable diseases. This in turn will help to promote preventive and instructive medicine, generic medicines, herbal and homeopathic medicines, the sensible use of medicines, uniform packaging, alternative testing, selfmedication, an environmentally-friendly industrial policy, multiannual planning, a responsible trade policy, a European data bank - the ECPHIN - an ethics committee at the EMEA, and so on.
As a member of the two committees asked for their opinion, I agree with the draft proposal in principle. It is a sensible and balanced compromise between the different interests of the pharmaceutical industry, social security, research organizations, the health insurance funds, the medical profession and consumers' organizations. I do feel, however, that we need a clear definition of innovations. A real innovation is a new medicine, not an existing medicine that is given a new description or a 'me too' medicine which is brought out as a derivative years after a genuine innovation. A real innovation is used to cure previously incurable or untreatable diseases and conditions, or offers better treatment for certain complaints or a better chance of curing them than existing medicines.
All in all, I feel that this proposal is a step in the right direction. A policy on pharmaceuticals must take account of the competitiveness and profitability of the sector as a whole - industrial policy - and of employment, public health, medical progress and social security - social policy. I believe that the proposal on which we are to vote meets all the requirements of sound policy, both industrial and social.
That concludes voting time.
(The sitting was suspended at 1.10 p.m. and resumed at 3 p.m.)
Discharge for 1991, 1992, 1993 and 1994
The next item is the joint debate on the following reports:
A4-0058/96 by Mrs Kjer Hansen, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the EAGGF clearance of accounts for the 1991 financial year; -A4-0086/96 by Mr Cornelissen, on behalf of the Committee on Budgetary Control, on the Commission report on action taken in response to the observations contained in the resolutions accompanying the decision giving discharge in respect of the general budget of the European Communities for the 1992 financial year (COM(95)0666); -A4-0097/96 by Mr Samland, on behalf of the Committee on Budgetary Control, on the Commission report on action taken in response to the observations contained in the resolution accompanying the decision giving discharge in respect of the general budget of the European Communities for the 1993 financial year (COM(95)0666); -A4-0098/96 by Mr Wynn, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the implementation of the general budget of the European Communities for the 1994 financial year; -A4-0089/96 by Mr Blak, on behalf of the Committee on Budgetary Control, on giving discharge to the Commission in respect of the management of the ECSC for the 1994 financial year; -A4-0081/96 by Mr Kellett-Bowman on behalf of the Committee on Budgetary Control, on postponement of the discharge to the Management Board of the European Centre for the Development of Vocational Training (Thessaloniki) in respect of the implementation of its budget for the 1994 financial year; -A4-0082/96 by Mr Kellett-Bowman on behalf of the Committee on Budgetary Control, on giving discharge to the Administrative Board of the European Foundation for the Improvement of Living and Working Conditions (Dublin) in respect of the implementation of its budget for the 1994 financial year; -A4-0096/96 by Mr Wynn, on behalf of the Committee on Budgetary Control, on refusing discharge to the Commission in respect of the management of the European Development Funds for the 1994 financial year.
Mr President, I would not have objected to my Danish colleague, Eva Kjer, speaking first. My subject is the Coal and Steel Union and I must say that I am a little disappointed that the Commission is not present, that the Commissioner does not find it important enough for him to be here for this debate. Of course, I appreciate that he has an able representative in Fritz Brüchert, who is present, but I would very much like to have seen the Commissioner himself here while we discuss such an important subject. What we are talking about here is 60 billion Danish kroner.
This year the Coal and Steel Union is the only body to have been awarded an unconditional Statement of Assurance, and that is incredibly good. There has been exceptionally good co-operation between the European Parliament, the Committee on Budgetary Control, the Court of Auditors and the Commission, but that does not mean to say that there have not been differences of opinion. On the contrary!
I would, however, like to start by congratulating the Commission on the fact that the Bagnoli case is now finally concluded. For four years I have protested about a ten-year-old matter concerning the missing interest payments which the Italians tried to cheat us out of. The Commission has succeeded in recovering this money. It is a couple of million Danish kroner, but it is something at least, as taxpayers will understand, that money which had been paid out unlawfully, has been repaid. We should almost put the flags out to celebrate the fact that, on 11 October 1995, the Commission was finally able to resolve this matter.
But then we begin to have some of the minor points we have problems with. The solvency ratios. We adopted a directive in 1992, and now we are even contravening the actual solvency ratio directive. That is to say that we have excessive external investments. The key factor is risk spreading, and it is being confined to fewer and fewer debtors and bigger and bigger commitments. I can quote a couple of figures. There are 11 debtors whose loans exceed 25 % of the ECSC's net assets. The main commitments exceed 800 % of net assets, which means that the risk is not sufficiently spread. We may run the risk of some momentous events occurring whereby we suddenly sustain some losses, but perhaps we are running over into next year's discharge procedure now. But what if, for example, we are involved in a bankruptcy in connection with the tunnel between France and England? Then the EU system loses - and wait for it everybody - over 10 billion Danish kroner, and that is when things start to get problematic. That is to say, therefore, that even if the accounts have been properly kept, there have still been shortcomings. That is one of the things I am really aware of, and I have asked for a list of the types of guarantees we have. I have been promised it by the Commission, but have not yet received it.
We do not seem to be very good at speculating in securities either. In fact, during the past financial year we are due to approve, we lost ECU 70 million, and once again - you heard right - 70 million kroner by not selling securities at the right time. Now we shall have to wait until the market changes and the rate goes up to recover the money.
Let us look at another problem, for example the Paris affair. My good friend John Tomlinson will remember that we did something quite outrageous in Paris. We bought a property that was so expensive that you would have thought we had bought the whole of Paris. We have covered it up here in the accounts. 28 % of the investments which should have been paid back to the ECSC have not been received, and that amounts to ECU 1.68 million. That means that the figures are being massaged, and I would therefore ask the Commission to sort things out and stop using all these tricks to hide the figures. I also wonder, in regard to all the properties we have at our 126 embassies around the world, whether the accounts have been tampered with there as well? These are some of the things which I, at any rate, will try to investigate when we get to next year's discharge.
And then there's an entirely separate matter: the closure of mines in England where a Conservative government asked for low interest loans and then discovered that perhaps they would not use the loans after all and repaid them. They have had God knows how many million kroner in interest allowances and, according to the Commission's legal service, we have no chance of recovering them. In this case we should, in my opinion, no longer confine ourselves to the legal aspects of the matter, but should pursue a political course and bring the English Government before the Court and tell them that we do not like their speculating and stealing our money. In short, the Commission should be brave and take a political step to get the money back.
Finally, Mr President, England has received over 50 % of the loans earmarked for four countries. We cannot have that. It is interesting when an English government does this. Prime Minister Major is behaving like a flirtatious woman; asking all and giving nothing. He may well like our money, but he does not like the EU.
I call upon Mrs Theato to speak on a point of order.
Mr President, I did not quite understand why the order of the reports was changed. I was told that the President-in-Office would attend our debate and hear at least the first reports. Could you please tell me whether you know if the President-in-Office is coming and, if so, can we ensure that those reports for which we would particularly wish the President-in-Office to be present are dealt with before the Council addresses the House - in other words, that the rapporteurs at least can speak beforehand. I would greatly appreciate your confirmation on this point. My fear is that we will waste time by making further changes and failing to adhere to the agreed timetable.
The order was changed, Mrs Theato, solely because Mr Blak had important business preventing him from attending later. All the other reports will be dealt with in the order envisaged. The Council will be able to speak, but it seems that there is some delay because of the trialogue which is taking place.
I call upon Mr Tomlinson for a point of order.
Mr President, following on from the question that Mrs Theato has raised, the Council itself fixed the time for the trialogue. So it has deliberately double-booked itself. To be in another room having the trialogue while the debate on discharge is taking place in this House is unacceptable conduct. Were I in your place, Mr President, I would deny the Council speaking time in our discharge debate if it is so capricious in its attitude that it decides to double-book itself. The Council fixed the trialogue. It determined when it was going to be. It decided that in this debate, which rests on its recommendation, it can waltz in here whenever it wants and make its speech without having heard the debate. I hope therefore, Mr President, that you will consider denying the floor to the Council when it arrives, because it has treated this House with disdain and contempt. We should show it the same.
Mr President, I am astonished that we are holding this debate on the discharge without having the Commission here. How can we expect people to take Parliament seriously if it operates like this? I have been an elected representative for 25 years, but I have never experienced anything like this. Will you arrange for a representative of the Commission to come here without delay?
Mr President, I should like to support what the previous speakers have said, and in fact I would urge that we vacate the Chamber and suspend the sitting here and now, until Parliament informs us that it can continue in a proper manner. It is quite impossible to proceed with the discharge debate under these circumstances.
Mr President, on the same point. I was just going to make the move for adjournment and I am supported by a large number of Members from all round the House.
Mr President, I have just come from the trialogue and Commissioner Liikanen is indeed tied up there as is the President-in-Office. We left here when voting finished at 1 p.m., went directly to the trialogue and for approximately 45 minutes the trialogue has been adjourned so that the presidency can sort itself out. The way it has tried to conduct the meeting during the last two hours has been an absolute disgrace. I cannot see an end to it within the next two hours. I do not know if the room is booked. I have come out because I have two reports on the agenda. But you have a problem, Mr President. Perhaps someone can get some information from the meeting room as to when they expect to be finished. That would help Members considerably.
Mr Wynn, ladies and gentlemen, I shall suspend the sitting for ten minutes. I have sent someone to ask whether after these ten minutes we can expect the Council and the Commission. If the Council and the Commission say they cannot guarantee to be here in ten minutes, I shall put it to the vote whether or not we should continue with the debate.
(The sitting was suspended at 3.10 p.m. and resumed at 3.20 p.m.)
Ladies and gentlemen, I have been in contact with the Commission and the Council. The Commissioner has been kind enough to come straight away. As regards the Council, we are told that they are discussing a document at the moment and will be another quarter of an hour. I therefore put to the vote the question whether the debate should continue.
(Parliament decided to continue with the debate)
Mr President, I warn in advance that God help the Council if it comes in here wanting to lecture us for half an hour on a debate it has not heard. I hope you make that abundantly clear to the President-in-Office before he walks into this room. We were treated with disdain in committee when we were sent a civil servant to give what after all is a political recommendation. We made it quite clear in committee that was unacceptable conduct by the presidency. We have been treated with contempt again this afternoon and what we will not put up with is some sort of lecture on a debate which the Council has not had the courtesy to listen to. I hope the representative of the Council can make that quite clear to the presidency before it comes to the Chamber. It will save some of us the embarrassment of having to say it again directly to the Council when it arrives.
Thank you, Mr Tomlinson. The Council has a distinguished representative here who will naturally report these points of view. You know that it is not for me to censor what the Council wishes to say in this Assembly and you will receive the appropriate answers in parliamentary terms. I therefore call upon the rapporteur, Mrs Kjer Hansen, to present her report.
Mr President, as the Commission is now well represented, I shall begin by thanking it for its co-operation and for the fact that the Commission has readily provided me with information and answered my questions on this subject. Let me start by stating that, in my opinion, most of the shortcomings in the procedures for closing the accounts are due to the agricultural policy itself, the actual way in which we have formulated the common agricultural policy. The agricultural policy has become so complex that it must be radically simplified and reformed before the accounts can be closed efficiently. I hope that message will be an important consideration in any discussion of future agricultural policy. It is also a problem that agricultural expenditure is paid via the EU budget only. Naturally, the Member States do not, therefore, have the same interest in exposing irregular payments which may have taken place. It is quite simply a clash of interests between the Commission and the Member States in that expenditure is not shared.
The procedure for closing the accounts is far from satisfactory for several reasons. The Commission does not have sufficient resources to carry out the procedure satisfactorily. The scope of the audit is minimal compared with the transactions made. There are areas where no checks have been made whatsoever for years. It is also difficult to carry out proper checks owing to the large numbers of bodies involved in paying out funds in the Member States. In many cases it seems to be pure guesswork as to what sums are to be collected. Only 7 % of the corrections made in the 1991 budget are individual corrections. The rest are 'standard' corrections, i.e. the Commission estimates or, more correctly, guesses what sums or what percentages are to be recovered. The Member States accept the corrections in the majority of cases, but we have also seen a number of examples of disagreements which have then been brought before the Court. I therefore welcome the fact that a conciliation board has been set up to enable the Member States and the Commission to enter into conciliation in the event of a dispute.
The critical problem with the procedure for closing the accounts is that what should have been a technical procedure has, in reality, become a political negotiation. The assessment which the Commission makes is made the subject of negotiation between the Commission and the Member State in question. We have seen a number of examples of this. One of the worst is cotton production in Greece where the Commission initially called for a correction of 25 %, but after negotiations with the country concerned, this was changed to 10 %, subject to a number of requirements being fulfilled. Of course, both good and bad things might be said about such negotiations, but the fact is that there is no question of objectivity.
Another well-known example is the milk quota affair. We have previously discussed this in great detail, but allow me to emphasize all the same that negotiation and political pressure predominated over the fact that there was a case of an unlawfully paid sum. The whole matter ended up as political horsetrading, and the best that can be said about the milk quota affair is that the public got to hear all about it as it unfolded.
The fact that there is often negotiation between the Commission and a Member State means that the law is not necesseraly upheld. The risk that the Member States are not given the same treatment exists, whether it occurs consciously or is merely a reflection of accidental discrimination. Of course there are other Member States which find this so-called flexibility quite acceptable, because they believe it could be in their interests. The problem is, however, that the idea behind the closure of the accounts is to recover expenditure not actually entitled to support. The system suffers from numerous failings and the most serious is that it does not ensure, and does not seek to ensure, objectivity in closing the accounts, so that the amounts recovered reflect actual losses.
I recommend that discharge be given for this area, not because it deserves to be, but because it is the natural thing to do if we are to be consistent and follow up an earlier decision. May I conclude by saying that I consider it better to close the accounts in spite of all the shortcomings, than not to close them at all, and I hope that in other areas, too, e.g. the Structural Funds, we will be able to complete the procedure for closing the accounts.
Mr President, the discharge for the 1992 budget has caused something of a stir. As we know, thanks to Parliament's persistence the Commission has finally recovered ECU 1.6 billion in respect of the non-application of milk quotas in Spain and Italy, in other words Parliament has saved the taxpayer no less than ECU 1.6 bn - a fact worth remembering, particularly for the Eurosceptics. Could I ask the Commissioner how much of the ECU 1.6 million has now been paid?
A few points were left over at the end of the discharge debate last year, such as the inquiry into tobacco fraud in Greece and Italy. Am I right in thinking that very little work has been done on the investigation in Greece? When will Parliament be informed about the probable scale of the fraud and the measures that have been taken?
Then there was the milk quota buy-back scheme which was being operated without any legal basis. The Commission tries to make light of this by pointing out that a legal basis was adopted in 1995 with retrospective effect, so that the ECU 170 m in question were legalized retrospectively. Does the Commission share my view that this is hardly what one could call sound financial management?
Finally, there was the failure to recover ECU 170 m from Spain for the nonapplication of milk quotas in 1989. In the detailed information which I am most grateful to the Commission for supplying, it argues that it did nothing to recover this money because none of the Member States had lodged an appeal with the Court of Justice.
This is an extremely serious matter. It means that the Commission makes the application of the Treaty and the principle of equal treatment conditional on a protest from one or more of the Member States. I cannot help thinking that the Commission is in danger of becoming the Council of Ministers' lackey, instead of the guardian of the Treaty and protector of the European taxpayer. I realize that most of these decisions were taken by the previous Commission, but I insist on having a clear explanation from the present one. The handling of the issue of funding for slaughtering calves in the Netherlands is further undermining the credibility of the Commission's financial policy. I know that the Commission is to make a statement tomorrow, but perhaps the Commissioner responsible for the budget and budget control could say something now about this 'spend, spend, spend' approach.
Let me explain what I mean. First the Agriculture Commissioner says he is surprised at the Netherlands' decision to destroy 60 000 calves, then a few days later we read in the newspaper that the Commission is contributing HFL 20 m towards this measure, which it has itself already condemned as unnecessary and unwarranted. I think this is an extremely serious matter which undermines the credibility of the entire Commission. Can the Commissioner explain how this is supposed to be consistent with the strict financial management which Mr Santer announced, and on which I congratulated him? After all, the proof of the pudding is in the eating, as they say, so I would like a detailed reply from the Commission on this fundamental question.
Mr President, these eight reports for joint debate represent something rather new in the Community this year because the Maastricht Treaty instructs the Court to produce a Statement of Assurance each year on the Community's finances. It does not tell the Court how to do it nor does it tell Parliament what to do with it. I was preparing to follow Mr Wynn with my remarks and now I find that I am playing St John before him!
The Court devoted considerable resources to the DAS (Statement of Assurance) and that fact is obvious when you see the shortcomings or look for the holes in the Annual Report for 1994. I look to the new President of the Court to bring about a restructuring of the working methods of the Court. I asked for that last year and I ask for it again because we need to see the Court so organized that it can actually produce an annual report and the Statement of Assurance. This leaves it, I know, hard pressed but if it acted more like an international firm of auditors and rather less like a pale copy of the European Commission, it might be more successful.
The second problem follows the receipt of the DAS by the European Parliament. This has led to considerable discussion in the Committee on Budgetary Control. I strongly support the answers provided by Mr Wynn, which he will give later and which can be found in his explanatory statement. He sets the DAS and the constitutional position of DAS in its proper context because all the European Council did was just request that the Court produce the Statement. It did not say how the Court should do it and it did not say what we should do with it. But I believe that the explanatory statement attached to Mr Wynn's report is so good that we ought to draw up an own-initiative report which will enable us to put those paragraphs - 30 to 51 - before the House so that it can vote on them as the policy for the Community.
Now my friend Mr Blak has had to depart. It is a matter of breaking the windows and running away. Last year I said about him 'I regard him as the man in charge of the European Coal and Steel Community. He does a splendid job.' However, with his remarks about the closure of coalmines, he has allowed his party politics to get the better of his normally sound judgment. He is at it again this year! It is true to say that he makes it clear the United Kingdom has not acted illegally. There has been no question of deliberate wastage of European Coal and Steel Community funds. While one of the mines was closed in 1990, the Markham main colliery has been mothballed, in that it is under repair and maintenance so that it can be used in the future. We shall vote against his paragraph 11.
If I may turn to Dublin, that is a fairly easy task because the Committee on Budgetary Control has no hesitation in recommending that discharge be given for the 1994 year. I am delighted that it has been reported that the saga about property in Dublin is at an end. This has gone on far too long and that worry is now behind us. But the problem of financial control at Dublin is not yet settled. We recommended last year that the Commission appoint a part-timer to carry out this work and this has not yet been done. The pattern of work, the Financial Regulation and the Court's advice seem to conspire to produce too much cash in hand at any one time. If the Court, the Commission and the Foundation cannot get it right, they should propose an amendment to the Financial Regulation because the advice conflicts from year to year. I hope that the House will endorse the Committee on Budgetary Control's recommendation that discharge for the European Foundation for the Improvement of Living and Working Conditions in Dublin be granted.
It is not such an easy story when we turn to the European Centre for the Development of Vocational Training, CEDEFOP as we call it; there are much more serious problems there. I hasten to add that the problems are not mainly of the Centre's making - they are not its fault at all. It must have been a prime instance of European cock-up theory which prompted the European Council to transfer CEDEFOP from Berlin to Thessaloniki. I really believe that it was their intention to transfer the East European Training Foundation - who were temporary tenants of CEDEFOP in Berlin - to Thessaloniki. But as the king had spoken, the move had to take place.
The Commission did not help because it indulged in some appalling labour relations so that more than half of the staff were not prepared to move. I do not think Parliament helped either because we had asked for independent consultants to come in and review the work of CEDEFOP. They chose to come in just at the time when morale was under the floorboards because the staff were not happy with the arrangements that were being made.
The Court produced a fairly critical report on this point, but the consultants went so far as to suggest that the centre was not a great deal of use to the Community.
I do not think the Committee on Budgetary Control is the right body to make a qualitative assessment as to the centre's usefulness and future use. That is the work for the Spending Committee. My view is that as long as there is a growing demand for the centre's reports they must be doing some useful research which people want to get hold of. That is a good commercial justification. In addition, I think we would look rather foolish if we suggested that such a centre was unnecessary at a time of high unemployment in Europe and a time when training and retraining ideas are vital to our future.
That work deserves an even higher priority. Rather than condemn CEDEFOP out of hand by refusing discharge, we propose that discharge should be deferred. In the immediate future the committee should arrange a visit to Thessaloniki, thus the director and officials could reassure us as to the future of CEDEFOP, its viability and that it can play a useful role in research into training and retraining. The Budgetary Control Committee recommends to the House that we defer discharge to CEDEFOP for the time being.
I finish with an appeal to the Commission and everybody else concerned to look at what is happening to the management boards for both Dublin and Thessaloniki. There are now more people on the management boards than there are people working in the centre. The founding fathers' original idea was to get the social partners to talk together - that is a good thing - government, employers and trade unions. But if you have one representative from each of the 15 Member States and the EFTA countries and representatives from the Commission, you have got boards of 60 people. They meet twice and their bureau meets three or four times. There must be a better way of doing it which would look more sensible to Europe's citizens. I appeal to the Commission to instigate an enquiry as to how this can be improved.
Mr President, first of all, on the general budget: within the resolution let us not lose sight of the fact that we actually welcome the spirit of constructive cooperation that has existed between the Commission and the Court of Auditors for the year 1994. If that applies to the past, then we also welcome the SEM 2000 proposals and hope that in the future things will be far better.
The problem when we give discharge is the fact that 80 % of the Union's budget is spent by the Member States, and we all know this. Unfortunately, we do not give discharge to the Member States, we only give discharge to the Commission. The Commission must not get too enthusiastic about hearing nothing but praise, for it knows that this resolution contains criticism of the lukewarm manner in which the Commission has acted as far as we are concerned, instead of having a go at the Member States to get the money back or ensure that it is spent correctly.
A lot of the specific subject areas within the report will be covered by people who follow me. I just want to concentrate on one issue and one issue only, which has been referred to by Mr Kellett-Bowman, and that is the DAS. The DAS will enhance the sound financial management of the Community's budget - we all accept that - but there are problems, as the Court of Auditors indicated. Within the 70-odd paragraphs of the resolution, to me the most important one is paragraph 8, which asks the Commission from now on to include an account headed 'specified amounts subject to recovery proceedings' . We asked it to specify individual cases and sub-totals based on substantial errors reported by the Court; then we asked it to inform Parliament of the action taken in both cases. I say it is the most important paragraph, because, whilst I shall recommend that we give discharge, I shall recommend we do so only on the clear assurance from the Commission that it will do what we are asking. So we await the Commission's response on that.
This was the first Statement of Assurance. The results of the Court of Auditors' report on the Commission were somewhat mixed. Within the Explanatory Statement I use a footballing term to say if we were to look at this response we could say that the Commission had one win, one lose and one score draw. The win was that the accounts accurately reflected the revenue, expenditure and financial situation of the Union; the defeat was that there were too many errors in payment transactions to give a positive assurance, and the score draw was the fact that there were no significant errors in own-resources but that it was not possible to give an assurance that all chargeable imports have yielded corresponding revenue.
Even with that one win, one lose, one score draw, last November when the Court presented its report the media - certainly the British media - latched on to the figure of 4 %. It was blazoned all over the media that the Community was misspending or losing - of course, the word 'fraud' cropped up time and time again - 4 % of our budget.
We have to take that on board and we have to decide whether we can give discharge to the Commission in the light of what was said in the DAS statement.
Let us just look at it. The one thing that we have to remember is that discharge is the legal certification of the accounts. When we look at this 4 % we have to ask the question: well, is this an acceptable level or a non-acceptable level? The simple answer is that it is a non-acceptable level! Parliament in no way can condone this 4 % figure. So we cannot accept that one ecu in every 25 is wrongly paid.
But then you have to look at the system itself and you have to ask questions such as: is the figure reliable? That depends on which angle you look at it from! You will find that discussed in the Explanatory Statement, where we ask whether the figure is reliable.
But if it is reliable, then whose fault is it? That is an even bigger dilemma. In the main, we could blame the Member States, because they are the ones who spend this 80 % of the budget. But, of course, as I said, we do not give discharge to the Member States.
The thing we should asking is: can those errors be corrected? I think we find an answer to that within that Explanatory Statement; and that is why paragraph 8 is so important to this Parliament, because that is the way that we can give discharge to the Commission, even with the Statement of Assurance being as it is.
Let us be perfectly clear that Parliament cannot legally establish a debt. We cannot do the job of the Commission. Therefore, we cannot make the recovery of the money a condition of discharge. That is of fundamental importance. Parliament's discharge power is focussed on the Community's accounts. This is the area where, of course, we can act. If the accounts were amended, as we request in paragraph 8, to include the sums the Commission hopes to recover, then three things would happen. Firstly, Parliament would not have to certify the accounts and, therefore, we would not be covering up any errors; secondly, the Commission would be obliged to pursue recovery of the amounts paid in error and, thirdly, the Commission's legal responsibility to implement the budget would not be hindered. Therefore, the conclusions reached in that general report are that we should grant discharge subject to these demands on the Commission.
I now turn to the European Development Fund. Here the recommendation is greatly different. Those of us who have been here for many years and have seen the EDF discharge year in and year out know the problems of funding through the European Development Fund and we have accepted that over the years - not that we have tried to cover anything up, but at least we have tried to take cognizance of all those areas where, in development terms, things are not as simple as they would seem to be to an everyday accountant.
There comes a time when we have to say enough is enough. Quite frankly, there are three things that have come to a head and which have now brought us to the stage where we say enough is enough.
We have said for a long time that the EDF does not give the correct democratic accountability and that it is compromised by its legal and financial framework. And yet it is the Member States, once again, who are responsible for that legal and financial statement: they are the ones who have created the situation, they are the ones who can change the situation.
Within this report and within the resolution Parliament recognizes the Commission's attempt to improve the EDF through its better financial management, even working within what we consider to be an impossible framework. There is no criticism of the Commission on the EDF in general. The criticism, of course, comes when we come to the Cultural Foundation - I shall come to that in a moment - because that is the one area where we use the word 'deplores' ; in fact we use it twice in relation to the Cultural Foundation.
But the DAS gave us the opportunity to look at the accounts, and the Court of Auditors said that the accounts imperfectly reflect the financial situation and the operations of the EDFs. They lack the consistency and discipline to be able to reflect the true situation faithfully. That is clearly not a positive statement of assurance. DG VIII of the Commission would argue that it is. That was once again our dilemma where we acted as the referee and in doing so the one thing we are clear about is that it is not a positive statement. As I said about the general budget, it is there as a tool to help Parliament.
But the biggest anomaly this year - and it was the same last year but we did not have the DAS then - is that the Court of Justice in its ruling has now stated that the European Development Funds are not Community expenditure. It is Member State expenditure which is managed by the Commission. In other words, the Commission acts as a sub-contractor to manage these Funds and to all intents and purposes Parliament has no say in this expenditure. Yet we are obliged to give discharge. We respect the Court of Justice ruling but it creates a confused and incoherent mess. It also creates problems for the day-to-day management of the EDFs. If we want to give a discharge year in and year out, we would want to know where we stand legally to do so.
The Commission has made great strides to change things and we accept that and welcome it. But a radical re-think is needed and I am sure everyone in this Parliament, barring the odd one or two - and I mean odd one or two - would actually agree that the EDFs should be budgetized. That is the only way the system can change. We also recognize with the current system that the Commission staff in Brussels is not sufficient, not in quality but in numbers. It does not have enough staff to do what it should be doing at present.
The nature of the Commission's role as regards development funding gives rise to contradictions that Parliament as a democratic institution finds extremely hard to accept. Member States take the credit for providing the funds. They write the rule book - such as it is - but they then leave the Commission and Parliament to take the blame. So there are two aspects which I have named so far. Firstly. the DAS and, secondly, the Court of Justice ruling.
The third aspect was what happened at the Cultural Foundation. There should be no excuses whatsoever from the Commission. When I met the Commission it would have been nice for them to have said: ' It's a fair cop, Guv'nor. We hold our hands up, we were wrong' . But a defence was put up in certain quarters and I find that quite inexplicable. When something is as bad as what happened with the Cultural Foundation, we should not try to cover it up. The Commission took a political decision which it did not have to do even if the Council of Ministers was leaning upon it to do so. In no way, shape or form should Parliament be connected with that decision. If we had not had the DAS or the Court of Justice ruling, I for one would have been recommending that we do not give discharge because of what happened with the Cultural Foundation.
It gives me no joy whatsoever to make a recommendation not to give discharge to the European Development Funds but the time has come for Parliament to stop providing this veneer of respectability, this fig leaf which we have always given in the past. From now on we have to look at it through different eyes and for the year 1994 the recommendation is refusal of discharge.
Mr President, ladies and gentlemen, as a Parliament we have a different task from that of the Court of Auditors. Our task is to make a political assessment of what the budget reveals about policy. In the area of social policy, it reveals a gulf between the requirements, in terms of European social policy, and the European social policy that exists. That comes across very clearly. It is then further reflected in individual structural problems. There is, for example, the recognized structural problem - still unresolved, despite reforms - of the difficulty in disbursing money from the European Social Fund on time; this problem has not yet been solved, despite the efforts made by the Commission to address it.
A further problem - and the last one that I intend to mention in detail - concerns the social dialogue, where there is still a great imbalance because worker-employer relations have been europeanized to varying degrees, which means that the extent to which people are willing to show their hands in this context also varies.
If we grant a discharge, we must recognize, on the one hand, that although European social policy is needed, it is not being practised. However, we must also ask ourselves - and I would explicitly endorse what Mr Wynn said on this point - who is responsible in each instance. It must be made very clear here that it is time to find another way of placing some of the responsibility on the Member States, since all too often the policy pursued by the Member States consists of foot-dragging, in the hope that at the end of the financial year, they might perhaps get some money for projects which they could not otherwise have implemented; or else they are actually given money from the Social Fund and spend it on building roads, because that is their preferred use for it. If we cannot manage to curb this behaviour on the part of the Member States, there is something strange about criticizing the Commission and refusing to grant it discharge. We must, therefore, grant discharge to the Commission, because we have succeeded in establishing to our satisfaction that it is not the Commission that is at fault here.
Mr President, it is our job to monitor the efficiency of development aid and to exercise control, in our own political interest and the interest of the taxpayer. It is perhaps worth noting that all this aid would not be needed if we had a fair system of trade, and were prepared to cancel debts. The report by the Court of Auditors and our own report find fault on many specific points, for example humanitarian aid, only 66.9 % of which is utilized, or, as detailed by the Court of Auditors, the lack of independence of contracted agencies, ill-defined audit contracts, insufficient preparation, and slack and superficial monitoring. In many cases, there are no written reports on these matters. The Commission should not rely too heavily on the implementing authorities or firms to provide effective monitoring.
In view of the strict limit on speaking time, I do not wish to go into these points at greater length; instead, I should like to deal with the final point made by Mr Wynn, that because of the problem with the Cultural Foundation, we should not grant a discharge in respect of the financial administration of the European Development Fund. This problem with the Cultural Foundation is a scandal, but it is already two years old. We in Parliament have brought the scandal to light, and set the wheels in motion to have it discussed. We had a debate in the House, we set up a hearing in the Committee on Development and Cooperation, and we submitted a report at the ACP Joint Assembly, in order to bring the whole scandal out into the open. I think we can fairly say that it is being dealt with.
If we do not grant this discharge, we may spark off a fresh debate about Lomé IV and financing. We have just been involved in major controversy with the Council about these issues. I find a great deal to criticize in Lomé IV too, but we are talking here about the only forum for North-South dialogue. This political dialogue has to be important to us. Therefore, we should not see it destroyed because of this one instance.
It is important that this issue should be discussed at the Intergovernmental Conference. We must make the inclusion of the Development Fund in the budget a political issue at the conference. That is our demand. We should use this budget discharge as an occasion to exert pressure on the national governments. Mr Wolf has just said that we must place a share of the responsibility on the national governments. That is what we must do. It is my belief that if we proceed by making an example of this scandal, the effect we produce will be disproportionate to our analysis. I would therefore urge, particularly with a view to the Intergovernmental Conference, that we should postpone this vote in order to impress on the Council the following point: if we are to operate a European development policy, then this House must be one of the monitoring and authorizing authorities. That means that the fund must be budgetized.
It might then be possible to resolve scandals and problems such as these by other means. I believe that if we do not take this step, the Commission will be cast in an unfavourable light, and we shall undermine what we ourselves, as a Parliament, achieved by means of our initiatives two years ago: namely, bringing this matter out into the open. To be brief, therefore, I am urging that we should defer the decision on this discharge, raise the issue with our national governments - in Bonn and Paris and London - and then wait and see what happens at the Intergovernmental Conference.
Mr President, I would like, first of all, to congratulate all the rapporteurs on these many reports and say that in each case I will be following the rapporteur's recommendation. It reflects the work they have done to get consensus for their reports.
I want to use my limited time to talk politically about the process that we are going through. The Commission's attitude is welcome. Quite clearly the culture in the Commission has changed and is improving. I hope it will continue to improve until we have the sort of culture that has been visualized both by the President of the Commission and in the sound and efficient management documents that have been put before us.
When I turn to the Council I have to say that its attitude in the process is deplorable. 80 % of the expenditure is spent in the Member States. The fiddles that affect the European taxpayer largely take place in the Member States and under their jurisdiction. The clearance of accounts is in the Member States. The fines are then against the Member States.
If we look at what has happened since the reports were debated in committee, particularly those relating to 1992 and 1993, Italy has been fined ECU 217m on milk quotas, ECU 89.4m on non-existent cereals - and I have to tell you ECU 89.4m on non-existent cereals represents a lot of cereals - ECU 25.6m on beef storage, ECU 16m on exceeding tobacco quotas. I could just as easily cite the other Member States; I am only choosing Italy because I know it will be close to the President-in-Office of the Council. Other Member States such as Spain, Greece, Ireland and the United Kingdom, have all been fined in the clearance of accounts procedures.
Yet this Council, which is long on rhetoric when it comes to value for money and the fight against fraud, is short on action. The action of the Council has been to send a civil servant to the committee who could not answer a single political question and to absent itself from our debate today. Granted it is absent to be at a trialogue, but they were the people who double-booked the meeting! It is a contempt of Parliament. We might just as well have had a debate with an empty chair. That has been the level of the contribution that the Council has made to our procedures.
Mr President, first of all I should like to associate myself with what Mr Tomlinson has just said. Whilst we were debating Mr Wynn's report on the approval of the implementation of the budget for 1994, the opinion was expressed in the Committee on Budgetary Control that the Court of Auditors was in danger of becoming the victim of its own success. We think that is clear now because the Court of Auditors will leave this hemicycle today not only with recognition of its hard work but also with the burden of at least six special reports and perhaps two or three new control procedures. However, we can already see growing signs that the Court lacks the material resources to achieve the objectives which Parliament itself has laid down. And the requirement under the Maastricht Treaty to prepare a statement of assurance as to the reliability of the accounts will contribute still more to putting pressure on certain material resources which are already very tight.
This Parliament has voted and will continue to vote for austerity in expenditure, particularly as regards the appointment of new staff, but we must bear in mind that without a Court of Auditors with sufficient resources we shall find it very difficult to comply with one of the principal mandates of our electors, namely to ensure that Community funds are used correctly and that European taxpayers' interests are protected when we are faced with the certain fact, stressed by the Wynn report, that 80 % of the Community budget is spent within the Member States. There is a current of opinion, as honourable Members are well aware, which considers that in view of the 80 % it should perhaps be the Member States and their own national control institutions which should have full responsibility in supervising Community expenditure; that is to say, the pure and strict application of the principle of subsidiarity to budgetary control and its renationalization.
However, I think that the majority of this Assembly would not approve such an application of the principle of subsidiarity. In no case do Community funds represent more than 2 % of national budgets and so to treat them in the same way as total national expenditure for control purposes would only reduce the actual quality of the control. But it is clear that more effective machinery for cooperation between the Court of Auditors and national audit departments must be set up. If that is hard to manage for the moment it is because there are considerable differences in accounting between the Member States, particularly in periods for drawing up and presenting accounts and also because there are differences in the functions of national audit offices and the political and administrative structures. All that comes from different constitutional systems which make it very difficult - though not impossible - to establish indispensable machinery for collaboration to ensure that Community resources are satisfactorily controlled.
The commitment and political will of the Members of this Assembly to strengthen the material capacity of the Court of Auditors to perform its duties must be very clear. Clear expression should also be given to the importance which this Assembly attaches to keeping the Court of Auditors responsible for controlling 100 % of Community resources, with the Court retaining full autonomy and independence from Parliament in addition to observing and fulfilling the conditions laid down in the Treaties.
I should like to end by congratulating all the rapporteurs whose capacity and readiness for discussion are shown by the small number of amendments tabled.
Mr President, ladies and gentlemen, the debate on the discharge for 1994 is proving of to be of greater importance than in the past. That is because, on the basis of the new provisions of the Maastricht Treaty, Parliament's powers are no longer limited to merely approving the Commission accounts, a kind of rubber-stamping; they are in fact based on the statement of assurance from the Court of Auditors and are therefore far more significant and substantive.
On the substance, as a result of what can only be described as a veritable tidal wave of fraud and irregularities, which have reached levels so worrying as to require detailed review of the procedure for implementing and monitoring all Community spending, discharge this year takes on completely fresh importance.
Consequently, the Wynn report has a very important political significance, and its conclusions - which take in the substance of the suggestions made during the debate within the Committee on Budgetary Control - have a direct impact not only on the procedures for implementing the spending provided for in the budget but also, and most importantly, the functioning and - currently completely unsatisfactory - methods of administering Community policies.
If we want to avoid Parliament calling next year for discharge to be refused and, hence, a serious conflict of competence between Institutions, we shall have very rapidly to set under way a reform with a far-reaching impact on the spending mechanisms.
In particular, we must ensure that there is greater transparency and publicity, particularly as regards the administration of direct funding, in certain vital sectors such as tourism and, more generally, internal policies. We shall have, if necessary, to look into the possibility of setting up a committee of inquiry into the protection of the Community's financial interests.
Mr President, I would like to start off by commending Mr Wynn for his discharge report on the general budget. I believe that the rapporteur has succeeded in putting his finger right on the sensitive points which need to be highlighted. I agree that a change has taken place recently. Co-operation with the Commission is now conducted in a more positive spirit than hitherto. I believe, however, that it is depressing to note that there are so many repetitions in the discharge reports, year after year. I cannot overstate the need for stricter observance of the obligation to follow Parliament's recommendations, and I believe that there is an obvious need to tighten up the regulations in the context of the intergovernmental conference for example, so that both the Commission and the Member States are required to comply with the changes which are necessary to run the accounts satisfactorily.
It is clearly unsatisfactory that the Commission does not currently use the means at its disposal to get the Member States to observe the rules and comply with their obligations to carry out checks, knowing full well that it is often the Member States which are neglectful in this respect. We can see this, for example, with the Structural Funds where there is totally inadequate control over projects, and no consequences if projects are not completed or are completed in some way other than that originally laid down. We must impose a requirement that if the regulations are not observed, aid will be reduced, so that there are also consequences in this area for failure to comply with the applicable rules.
On the subject of the PHARE programme, may I urge the Commission to take up the challenge to work out some strategic guidelines for the PHARE programme's role in connection with enlargement to incorporate the Eastern and Central European countries. It is imperative that the purpose of the aid which we provide through the PHARE programme is to pave the way for enlargement with the Eastern and Central European countries.
Mr President, ladies and gentlemen, we have a comprehensive package of discharge decisions before us, allowing us an overview of the most serious problems that we have to contend with in the proper implementation of the budget. The citizens of the EU are entitled to require that every last ECU should be managed in a transparent, effective and economical way, and today, like last year, we must once again conclude, on the basis of the Court of Auditors' analyses, that there are major flaws in the system. However, the very fact of discussing these deficiencies openly and frankly can go some way towards generating confidence. Nothing should be swept under the carpet. In this respect, all the reports paint a very clear picture and have the support of my group.
As I see it, there are two main areas of difficulty. We must cut the ground from under the opportunists. What do I meant by that? If Member States find a way to make some money on the side from milk quotas, and if their little scheme receives the retrospective blessing of the Commission, in the sense that there is no insistence on the repayment of ECU 2 billion, this encourages the hope that putting your hand in the Union's till will ultimately pay off. My colleague Mr Samland, and of course the Council, will have more to say on this point.
If the rules on the administration of the Structural Funds are not observed, and if this does not incur, for example, the suspension of further payments, then such an approach is actually being encouraged. It is a fact that 80 % of the EU budget is spent by the Member States, and it is precisely there that significant deficiencies are emerging. However, we shall get nowhere simply by issuing appeals. As long as the EU budget functions with the present high level of subsidies from the Agricultural and Structural Funds, there must be a range of sanctions mechanisms to prevent irregularities going unpunished. The Commission should therefore take very seriously all the proposals made by the Committee on Budgetary Control for securing and recovering sums wrongly disbursed.
As regards external policy, the important thing is to overcome difficulties in the treaties, in order to achieve a more transparent spending policy and genuine cooperation between the two arms of the budgetary authority. That applies equally to the European Development Fund and to the common foreign and security policy.
Parliament has repeatedly called for the EDF to be integrated into the budget. The reasons for taking such a step are obvious, and led the Court of Auditors to comment that it was hard to draw any comparison between what was intended and what was implemented. I would therefore say to all those who argue that a refusal to grant discharge would be an insult to development policy in general and our commitments under the Lomé Convention in particular: it is quite the opposite! The financial subculture that we are currently sustaining is creating major administrative weaknesses. We are meant to grant discharge, even though we have no influence or effective political control over how the resources are spent. That has to change, not least in order to improve the quality of our development policy!
Refusing discharge will, therefore, send the right signal to the Intergovernmental Conference, to tell them that it is time they came up with an institutional solution to this dilemma. I also expect the conference on the revision of the Treaty to produce clarification of the common foreign and security policy and associated budgetary matters. It is unacceptable that the Council should decide on joint actions - such as the one in Mostar - and that these should be financed from the EU budget, without the Council at the same time adhering to the procedures for managing the appropriations. There is a major procedural loophole, and unfortunately it now also affects discharge, because at the end of the day, Parliament cannot discharge the Council.
I am grateful to Mr Wynn for including the conclusions of my working paper in the motion for a resolution, and I am very hopeful that the special report on foreign and security policy announced by the Court of Auditors will give us a good basis for making more detailed proposals to the conference on the revision of the Treaty.
Mr President, my group supports all these reports but I have a query for Mr Wynn before I can advise the vote on the development fund question, which I will come to in a moment.
With regard to Mrs Kjer Hansen, it was very clear that where there are corrections to be made, this should not be a political, negotiable matter. It should be an objective matter based on the actual loss. I follow Mr Cornelissen's report on this point. He explained that the money was not recovered because no Member State had applied to the Court. This really will not do. We cannot go back to our European citizens who are very critical about the question of fraud and what they read in the press, and tell them that this is the system. We have to get a new and better system that will work because they will find it inexplicable otherwise.
While I agree with Mr Tomlinson that we have seen an enormous improvement in the whole attempt by the Commission to get its house in order in all these matters, nevertheless it did not fulfil all the requests for information in certain headings. There is room for improvement.
To come to Mr Wynn's general discharge, he says that he is recommending a discharge on assurances by the Commission. It is a bit difficult to know how we will vote because the Commission has not been here to hear him and to give these assurances. So what are they worth? We will not know, unless it reads the transcript tonight. The Council is here now but it did not hear either. It is a very unsatisfactory situation. I will have to explain that to my group at tonight's meeting.
I am very critical of the Member States. They are dealing here with the European taxpayers' money. They do not seem to take it seriously enough. We should not be giving the fig leaf of respectability that was mentioned by getting involved in a procedure where we really cannot act properly because we do not have proper control.
Regarding my question on the Development Funds, is Mr Wynn aware of the feelings of the ACP's 70 states expressed at the recent Lomé conference, that if we do not grant discharge, it might affect them in some way? If I could have that assurance I could advise my group. If it does not make any financial difference, if it does not destroy their confidence, then I could go along with the refusal to discharge. But I would quite like to hear about that.
Mr President, representative of the Council, Commissioner, ladies and gentlemen, I should like to begin with a comment on procedure. I was not present just now when my colleagues expressed their views on this subject, and this is not because I was attending the trialogue as I was not included in the European Parliament's delegation.
I should like to point out that we are discussing eight reports in under three hours. One of these concerns action to be taken following the 1992 discharge, namely Mr Cornelissen's report. On this subject, you will remember the discussions on the discharge in question, which was postponed for more than a year. The second of these reports concerns action to be taken following the 1993 discharge. The third, by Mr Wynn, concerns giving discharge to the Commission for the 1994 financial year, when the Statement of Insurance (DAS) by the Court of Auditors entered into force for the first time and provided us with a negative DAS on payment operations.
Is this reasonable? Should not more time have been allowed for each of these reports? Is not Parliament discrediting itself by seeking to discuss everything, at the risk of not even doing that for which it exists, namely to exercise control over the use of European Union funding? When you add to this the fact that we have changed the order in which the reports are to be considered in order to fit in with the arrangements of one of our rapporteurs, Mr Black, who is not even present to hear what follows, then you can understand to what extent our procedures may appear surprising.
I now come to the two reports by Mr Wynn, one on the 1994 discharge which he proposes to grant on the general budget, and the other on the 1994 discharge which he proposes to refuse on the question of management of the European Development Fund. We are therefore granting discharge on a budget of almost ECU 60 billion, brushing aside the Court of Auditors' refusal to give a positive DAS due to payment irregularities amounting to ECU 2, 386 million, which is ECU 2.4 billion or 4 % of the budget.
We reject the discharge in respect to the EDF budgets of an amount in the region of ECU 2.5 billion, and for two reasons: firstly, there is no positive Statement of Insurance, which also applies to the general budget, and secondly, there are irregularities regarding the Cultural Foundation's budget, irregularities which I do not dispute. But do you know what this Foundation's budget is? I say this for the benefit of those who listen to us here: ECU 810, 000 or 0.04 % of the EDF. I tabled an amendment which simply specified these amounts. Without being contested, this amendment was rejected. Why? In truth it was because the decision on discharge had been made in advance. The arguments put forward are no more than pretexts. Discharge to the Commission was refused because the EDF is not integrated into the Community budget.
So I should like to ask a few questions. Why was discharge granted at the time of previous EDF budgets when similar criticisms had been raised and the legal framework was the same? Have we taken into account the disastrous consequences, in political terms, of this refusal to grant discharge on the conference of ACP countries, in terms of the way they perceive the commitment of the European countries? Before requesting additional competences for Parliament, would it not be better to ensure that there are more deputies able to implement them?
Mr President-inOffice, Commissioner, Mr President, ladies and gentlemen, I am very sorry that I am only now able to take part in this debate. As you know, I do not make a habit of being late, because part of debating is, of course, being able to respond to what one's colleagues have said. You know, however, that we have also been negotiating today in a trialogue on an important budgetary package, and that is why the Council President and members of the delegation from the Committee on Budgets had to be absent from the debate. I am exceptionally sorry about this, and it certainly does not mean that we underestimated the importance of this debate, but it does explain why we could not be here on time.
As regards the report that I have to present today, I can tell you that it has been a remarkable experience for me to follow a budget from its drafting in 1992 - on the basis of the Commission's figures for 1991 - and its adoption for 1993, through to its second stage in the discharge procedure last year and now in the Commission's responses to the discharge procedure.
It has to be said, Mrs Müller, that there are certain points where one has the feeling that it should have been possible, somewhere between 1991 and 1996, to achieve some movement. A look at the tobacco regulation or the regulations in the wine sector, however, forces one to the conclusion that even five years is not long enough to see progress.
With the support of the committee, I tried in my report to respond on only a few main points, and I should like to stress that this does not mean that all the points not addressed have been accepted. The few points on which I have commented relate firstly to tobacco, secondly to wine, thirdly to transfers of appropriations and quality control, and fourthly to the recovery of interest on unused monies from the Structural Funds.
Let me say something more on these four points, and firstly on tobacco. We have a report before us from the Court of Auditors on this issue. We asked the Commission to submit a report on it, a report which was to be based on the Court of Auditors' guidelines and submitted by 1 April. Judging from the informal preparatory work which has already been done in connection with this process, it looks as if the recommendation from the Court of Auditors - the introduction of direct income aid for tobacco producers - is not going to be implemented; it looks as though the Commission will not actually submit this proposal, never mind the Council accept it.
This demonstrates, however, that an element of inconsistency, mismanagement or actual fraud - call it what you will - is being carried over from year to year, because the legal basis for it is not changed. The reason for this, Mrs Müller, is that in the discharge procedure, we argue with our partner, the Commission, whereas we should be arguing with the real culprit at the next level, namely the Council, which is capable of establishing legal bases that would rule out mismanagement or fraud.
The same applies to the wine sector, which is a virtual disaster. We insisted that a register should be compiled - properly compiled in every Member State. Now a new register is to be set up because the first procedure posed too many problems. However, we are still paying for the current procedure and, of course, the new procedure is not available yet. Whose fault is it that the reform proposals have not been properly implemented? As in the previous case I referred to, the culprit is the Council. Furthermore, the Council has some 256 decisions pending, whereas here in Parliament we have only 52 decisions in the pipeline. That shows where the bottleneck and the imbalance between the institutions is to be found.
The third point concerns interest for the Structural Funds. We have requested and called on the Commission to see that there is a precise definition of eligible and non-eligible expenditure in the context of the Structural Funds, and to ensure that the question of the recovery of interest is finally resolved, because we see this as Community money which should come back to the Community, rather than disappearing into anyone's coffers in the Member States, or even in the regions of the Member States, as happens in my own country, Germany.
Last but not least, transfers of appropriations by DG XIX. I know that you are responsible for the budgetary aspect, Commissioner, but we shall expect you, in future, to supply us not just with an accounting justification for transfers of appropriations, but also with a qualitative assessment, because that has to be the basis for using and implementing resources efficiently. The Committee on Budgetary Control has unanimously approved my draft report on this issue.
Mr President, ladies and gentlemen, I must first apologize for arriving late, this was partly due to the fact that the political interest in the Community's future budgets, in other countries also, tends to be greater than in past budgets: I was in fact engaged in discussing the outline for the 1997 budget.
I am here to present the Council recommendation, adopted on 11 March and transmitted to the House, that the Commission be granted discharge for the budget for the 1994 financial year. I am sure that you share the view of the presidency and the Council that the two institutions need to work in harmony, including when it comes to measures concerning the Community budget. I know from previous experience that Parliament and the Council consider it crucially important that the Community should ensure that all direct measures are maintained and improved to ensure that resources from the Community budget are spent in full compliance with the principles of financial management which I shall summarize here as consisting of three factors. Firstly: the decisions should reflect the needs of communities; secondly: the resources should be used economically and efficiently; and, thirdly, there should be complete transparency in resource management and accounting. Those criteria assume crucial importance at the current time when the Member States are having to contend with well-known social and financial problems.
In its recommendation, the Council emphasizes that budgetary discipline and respect for the principles of sound management, to which I referred, have to be applied to all measures funded from Community resources. It is vital that there should be a period review of the reasons that led to the adoption of the measures under way in order to guarantee economy and efficiency in resource utilization. That should always be done independently of the assessments made to prepare budgetary decisions. The reports of the Court of Auditors and the monitoring activities on which they are based provide the basic instruments that permit us to monitor the application of those principles. We have to congratulate the Court of Auditors for the efficient way in which it performs this task assigned to it by the Treaties. I wish also to take this opportunity to thank the Committee on Budgetary Control for the work it does every year in relation to the discharge procedure: that work is done in the interest not only of the European Parliament but the Community as a whole.
As far as the views of the Council are concerned, let me make a few brief points on the main issues and ask you to run through again in every detail the text of the recommendation and the comments that go with it.
In the field of own resources, the Council shares the concerns of the Court of Auditors about the operation of the Community transit scheme in the Member States. In that connection, it is most certainly interested in the European Parliament's suggestion that a temporary committee of inquiry be set up to look into these customs arrangements.
On the issue of spending, the Council fully agrees with the Court on the need to improve the management and monitoring of the common organization of the market in the fruit and vegetable sector and also confirms the importance of reducing structural surpluses and making better use of products withdrawn from the market.
Moving on to the structural funds, the Council notes the persisting and major problem of an excessive concentration of commitments and payments towards the end of the financial year. That state of affairs must be remedied as soon as possible and, to achieve that, the Member States will have to improve the way in which they programme expenditure and the Commission to speed up the administrative procedures. The Council considers it necessary to improve cooperation between the competent national authorities and the Commission services involved in spending activities. We need also to make a greater effort to clarify the criteria governing the admissibility of expenditure and the verification of declarations of expenditure.
Looking more particularly at the European Regional Development Fund, the Council is calling for uniform and strict application of the Community rules on the award of public contracts and environmental legislation in relation to measures financed with a contribution from the Community budget.
In the context of the European Social Fund, the Council is calling for the problem of over-utilization of the Fund to be resolved and for there to be a review of the management structures for Community initiatives to make them more efficient.
As regards the comments made by the Court of Auditors on the implementation of the PHARE and TACIS programmes, the Council is aware that the Commission is having to work in difficult conditions, but is calling for improved coordination between those participating to ensure that the studies carried out are followed up with specific actions and for preventive assessment to be carried out automatically before any decision is taken on programme renewal.
Finally, on the issue of implementation of the administrative expenditure of the Institutions, bearing in mind the comments made by the Court of Auditors on a number of shortcomings in staff management, external delegations and property, the Council notes that the Commission is implementing the Court's recommendations.
In conclusion, bearing in mind all of the comments made by the Court of Auditors, and after having looked at them in very great detail, the Council has agreed to recommend to the House that it grant the Commission discharge for the implementation of the 1994 budget.
Two final points, one of which concerns the issue of the statement made for the first time by the Court of Auditors pursuant to Article 188c, which gave rise to the Council statement transmitted on the same date as the recommendation. The Council has pointed out that the accounts accurately reflect the revenue and expenditure of the Union, even though the information they contain needs to be improved. The Court has not identified significant errors concerning the regularity of revenue transactions but has identified errors in payment transactions, as a result of which it unable fully to certify the legality or regularity of all transactions. That has been at the root of the Council's concern, and it has welcomed the announcement of the programme to improve the Commission's financial management. That programme must be applied rapidly and in full to reduce errors in payment transactions.
That is what the presidency had to say, on behalf of the Council, on the problems relating to the 1994 budget.
Mr President, I may have misheard what was said. The Council referred to the European Regional Development Fund, but it did not take a position on the European Development Fund. Mr Wynn warned that the discharge would be suspended. On behalf of the Committee on Development and Cooperation, I advocated deferring the decision, so as to give the Council - which I blame for the kind of scandal which has occurred with the Cultural Foundation, though in fact the fault also lies in the structure - the chance to adopt a position, for example by budgetizing the Development Fund. The House would appreciate a response to what we have advocated, so that then we know where we stand. We also have to form an opinion on these matters within our group. The Council cannot simply sweep its problems under the carpet now, because the scandal has made them quite apparent. I should like a response from the Council on this question.
Does the Council wish to speak again or wait until a later occasion?
I prefer to wait, Mr President.
Mr President, as spokesperson for the Socialist Group on development, I deplore the fact that the management of the European Development Fund is not democratically accountable. I deplore the fact that we go through this annual pretence, this annual charade, when Parliament has no say whatsoever over the funding of the EDF. I deplore the disgrace of the management of the Cultural Foundation. It was a scandal which was investigated by the Bureau of the Joint Assembly of the Lomé Convention of which I was a member. We called witnesses and carpeted individuals, including a key Member of the European Parliament. I make that specific point to be fair to the Commission.
Cultural cooperation is central to development and has suffered a big setback because of this scandal. I trust that the refusal to grant discharge will speed up the move towards the democratic accountability of the EDF. I wish to put on record that this Parliament formally deplores the disgusting scandal of the Cultural Foundation. I express the view that the Commission should be vigilant and meticulous in supporting these views, about which I believe both the Commission and Parliament are in full agreement.
Will the Council now please as a matter of urgency exercise its responsibility to ensure that the funds of the EDF are properly accountable.
Madam President, ladies and gentlemen, eight discharge reports have been presented, not quite in the order indicated on the agenda, but we appreciate the reasons for that. It is impossible to speak on them all in four minutes. I wish to look at only a few key points, but I should like to extend my sincere thanks to all the rapporteurs.
I shall begin with a word about the authority to grant discharge itself, and about our Committee on Budgetary Control. For 20 years now, we have had the authority to grant discharge, and we have constantly been developing it. We rely mainly on the annual report and the special reports of the Court of Auditors, for which we are grateful to the Court, but also on the position of the Council when it is available in time - as it was in this case. However, despite our repeated requests, clarification of the position was presented to the Committee on Budgetary Control not by a member of the Council, but by a senior official, though I imply no criticism of him. He performed his task well in so far as he could. Now you, Mr President-in-Office, have addressed the House, and I think you have also listened carefully to what has been said here. Our comments have been directed mainly at the Member States, but it is not the Member States to whom we must grant discharge.
I should like to turn now to the issues involved. This time, the discharge of the Commission involves two instruments which have been used for the first time - instruments, as I said, directed specifically at the Member States. The first innovation is our vote on the clearance of accounts for the EAGGF, submitted by the Commission for 1991. Clearance of accounts was previously classed as a technical procedure for which the Commission was responsible. Parliament had little to do with it. It is thanks to Mr Cornelissen, as rapporteur on the 1992 discharge, that the problems from previous years have been raised. A particular problem which has been brought out into the open is the loss to the Community of some ECU 1.6 billion on milk quotas in three Member States.
Detailed discussions between the Committee on Budgetary Control and the Commission have produced reform as regards the clearance of accounts decision, which now completes the discharge already granted for the year in question. This procedure is being applied for the first time for the year 1991, with the very good report by Mrs Kjer Hansen. The rapporteur deserves our thanks for highlighting the difference between the technical and political aspects. The necessary financial corrections applied by the Commission to the Member States are absolutely non-negotiable where losses to EU funds are involved. If this is not the case, then the discharge for the clearance of accounts will have to be suspended until the monies are recovered. An initial tangible result of Parliament's insistence on protecting taxpayers' money is that the first tranche of the unpaid milk quotas has been received.
The second innovation, the Statement of Assurance, or DAS, by the Court of Auditors, has far-reaching implications as regards discharge. Although there is no legal requirement on Parliament, and although an improvement in staffing levels would enable the sampling method initially developed by the Court to be further refined for specific Member States and sectors, we must take pains to include the certificate in our decision. The rapporteur, Mr Wynn, has done this in the motion for a resolution from the Committee on Budgetary Control, and his readable explanatory statement provides us all with an invaluable aid to understanding this complex issue. I would like to thank him particularly for that.
I am very concerned at the figure of 4 %, arrived at by the Court, for errors concerning payments, but in the light of the measures initiated by the Commission with the SEM 2000 programme - and thank you, Mr Liikanen and Mrs Gradin - and particularly on condition that the Commission recovers the outstanding sums and identifies the accounts to which they relate, and that we check them, I am prepared, with these considerations and conditions, to support the constructive approach proposed by the rapporteur in the first year of trying out the DAS procedure. My group therefore backs the recommendation to grant discharge to the Commission in respect of the general budget for 1994, in spite of the shortcomings that have been identified, and subject to the appropriate conditions.
Madam President, it is appropriate that in discussing budgetary matters we make some reference to the key principles governing responsible budgetary control, such as prudence and the allocation of funding to appropriate and deserving projects. However, it is clear that not all European projects adhere to these principles and I wish to refer to one in particular. I am speaking about the administration of our own finances within our own structures.
Recent visitors to Brussels were taken aback by the continuing construction of the European Parliament's new headquarters there, which has been going on since 1990, and the ornate nature of the building in question. This latter-day glass Tower of Babel is utterly unnecessary and a waste of resources which Parliament could have more constructively utilized for other aspects of its work. This building will cost an estimated ECU 900m - an outrageous sum of money given the other uses to which this funding could have been put and that the projected present budget deficit for this year looks like being about ECU 72m, equal to what we saved in the CAP reform for the year. All these ecu saved are now being heedlessly squandered. MEPs, who have a democratic mandate from the electorate, were not consulted on the building of this folly or allowed any opportunity to veto its construction. Instead, the building of this glass palace has continued unimpeded.
It is particularly ironic that we are discussing budgetary and fiscal matters today in this Parliament. If ever there was an example of budgetary irresponsibility, it is the grandiose edifice currently taking shape in Brussels. Despite much talk about bringing Europe closer to its citizens and the need to construct a People's Europe, projects such as this building only serve to reinforce the image of an elitist Europe out of touch with ordinary people and their concerns. Perception is very important in this European Parliament and this is no help to it.
Madam President, I have a number of comments on the Wynn report on the discharge for the 1994 financial year.
First of all, what he says about agriculture. I think that in future it will be almost impossible to forecast agricultural expenditure with any accuracy. I have never known anyone who could forecast the weather, or what new diseases are going to emerge - we have only to think of the recent appearance of mad cow disease. And I have never known anyone to predict the exact dollar-ECU rate. So I think it is always better to err on the side of caution, so that we are always able to honour the guarantees we give our farmers. One aspect over which we do have control is to make the rules as clear as possible, but as many people have already pointed out, they still leave a lot to be desired. If a political decision is to be taken on how the rules are to be revised, I think it should be a matter for the Commission, the Council and Parliament together.
My second comment concerns the PHARE programme. PHARE is, without doubt, intended to prepare the countries concerned for eventual membership of the European Union, and this is why we must ensure that there is not even a hint of financial mismanagement in our dealings with them. If we want to improve cooperation with them, we not only need better efforts from the diplomatic service and our delegations, but we should also organize exchanges of officials between, say, DG VI and the agriculture ministries in the countries concerned. Could we not bring officials from the agriculture ministries in the countries of the former Eastern bloc over to Brussels, and send DG VI people to those countries to explain its policy?
I hope this proposal will be examined in the document which we are scheduled to receive by 30 September 1996, and that the Commission will explain how it intends to improve the development of its veterinary and plant health measures and cooperation in this field.
Madam President, I should first of all like to say that I entirely agree with the Wynn report and would only pick up on one point, which Mr Tomlinson has already mentioned: that it is rather hypocritical of the Council to say in its recommendation on discharge that the Court of Auditors is right and the Commission must work more efficiently. At the same time, however, there is something in what the Council says, because if you read the Court of Auditors' report carefully, it does indeed appear that the Commission is seriously failing in its duties as the guardian of the Treaties. It is doing practically nothing to implement directives on public contracts or the environment. The reason for this is clear: if it did so, the Structural Funds would end up being even more seriously underspent than at present. But this is no excuse for not enforcing legislation, since this simply means that a great deal of money is wasted or that environmental legislation no longer prevents damage, but at best merely limits it or occasionally puts right damage actually caused by the Funds.
Let me give you one example of what I mean about public contracts. It is apparently a regular occurrence in Greece that Greek contractors win a contract because they offer bids of less than half the cost of the project, but they can eventually claim more than 150 % of the cost from the Commission. I find it hard to believe that the 50 % profit all goes to the contractors.
The situation with the environment is no better. Environmental impact assessments are usually drawn up after a political decision has been taken on a given project, and this means that attempts are hardly ever made to find alternatives, such as with the Tagus bridge in Lisbon, and damage limitation is the only option.
The main reason for this, as I have said before, is that most of the Commissioners regard it as far more important to spend the budget than to respect legislation.
I entirely agree with what Mr Liikanen said in a letter concerning Community customs, that the Commission has no choice but to carry on enforcing existing legislation. That is just as it should be. But in my experience, it is not what the Commission actually does. There are other factors involved here: inadequate control procedures and monitoring committees, and its failure to apply Article 24 correctly. In short, when it comes to the Structural Funds the Commission, the supposed guardian of the Treaties, is a complete failure and needs to look very closely at how it can do better. I think it should be agreed with the Council - and this ties in with the Council's own recommendations - that the Member States themselves should be given more responsibility for applying the directives, and that on that basis the Commission should only decide whether or not projects should be allowed to go ahead.
Madam President, my colleague from my constituency, Mr Killilea, was at his colourful best when he described the new European Parliament as the Tower of Babel. I am sure it is designed to attract the maximum attention, but I do not want that sort of allegation circulating in my constituency unanswered. We did not build a parliament for the Members of Parliament who are here today. We built it for the people of Europe. It was built at a cost of about ECU 3 per capita for one year of the people of this European Union. I hope, like the House of Commons or the Reichstag in Germany, or the Cortes in Spain, that building will be there for our children, our grandchildren and our great-grandchildren, that it will never be bombed or desecrated and that it will be the place in which the people of Europe will find their voice over the generations to come. I am proud of that building. It reflects some of the technology and the grandeur of the age and the competence of the people of Europe of this day.
The attack by Mr Killilea was not worthy of a Member of Parliament. If he had attended regularly to the business of this House he would have known that we were consulted. If he was not prepared to be here at all times then he could trust his colleagues who were here and made the decisions.
I want to thank Mr Wynn for his report. I support his refusal of discharge. I am not looking at it in the area of the European Development Fund. I do not regard it as a reflection on the competence of the European Commission but of the circumstances in which we find ourselves; the impossible situation of being required to account for something that cannot be accounted for, and for which we do not have responsibility.
I do not agree with the tone of his criticism in relation to agricultural spending. The expertise and the knowledge that I find in the Commission surprises me at times. It is a most infinitely complicated business to try to forecast what the cost of agriculture will be for any year. Parliament is continuously a little bit harsh insofar as this sort of criticism is concerned.
The last point I want to make is in relation to the fine that was imposed on the Irish Government. Unfortunately the Irish taxpayers have to accept this while they got no benefit out of malpractices which led to it. I want to underline the fact that it was not at European level but within the Irish Parliament that the first disclosures and demand for clarification on all these abuses occurred. This fine was exceptionally harsh in that it was equivalent to ECU 1, 000 million for the British or the Italians. Irish agriculture got no benefit out of it whatever.
Madam President, I will refer to the report by our esteemed colleague Mr Edward Kellett-Bowman on postponement of the discharge to the Management Board of the European Centre for the Development of Vocational Training in Thessaloniki.
Frankly, I did not understand why Mr Kellett-Bowman is asking for postponement. Is he doing so because there was a financial scandal in the management up till 1994? If so, he should say so in his report, he should describe it to us, and I believe we would then all go along with him. However, his report mentions no such thing. On the contrary, it expresses doubts about the continuation of that Centre's operation - CEDEFOP's operation - related to its productivity and efficacy. And it attributes those doubts to the fact that when the decision was taken at the 1994 Summit to remove the Centre from Berlin and transfer it to Thessaloniki, half the Centre's staff declined to move to Thessaloniki along with the Centre. Those who had powerful political protectors were transferred to other services of the European Union. Those who were close to pensionable age requested early retirement, which they were granted, and finally, those who did not fit either of these categories resigned. So of approximately 100 people, less than half are now in Thessaloniki.
And I, ladies and gentlemen, would like to ask: is that how Europe's enlargement will take place? When the Eastern countries accede in due course, will certain spoiled members of staff refuse to transfer to capitals outside the ParisBerlin-Brussels triangle? Is that the basis for the European Parliament's policies on decentralization and regional development?
I am very sorry, but unless I get serious answers to the questions I have raised, my recommendation to my group will be to vote against Mr KellettBowman's report.
Madam President, I wish to speak with reference to Mr Blak's report on the ECSC on the discharge for 1994.
I would like to draw Members' attention to paragraph 11 in Mr Blak's report that is on the UK pit closures. I want to draw Mr Liikanen's attention to the whole question of what he and the Council of Ministers are going to do about the recovery of subsidies paid to pits in the United Kingdom which were subsequently sold off or privatized.
Can we look very briefly at the wording of Mr Blak's report? It says, very interestingly, it accepts that the ECSC will not be able to recover by legal means the interest rate subsidies paid to financial production enhancing investment. But if it cannot be returned by legal means, is Mr Blak, or is the Commission, going to send the boys round to 10 Downing Street to ask for the money back? What is at stake here? The Court of Auditors' report says quite clearly that under Article 54, 15 pits received subsidies. Two of them were closed. One - Lea Hall in my constituency - has received an unrecoverable subsidy of almost half-a-million ECU and Frickley colliery a subsidy of ECU 294 million, which has not been recovered from the British Government. Monies have also been paid to pits which were subsequently privatized - two, again, in my constituency: Trentham and Silverdale. I know that when Trentham was privatized, much of the equipment paid for by the ECSC was actually bricked-up.
So, to Mr Liikanen I put two questions: what are you going to do to recover the cash subsidies, and how are you going to stop subsidies being paid to industries in the UK which have been privatized or are going to be privatized in the future? How are you going to get that money back for us and stop it happening again?
Madam President, I should like to address myself first and foremost to the Commission, because although it is up to us to grant discharge to the Commission, I regard it as Parliament's natural ally when it comes to the economical management of the budget. As Mrs Theato has already said, the DAS, the statistical Statement of Assurance, provides us and the Commission, for the first time, with an instrument which, although it is not perfect, makes the discharge procedure more meaningful and thus gives the Commission more scope and more responsibility for the implementation of the budget.
The question of the staffing of UCLAF is similarly important. We have seen, for example in the case of fraud in the packaging sector, that this unit has become a vital part of proper financial administration, and obviously it also has an important function in the fight against fraud. This means that it must also be given the level of staffing that it requires.
The point has already been made that 80 % of expenditure is managed by the Member States; it is therefore all the more important that the Commission should probe more deeply, because we have heard hair-raising things about the results of checks on the withdrawal of fruit and vegetables from the market. This has demonstrated the importance of checks and the need to extend their scope significantly, so that the Member States, too, can be made aware of their own responsibility.
The final issue that I wish to highlight concerns the satellite bodies, the decentralized institutions which are based in individual Member States, but work for the Union as a whole. Our Greek colleague has referred to the Centre for the Development of Vocational Training. As a result of its move to Thessaloniki, this centre is experiencing difficulties. Mr Kellett-Bowman and the committee were right to recommend that we should defer discharge until this body acquires a clear function and provides a quality of service commensurate with the need. We shall see whether this is to be the case. If so, the centre will have a purpose. If not, we must draw the necessary conclusions.
Madam President, the debate on discharge for the European budget clearly throws up one important reason for the disenchantment with Europe that we see in our countries. One of the causes of disenchantment is the somewhat lax approach to money - European taxpayers' money. I have been following the debate today with interest, because it has focused quite clearly on the question of finding a culprit: was it the Member States, or was it the Commission? I see this as a rather fruitless line of inquiry. The European Parliament is being shuttled here from pillar to post.
I cannot entirely absolve the Commission from blame. Particularly now, when we are once again discussing the legal bases - and I believe that the legal bases are also an important basis for safeguarding the budget in Europe - I have the impression that the Commission is quite content just to play along. Secondly, having seen the clueless attitude of some members of the Commission appearing before our committee of inquiry into fraud in the transit procedure, I have to say that more changes will be needed if confidence in this Commission is to be improved as regards financial matters.
With these points in mind, I would congratulate our rapporteur, Mr Wynn, on his clear report on the implementation of the European Development Funds in the 1994 financial year, and in particular on the proposal to refuse to grant discharge to the Commission in this respect. Through its refusal, Parliament will let it be known that we are no longer prepared to cover for goings-on which deserve to be highlighted, rather than concealed. It is clear that irregularities, such as that involving the Cultural Foundation, occur in areas where the responsibilities are ill defined. To put it plainly, it is our wish and our demand that the European Development Fund should become part of the European budget, so as to remove the grounds for mismanagement in this area. I hope that the new Member States, too, will have some pertinent suggestions. However, I think that we are also entitled to expect active support from the Commission.
Madam President, ladies and gentlemen, although the debate is drawing to a close, I should like to express my concern as to whether the political significance of this discharge procedure is properly understood, either by the Members of the House or at the level of the Council and the Member States - and indeed, therefore, by the public. I think this is extremely questionable. Indeed, it has to be asked whether the Commission takes the whole business seriously enough, and I would simply remind you of how the debate opened. Nevertheless, I have to make it quite clear that our impression of cooperation with the Commission, as indeed with the Court of Auditors, has been very good, and leaving aside all the arguments, that is the real basis on which to grant this discharge - quite apart from the fact that postponing discharges will cease to be effective if it is done repeatedly.
I was not made sufficiently aware today of the way in which the Council and the Member States are involved in this whole process. Almost every speaker referred to the fact that 80 % of the budget is spent in the Member States, but lasting improvement of the way the budget is implemented can only be achieved in conjunction with the Member States, and I believe we must therefore ensure that cooperation with them is improved. I also think that in many cases, the Commission's attitude to Member States which step out of line, by failing to observe the conditions, is half-hearted.
In any event, I have no hesitation at all in supporting the proposal to defer or even refuse discharge in the case of CEDEFOP, but this situation cannot go on indefinitely. I already see reason enough to ask whether we should not be thinking in terms of closure. Contrary to the view of one of the previous speakers, Mr Kellett-Bowman made it very clear that there is no assurance at all that this centre is performing its functions efficiently.
In conclusion, I should simply like to make a point which I think has been neglected this year - that just as we have been looking at expenditure, we must also consider revenue. We referred to the fact that this task is being undertaken in the committee of inquiry. However, the committee reflects only some of the major concerns in this area which we need to discuss.
Madam President, at the outset, I must state that I have particular reservations about Mr Kellett-Bowman's report on CEDEFOP.
The report refers to minor financial management problems, which lead it to conclude that CEDEFOP's discharge concerning the financial year 1994 must be postponed. The proposal to postpone discharge is based on a report by external consultants, which is unclear about the extent to which it refers to the financial year 1994. I suspect that other aims and aspirations lie behind this attitude, such as restricting CEDEFOP's activities and closing it down, as the report indirectly implies.
It is a fact that CEDEFOP is passing through a time of transition because of its move from Berlin to Thessaloniki following the decision taken at the European Council in Brussels, concerning which anyone is entitled to have reservations. Yet, it was a policy decision that we all ought to respect and support. So if any delays or irregularities have been observed, efforts should be made to overcome them by supporting CEDEFOP and organizing it more rationally, instead of casting doubt upon the utility of a European institutional body.
The utility of CEDEFOP is enormous at a time when unemployment is one of the European economy's gravest problems. Madam President, I think the European Commission has an obligation to make better use of CEDEFOP's contribution, as the rapporteur himself also said. Besides, a long-term programme prepared by CEDEFOP has already been prepared, and this must be given serious attention.
Finally, I would like to invite the rapporteur, when he visits Thessaloniki, to assess the situation objectively. For the present, I call on the rapporteur to delete paragraph 2 of the motion for a resolution, which casts doubt upon CEDEFOP's utility.
Madam President, I wish to express my sincere thanks to Mr Blak not only for an excellent report but also for drawing our attention yet again to the iniquitous practice of the Conservative Government in misusing and abusing European funds. It must be said that this is only the tip of the iceberg. ECU 2.2 million does not seem a lot of money given that the Commission is currently investigating virtually half a billion ecu of ERDF resources that have gone into the privatized utilities of gas, water and telecoms in the UK.
I believe that it is the role of this Commission and of this Council to monitor and control the use of those funds and to take action. I am afraid it is simply not good enough to say that, for legal reasons, the Commission cannot act to recover taxpayers' money. How can it be that we allow President Santer to stand up and call for a confidence pact in employment while at the same time we allow our loans, grants and subsidies to go into privatized utilities and multinational companies for them to line shareholders' pockets and to put people on the dole? It simply will not wash with the public and they will see the hypocrisy of our policies. Therefore, I ask the Commission and the Council to take action.
Two years ago I tabled parliamentary questions on this matter. As yet we have had no results on that. I believe that if the Council and the Commission will not act, it is the job of this House by demanding the establishment of a committee of inquiry into the misuse of funds to prevent the systematic abuse of funds for private gain and profit.
Madam President, I wish to refer to Mr Samland's report, on which I congratulate him. I welcome in particular his reference to the TACIS programme and the greater need for commitment to the monitoring of TACIS projects.
There is also a need, as the rapporteur stated, for a better dissemination of the results of the TACIS programme. TACIS has poured some £600 million into the Russian Federation, for example, in the last five years. Yet does Parliament have a clear idea of where the money has been spent or how effective TACIS has been? The answer must be a resounding no!
Increased accountability and transparency must be given top priority, including increased monitoring of programme spending for the newly-independent states of the former Soviet Union. But this must not be at the expense of swift and efficient implementation.
I hope the Commission will ensure that this spirit of transparency is extended to its investigation of any wrongdoing by Michael Emerson and that Parliament is given a full account of any possible misuse of European funding or the granting of consultancies.
I should like to apologise for the delay at the beginning but we were spending time together with members of the Committee on Budgets and presidency trying to solve the problems of next year's budgetary procedure.
The debate today and the vote tomorrow bring to a close the review of the financial activities of the Community in 1994.
The process of external control is a key part of the efforts to improve the effectiveness and the value for money of the Community budgets. Each step - from the reports of the Court of Auditors to the thorough deliberations of the European Parliament - reinforces the efforts for financial management reform in the Commission and across the Community.
The Committee on Budgetary Control, based on a report by Mr Wynn, recommends giving discharge to the Commission with regard to the general Community budget for 1994. Discharge is also proposed concerning the European Coal and Steel Community and the European Foundation for the Improvement of Living and Working Conditions in Dublin, based on the reports of Mr Blak and Mr Kellett-Bowman, respectively. The Commission welcomes these proposals. In this context I want to reply to Mr Blak on the question of Bagnoli, Italy. The subsidy was fully paid back by the end of the last year.
The discharge for the CEDEFOP is postponed. The Commission will work with the rapporteur, Mr Kellett-Bowman, to clarify the outstanding issues. Finally, with regard to the European Development Fund, based on a report by Mr Wynn, it is proposed to reject the discharge. I will return to this question in a moment.
The particularity of the 1994 discharge procedure is that it has to evaluate the results of a new instrument introduced by the Maastricht Treaty, the 'Statement of Assurance (DAS)' .
The results of the first DAS demonstrate that the examination of individual operations, from the Commission down to the final recipient, provides valuable new information on the functioning of the financial management of the Commission and the Member States.
At the same time, the necessity to come to general conclusions on the basis of a small sample poses difficult methodological questions. There is also the difficulty of explaining the meaning of the results to a broader public. As has already been said today, the headlines of: ' billion ecu fraud and waste' - unfounded as they were - show the difficulty of a broader public to comprehend this instrument.
It is therefore particularly valuable that the comprehensive and balanced assessment of the first DAS by Mr Wynn will establish a reference for future exercises. I want to congratulate the Commission and Mr Wynn for their excellent work. I especially want to refer to the explanatory note because it is conceptually a very difficult issue and it is very clearly explained in the note. This might even prove to be a useful reference for the Commission in the future.
The Commission will continue to work with the Court of Auditors and outside experts to improve the methodology of DAS. The main consequences to be drawn from the first DAS are twofold. Firstly, all efforts will continue to eliminate sources of errors identified in DAS. The errors attributed to the Commission - mainly formal - have been addressed as part of the first two stages of the Sound and Efficient Management programme (SEM 2000).
The errors attributed to the Member States - often substantial - will be addressed in the third stage of the exercise. This stage has been launched. The first meeting of the group of personal representatives of the Ministers of Finance of 7 March 1996 was fruitful. A work programme was agreed. It covers topics from the preparation of the budget to financial control.
The first items discussed in some depth included the question of eligibility of structural funds expenditure and the possibility of reinforced sanctions. These questions are identified by the 1994 discharge report as the key question for the structural funds. As Mr Samland said in his report, this is a key issue. We hope that in the working group we are going to find a solution.
The discussions in the group of personal representatives confirmed expectations that progress on the questions will be difficult. A number of Member States took a view opposite to the approach of the Court of Auditors and the European Parliament. There is, in fact, a built-in contradiction between, on the one hand, ambitious quality objectives and, on the other hand, the political commitment to 'spend it all' by 1999.
The European Council of Madrid has given a strong impetus to increasing quality of spending and examining the possibility of new sanctions. But the basic contradiction remains.
Secondly, the recovery of those individual payments where the Court of Auditors finds serious errors, needs to become more systematic and more transparent, as asked in the 1994 discharge report, and as was repeated by Mr Wynn a while ago.
The Commission will therefore - from now on - provide a report on the follow-up of each serious payment error. This report will be made available jointly with the annual financial accounts.
Furthermore, the claims forecasts (or prévisions de créances ) will from now on be established by sector. The amounts will be estimated by the Commission services concerned regardless of the source of information which establishes an irregularity. The recovery will then be pursued according to the sectional procedures in place. In different sectors we have different procedures.
As far as internal policies are concerned, the 1994 discharge report expresses serious doubts on the transparency of procedures with regard to direct financing and subsidies. There is little evidence to support this view in the report of the Court of Auditors. In fact, it should be noted that both LIFE and research expenditure have their specific, detailed rules assuring transparency with regard to project selection and programme evaluation. Publication in the Official Journal is mandatory.
Tourism activities have been thoroughly evaluated. The results will be transmitted to Parliament in a few weeks' time. I highly recommend reading this report as an informative approach to the evaluation methodology in which I strongly believe for the future.
The Commission will work with Parliament on any useful improvement. Instead of another horizontal report covering all of category 3, it would however be more effective to focus on individual programmes through ex ante and ex post evaluations for each programme concerned.
Let me turn then to the European Development Fund. The Committee on Budgetary Control proposes not to discharge the Commission. This proposal is not primarily based on bad management by the Commission. In fact Mr Wynn's report recognizes the Commission's attempts to improve EDF financial management although it criticizes the financial management of the ACP Cultural Foundation. Instead the main reason is the non-budgetization of the EDF.
The Commission regrets this proposal. For its part it will continue its best efforts to improve the administration of the EDF. The management mistakes made with regard to the Cultural Foundation are recognized but consequences have been drawn from this experience and the Foundation has been shut down. It should also be borne in mind that the amounts involved were quite small.
Furthermore, the Commission has always shared the criticism of Parliament concerning the legal and financial framework of the EDF. The Commission will continue to press for budgetization of the EDF. But to refuse discharge until the EDF is budgetized, while being understandable and consistent, may mean that until such a time Parliament's voice will not exist with regard to the EDF implementation. Finally, as you are certainly aware, there are those in the Commission dealing with development policy who fear that the refusal of discharge may make development policy more difficult in future.
Let me conclude with two replies to Mrs Kjer Hansen and Mr Cornelissen, whom I also want to thank for their excellent reports. Mrs Kjer Hansen talked about the resources in the clearance of accounts. We have known the needs there, but I want to say that the Commission has already taken a decision for the 1997 budget that we will not ask new resources outside the enlargement budget. So we will do all we can within the redeployment and the enlargement budgets.
Mr Cornelissen had a number of questions here. First of all, concerning the recovery of the funds for exceeding the milk quotas, we are recovering the funds in four years which means in four equal tranches. In 1995 we have already received ECU 450m; ECU 450m has been decided for this year and budgetized and two other tranches will be recovered in 1997 and 1998. As far as tobacco fraud is concerned, investigations and legal proceedings continue. The Commission will keep Parliament informed of any new developments.
As to the buy-back scheme of milk quotas, the legal base has in the meantime been adopted and the Commission considers this matter closed. On the Spanish milk quota in 1989 the Commission does not have a legal base to change the decision. This is also the position of the Court of Justice. Finally, on the Dutch calves I will transmit that question to Commissioner Fischler. My expertise is not sufficient for that.
There was also a question on the ECSC loans to British Coal. We discussed this matter also a year ago. I am sorry to say this but, according to the opinion of the legal service, there is no legal base for the Commission to recover these subsidies on the grounds that British Coal was subsequently closed.
Finally, I want to extend thanks to Mrs Theato, the chairman of the Committee on Budgetary Control for these exceptionally thorough and productive discharge procedures for 1994.
Mr President-in-Office of the Council, would you like to speak?
Madam President, a very brief comment concerning the European Development Fund. I would point out that the Fund is financed via direct contributions from the Member States and not with appropriations from the Community budget. That being so, discharge of the Fund budget was not mentioned in today's speech by the presidency.
Madam President, we must correct that statement if it is going to be in the record. What came through in English was that Parliament plays no part in discharge of the EDF. That is the whole point. We play a part in that and in nothing else. I must say to the President-in-Office that I saw him struggle before - this is not a personal condemnation - in the trialogue meeting and with the type of answer he has given now he is not being given the best advice on something Parliament takes extremely seriously.
Madam President, there is a very serious conflict here between the Commission and Council that we need to clarify. The Commission has alleged that unless we grant the discharge concerning the European Development Funds, it may make their work more difficult. This was followed by a statement from the Council informing us that we do not have any responsibility whatsoever to discharge the EDF. Could they get their act together and tell us what the situation is?
Madam President, I am grateful to the Council for the information it has just given us, but I would appreciate it if the accuracy of that information could be checked again. As far as I am aware, it is not accurate. There is definitely a recommendation from the Council as regards the Development Fund. I would therefore ask for this point to be checked again.
Madam President, on this point I fully support what Mrs Theato has just said. I should simply like to make the point, at the end of this debate, that there has been frequent mention of the respective presence of the institutions during the procedure. I believe it would be useful to remind the rapporteurs who, pursuant to Rule 145, submit their reports on behalf of the Committee on Budgetary Control, that when they accept reports they must be present throughout the debates. Commissioner Liikanen was present to reply to the rapporteurs but four of the eight rapporteurs were absent.
We will take note of this.
The debate is closed.
The vote will take place at 12 noon on Wednesday.
Question Time (Commission)
The next item is Question Time to the Commission (B4-0431/96).
The removal of controls on goods and baggage at internal frontiers does not flow from the Schengen Agreement. For example, as far as controls on baggage are concerned, Article 124 of the Schengen Agreement, signed in June 1990, merely provides that: ' the number and frequency of checks on goods during movements of travellers at internal borders shall be reduced to the lowest level possible. Further reductions in and the final abolition of such checks will depend on the gradual increase of travellers' exemptions and on future developments in the rules applicable to travellers crossing borders' .
It is, in particular, the Community instruments, adopted to complete the internal market, that guarantee the removal of controls on goods and baggage at internal frontiers. As far as controls on baggage are concerned, Article 1 of Regulation No 3925/91 provides that the removal of controls on baggage at internal frontiers is to apply, except for those checks linked to prohibitions or restrictions laid down by the Member States, provided they are compatible with the three Treaties establishing the European Communities.
I posed this question because the opponents of cooperation under Schengen always maintain that accession to Schengen will make it more difficult to catch criminal gangs. I maintain, however, and I would very much like to hear the Commissioner's views on this, that traditional border controls are antiquated because they are very easy for criminal gangs to get through and it is therefore out of date to deploy police along borders; instead, we should have international co-operation to combat crime. I would very much like to have your confirmation that accession to Schengen co-operation in no way prevents the Italian, French and Danish police from stopping, examining and searching cars etc., and undertaking all the investigations necessary to catch drug traffickers and money-launderers, and put a stop to trade in human beings etc. I would earnestly request you to confirm this.
As the honourable Member is aware, the Commission is taking part in the meetings of the Schengen Executive Committee as an observer. At this time, in this first year of application of the Schengen accords, it has been observed that their application has, in point of fact, increased the opportunities for control in relation to all issues that threaten the security of citizens. The application of the Schengen agreement has therefore stimulated cooperation in the field of activities of prevention and control applied by the competent authorities of the various Member States. I therefore believe that the response - of particular interest to those countries which are considering acceding to Schengen in the future - may be encouraging.
Mr President, I should like to take up the issue raised by Mr Haarder's question. At present the situation is that these controls are conducted on the basis of spot checks without the national customs authorities in Denmark and Sweden having to have any suspicions of criminal behaviour. Does the Commissioner consider that such spot checks, not based on any suspicion of criminal behaviour, are compatible with the Schengen Agreement?
It is sufficient that are not carried out automatically because the frontier is being crossed. Controls are in any case possible far from frontier zones and, on occasion, even at the frontier, but they have to be based on the assumption that the frontier has been crossed.
Mr President, this surprises me a little as we have been told that it will no longer be allowed for Sweden to carry out spot checks of the kind carried out before we acceded to the European Union. This question is therefore extremely important.
Is it so that we are entitled to carry out spot checks at present and will there be any change for the worse, that is to say, will it become still more difficult to carry out such checks under the Schengen Agreement? Some change is surely bound to happen in connection with the Schengen Agreement?
It is right to point out that the Member States retain the power to carry out checks at any point in their national territory, provided that those checks are justified, in particular in accordance with Article 36 of the EC Treaty, are proportionate and are not discriminatory.
Article 7a of the Treaty on European Union lays down a clear objective that allows for no margin of discretion, but the abolition of checks at the internal frontiers of the Union does not deprive the competent authorities of the power to take measures throughout their territory and, consequently, at frontiers also. However, given that the crossing of internal frontiers can no longer form the basis for carrying out checks, the exercise of that power must form part of a system of controls covering the territory as a whole. Any power to carry out checks that is able to exercised solely where or because an internal frontier has been crossed would therefore be incompatible with Article 7a.
As the author is not present, Question No 19 lapses. I apologize to Commissioner Flynn and to Mr McMahon who rushed to the Chamber for this question.
Question No 20 by Brian Crowley (H-0240/96)
Subject: Duty-free shopping
Duty-free shopping at airports, on airlines and on car ferries is a voluntary activity on the part of travellers, the profits from which contribute significantly towards the viability of many airports, air and ferry routes. In addition, the products sold in duty-free outlets throughout the world are dominated by brand names from European Union companies whose competitiveness is assisted by duty-free sales during international travel within the European Union.
In these circumstances, and bearing in mind that a common VAT system for the European Union has not been achieved as yet, has the Commission undertaken any examination into the feasibility of extending duty-free sales on international EU routes beyond the deadline of 1 July 1999 and, if not, will it now do so?
Duty-free sales to intra-Community travellers, at airports and ports and on aeroplanes and ships, have been authorized by the Council, as you will be aware, until 30 June 1999 in order to find a solution both to the social repercussions on the sectors concerned and the regional problems, especially in frontier regions, which could develop as a result of the abolition of import duties and the remission of tax on exports in trade between the Member States. That is the thirteenth recital of Directive 91/680.
The Commission wishes to make it quite clear that in considering the issue of duty-free sales it has to be borne in mind that refraining from collecting taxes in specific sectors is in fact tantamount to granting aid.
It will therefore be difficult for the Commission to consider extending the facilities for duty-free shops, as these are arrangements incompatible with the principles of the internal market. I would point out, by the way, that no Member State allows that type of facility inside its own fiscal territory, given that arrangements of that nature can lead distortion of competition between, on the one hand, sales outlets exempted from tax and those liable for it and, on the other, the various means of transport.
I thank the Commissioner for his response. However, he is somewhat misguided in what he has said. Indeed he is throwing a very unusual veil of secrecy over what is going on. He said that the duty-free mechanism is contrary to the internal market. Yet one of the major points of any internal market should be the harmonization of VAT and excise duty ratings. That is not happening. There is no sign of it happening in the near future. What is being proposed here by the abolition of the duty-free regulations is a huge loss in employment across the 15 Member States as well as a huge drop in the attraction to travellers of services that they are free to choose for themselves; and if they go outside the EU they can get these services. I would call on the Commission here and now to postpone implementation of this decision until such time as we have the other essential sectors of the internal market in place, namely the harmonization of excise and VAT regimes.
I will try to be brief although the matter is not particularly simple. Duty and tax-free sales to intra-Community travellers at airports, on aircraft or on ferries have been authorized by the Council until 30 June 1999. On the point now raised by you, namely the link to other aspects of the internal market, let me say without prejudice to the future definitive VAT regime, the freedom to purchase tax-paid goods anywhere in the Community has been one of the fundamental acquis of the internal market since 1 January 1993. It should therefore no longer suffer distortions of competition from tax-free sales after the 30 June 1999 deadline, which is the end of the period of adaptation. So the relevant event which logically produces the necessity for an end to the dutyfree system is not the future definitive VAT regime but is something which has already been substantially in place since 1 January 1993.
I should like to thank the Commissioner for the observations he has made. My own view is that it is a complex matter, as he has said. It is probably too complex to deal with in this manner.
The Commissioner has suggested that duty-free shopping, were it to continue beyond the deadline set by the Council, would offend the principles of the internal market; but it does not necessarily offend against the Treaty. The Treaty provides in Article 99 for harmonization necessary to ensure the establishment and functioning of the market. I do not know that the case has yet been well established that the scale of alleged distortion is in some way a significant problem or impediment to the functioning of the internal market.
I should like to ask the Commissioner one question. On 20 November 1990 in a debate on the VAT system in relation to the Fuchs report your predecessor promised the House a full Commission study on the implications of abolishing duty-free sales prior to the date in question. Is the present Commission prepared to carry out that commitment which has never been discharged and which would allow us to deal with this matter which, as you have clearly suggested, is complex and cannot be dealt with in this manner?
This question gives me the opportunity to refer to the report.
When adopting Directive 81/690, the Commission effectively undertook to submit to the Council a report on the functioning of the system of control by the seller. This document, which was drawn up in cooperation with the authorities in the Member States, is now being looked at by the Commission's services.
The report deals both with control by the seller and the analysis of the amount of ECU 90 applicable since 1 April 1994 to tax-free intra-Community sales. When adopting Directive 94/4 the Commission also undertook to draw up, by 31 December 1995, a report by the Council to the European Parliament on this subject. This is the report to which, with a little delay, the Commission is now putting the finishing touches.
Mr President, Mr Cox has touched upon what I actually want to ask about, but allow me also to call to mind the problem which arises on major routes, for example between Stockholm and Helsinki, where one third of gross profits actually derives from the sale of duty free goods. That is the way it is in many places in Europe. A different transport pattern is produced when duty free sales are done away with in this manner. Finally, I have a question which does not need to be answered, because I realise that it is complex. We might well ask what duty free sales actually mean: do they distort competition when all the Member States take part? Strictly speaking, they do not.
The last thing which I should perhaps mention is, that as this report is delayed in the Commission, it indicates that the actual complexity of the matter just cannot be described in a report. There are transport, social and regional conditions to be considered. I hope, however, that we will be able to find a solution together.
The point about transparency is a relevant one. It is true that the present duty-free system contributes to the financial resources of airports, ferries and so on. That is what I have said from the beginning in saying that the present duty-free system contains an element of aid. If airports, air transport, ferries etc. need to be aided, I am sure you would all agree that different and more transparent economic methods need to be considered, rather than a continuation of this non-transparent method of fiscal expenditure.
Question No 21 by Wayne David (H-0229/96)
Subject: VAT claims
What are the procedures involved in claiming back VAT on goods and services purchased across the European continent by long-distance lorry drivers?
As regards the VAT forms, is it true that lorry drivers have to complete forms in different formats and the language of the Member State where the goods and services were purchased to be able to claim back VAT, or is it the case that forms in the native language of the driver can be used?
The Eighth VAT Directive on the refund of VAT to taxable persons established in a Member State other than the Member State making the refund, provides for a standard form for the submission of applications for refunds and an explanatory note which the Member States have make available to those making such applications.
The applicant has the right to use the pre-stamped form in any of the official languages of the European Union, whereas the form itself must be completed in the language of the country making the refund.
Although the Commission is aware of the practical problems that these procedures may create for operators, it is not, unfortunately, possible to remedy them in the context of the current VAT arrangements.
Problems of that nature will, however, come to an end when we move on to the definitive VAT regime, based on the principle of taxation in the country of origin. In fact, the place of taxation will at the same time determine the place at which the tax is deducted. The tax will be deducted overall, by being charged to the amount of tax owed, regardless of the place at which the tax to be deducted has been paid. And so, the whole of the detailed procedure provided for under the Eighth Directive is destined to become obsolete.
I thank the Commissioner for his full and comprehensive reply and I take on board the point that he makes at the end that this is essentially an interim problem and once the new arrangements are in force the problem will disappear. But, given that there is this interim problem and given that enormous difficulties are being caused at the moment, are there no measures at all that the Commission can introduce so that the procedure is made much more straightforward and efficient, albeit in the interim?
The Commission has indeed considered whether, under the present regime, there is any way of eliminating the inconvenience which I acknowledged is there. I am afraid we have not been able so far to identify any such possibility.
International removal companies are experiencing very similar problems with VAT to those of lorry drivers. Can you confirm which country should levy VAT on removals - the country being moved out of or the country being moved into - and can some clear guidance be given to the companies concerned?
This is a relevant but slightly different problem, because it does not have to do with forms and languages in which to fill them in, but has to do with another, even more fundamental weakness of the present transitional VAT system, which will be solved only once the definitive system based on the principle of origin is in place.
Question No 22 by Per Gahrton (H-0256/96)
Subject: Europol
It is clear following Parliament's consideration of the Nassauer report that a majority of Members would like to see Europol develop into both operational cooperation among police forces and a common EU police force. Commissioner Gradin previously stressed that Europol was to take the form of cooperation between police authorities, not between police forces. She rejected the notion of an 'EU FBI' . Cooperation already takes place among police authorities in Interpol. Will the Commissioner specify what she personally believes Europol can and should do that Interpol or its European division is not already dealing with or could deal with?
Under the Treaty on European Union police cooperation is an issue of common interest. This is perfectly obvious from both Title VI of the Treaty and the declaration on police cooperation. Some of this cooperation will be achieved through the development of a Union-wide system for information exchange within a European police office, known as Europol.
The aim of Europol is to improve the opportunities for the competent authorities in the Member States to fight serious forms of international organised crime within the European Union. In accordance with the Convention there will be close cooperation with Interpol. The Council will establish provisions formalising this cooperation and ensure that the various functions complement one another.
Thank you for that answer but I do not believe it was a proper answer to my question as to what Europol will do that Interpol is not already doing. I have studied carefully a German thesis entitled 'Grenzenlose Polizei' , which quotes a British Interpol official as saying that Interpol has global responsibility, which is an advantage over Europol, and the former head of the Bundeskriminalamt, who says that Europol is an organisation which will dissipate energies and operate in parallel and in competition with Interpol. Swedish police chiefs have also expressed public criticism, including the former National Head of Police, who is also a former President of Interpol, who asked more or less the same question.
I would therefore repeat the question: what is Europol expected to do in practical terms which Interpol does not already do or could do? If no answer is forthcoming to this question it is clearly an organisation set up to compete with Interpol, in which case one might well ask whether it is necessary at all.
I do not see Europol as an institution which will dissipate energies - on the contrary. Europol is needed so that information can be analysed within the European Union to enable us better to investigate the crime which occurs.
I do not agree with Mr Gahrton that the former Swedish National Head of Police is particularly concerned that there may be some overlap between Interpol and Europol. In fact, I recently visited Lyon with Björn Eriksson, where we talked about how Europol and Interpol should cooperate and how this relationship might be formalised. This cannot be done before the Europol Convention is ratified by the fifteen Member States, however.
I should like to ask the Commissioner, if indeed we were to move along the lines Parliament approved in the Nassauer report - which I think is premature - whether the Commission has given any thought to advising the Council on how such an enhanced and semi-autonomous Europol would be politically accountable - which is essential - and how any complaints against the operations of Europol could be dealt with, as we would expect complaints to be dealt with by individual police forces in our own countries?
Incidentally, I wish to say to Mr Gahrton that if he visits Europol, they will explain to him the difference between their role and that of Interpol, and he will find that it is quite different and very distinctive.
The question raised by the honourable Member is a very important one, namely how complaints can be made about Europol operations. Bearing in mind how important it is that the Court should be involved and act as a complement to the Commission, this is particularly significant. This is why I, and many others, hope that the UK will at last be able to accept the Court's playing a role in the Europol Convention.
Question No 23 by Eva Kjer Hansen (H-0274/96)
Subject: Fraud against Community resources
On various occasions, the most recent at the hearing of the Committee of Inquiry, the Commission has stated that the most effective way of getting to grips with fraud would be to introduce a common system of sanctions.
What instruments does the Commission believe would give the Community the practical means required to impose such sanctions and does the Commission have the political power to introduce them?
The Commission uses all appropriate means in its fight against fraud which damages the Community's economic interests. The most recent programme of work to combat fraud indicates clearly where the priorities lie. There are four main points. The first concerns an increased presence in the field. The second is to strengthen cooperation between the Commission and the Member States, inter alia by establishing cooperation agreements and holding seminars and courses on the application of statutory provisions, including criminal law provisions. The third main point concerns improving Community legislation. The fourth point deals with the need for greater harmonisation of the Member States' national legislation.
The Commission has looked at the issue of sanctions as part of both point 3 and point 4. In this context it is important to distinguish between administrative sanctions and penalties under the criminal law. I should first like to discuss administrative sanctions. In December 1995 Council Regulation 2988/95 was adopted. It was based on Article 235 of the Treaty of Rome and Article 203 of the Euratom Treaty. The Regulation contains general rules governing the administrative sanctions which should be applied in the event of irregularities. All areas of Community expenditure are covered, as are own resources. As you know, sanctions have already been introduced in certain areas, such as agriculture.
The Member States have submitted reports on national measures to combat the waste and mismanagement of Community resources. On the basis of the reports the Commission has conducted a comparative analysis, which is in turn to serve as the basis for a study on the possibility of extending administrative sanctions to other areas, such as the Structural Funds. This is also what the Council of Ministers asked for.
I will now turn to criminal sanctions. The convention on the protection of the Community's financial interests was signed in July 1995. It thus awaits ratification by the parliaments of all fifteen Member States and I truly hope that this will be achieved as soon as possible.
The convention lays down that fraud is a criminal offence. It covers both Community resources obtained on false grounds and the withholding of own resources. A number of additional protocols to the convention are planned, one of which concerns the issue of corruption. The question of sanctions is also dealt with. Another protocol will deal with the responsibilities of legal persons under the criminal law, such as increased cooperation on legal issues. Within the framework of the current Intergovernmental Conference the Commission has also proposed that the battle against fraud should be incorporated in the first pillar.
I would like to express my thanks for the reply and for the summing up of the contents of the work programme and the provisions already adopted. However, I would like to ask the Commissioner to confirm that it is an untenable position for us not to have common sanctions in all areas. The Commissioner has touched on some of the areas where some initiatives have been taken, but it still remains extremely limited. And what use is there in adopting some common rules to apply in the EU, if there are no common control systems to ensure that the rules are observed, or common sanctions for contraventions? If there are no such provisions, then there will always be a difference, and that means that there will be those who can get off lightly by circumventing the common rules. I would therefore ask the Commissioner to confirm that what we are trying to achieve is a common system of sanctions in all areas.
May I also ask a question regarding the system of sanctions in relation to the Member States? The situation is that where the Member States' do not implement rules laid down in law, the Commission is able to impose sanctions on them in the form of fines. We have not yet seen a single example of this option being used. Will the Commissioner also make use of sanctions against Member States in future?
Of course we shall do our best to exercise control in all areas. However, the honourable Member knows as well as I do that it is in fact an enormous step forward that we have obtained the convention to protect our common resources. We can only go on with additional protocols and so on, in order to arrive at common forms of cooperation, once the convention has been ratified by all the parliaments.
We are discussing the question of sanctions in SEM 2000, which means that we have now entered into cooperation and dialogue with the Member States in order, inter alia, to find appropriate forms for sanctions such as those in respect of the Structural Funds.
A brief follow-up question: 70-80 % of EU resources are used within the individual Member States. I very recently saw in my own country, Sweden, that it had been suggested there that a special national body should be set up to deal with fraud involving EU funds.
I consider this to be a good initiative because it would also make it easier to press on in the individual Member States without perhaps having to resort to common, possibly even supranational, sanctions.
My question is as follows. Will Commissioner Gradin do her best to ensure that similar national bodies are established in other Member States in accordance with the principle of subsidiarity?
It is correct that 80 % of EU resources are disbursed to Member States. I have also seen that Sweden is thinking of appointing a delegation to check that resources are being used in the correct manner.
We are conducting a dialogue with all fifteen Member States concerning which system would suit each individual country and that system is then laid down in an agreement. As things stand we have six agreements and are continuing efforts to find solutions. In this connection it is those countries with a federal system which present the stumbling block.
Commissioner, do you not think that the greatest problem as regards corruption in the European Union lies in the fact that the individual Member States frequently go to some lengths to deny the Commission the resources it needs to exercise effective control over the various operations?
Unfortunately it is probably not the case that corruption is the biggest problem, but rather the trend that I have discerned in recent years that it is above all organised crime which is growing and is behind fraud cases. This is an extremely serious problem.
As the author is not present, Question No 24 lapses.
Question No 25 by Maj Theorin (H-0254/96)
Subject: Extension of the common foreign and security policy to common defence
In its Opinion on the holding of an Intergovernmental Conference (COM(96)90 final) the Commission believed 'that a proper common foreign and security policy has to extend to common defence. The Commission therefore calls on the Conference to allow the Union to review the role of the Western European Union with a view to incorporating it into the Union according to a settled timetable' .
What does the Commission consider to be the implications under international law of thus extending the common foreign and security policy for those Member States of the Union which are neutral and militarily non-aligned? Will they have to leave the EU? If in individual cases Member States are to be allowed to play no part in military missions, will they still be obliged to make a financial contribution to them?
Mr President, in reply to Mrs Theorin's question, I should like to point out that the Commission's opinion was drawn up for the Intergovernmental Conference and that it constitutes a formal part of the procedure laid down in the Maastricht Treaty. I therefore find it rather difficult for the Commission itself to give further information on this opinion outside the IGC.
I would point out to the honourable Member that all the Member States have already agreed that the common foreign and security policy 'shall include all questions related to the security of the Union, including the eventual framing of a common defence policy, which might in time lead to a common defence' , in Article J.4 of the Treaty on European Union.
The Commission opinion in question must certainly not be interpreted as implying that any Member States will have to leave the Union. All the individual aspects of the Member States' obligations will, of course, be dealt with in detail at the IGC.
Since the Commission now in any event insists in its document for the Intergovernmental Conference that the common foreign and security policy should include a common defence, it surely must have considered the consequences, particularly the consequences for EU Member States which are neutral and militarily non-aligned. My question concerns how the Commission envisages the integration of the WEU in the EU when it is a fact that several Member States do not want to be full members of the WEU, nor to participate in a common defence.
It is also a fact that the WEU comprises member states, 27 of them, the status of which varies as regards their role in the WEU. This naturally gives rise to considerable ambiguity and uncertainty as regards the obligations the countries have vis-à-vis one another.
Is the integration of the WEU in the EU possible given the large number of countries with different security arrangements which are members of the WEU and would the forthcoming enlargement of the EU to include countries in Eastern and Central Europe not be complicated by such integration? Would new EU Member States perhaps not also have to be covered by the WEU mutual security guarantees, and what consequences would that have for the EU's relations with Russia?
These are all relevant and important questions in the debate on security cooperation in the European Union and its implications for defence. The opinion which the Commission produced for the Intergovernmental Conference simply puts forward a number of specific recommendations and alternatives in this field, and I find it rather difficult to anticipate the results of the negotiations which began at the summit in Turin at the end of March. But let me give the honourable Member one example of how we can overcome the difficulties that she has identified.
You know that the IGC is also to have detailed discussions on the decisionmaking process in matters of foreign and security policy. A very important question, for example, is whether or not we should abandon the right of veto which currently applies. One thing which has already become clear from the preparatory talks is that there is not one Member State, nor indeed the Commission, for that matter, which is in favour of deciding by a majority on whether the Union should take part in military action, if it has the capacity to do so on its own or through the Western European Union, and everyone agrees that it should always be up to each Member State to decide individually and independently whether it wishes to take part in particular military activities.
However, it also appeared from various opinions expressed during the preliminary discussions that the Member States might agree that while a majority of Member States cannot force a minority to take part in military action, at the same time a minority cannot prevent a majority from doing so.
Let me give you a hypothetical example, which is certain to be discussed in the negotiations at the IGC. I am absolutely convinced that even the countries which currently pursue a policy of neutrality - which they do not all interpret in exactly the same way, in any case - will also be prepared to carry out 'Petersburg duties' at some point, such as by using troops for peacekeeping or humanitarian missions.
This is just a hypothetical example, in the sense that nothing has been decided yet. I cannot say any more at the moment without pre-empting the outcome of negotiations at the IGC.
Mr President, I should like to begin by abusing the privilege of the microphone to congratulate the Commissioner on the success of the donors' conference on Saturday. I know he put a lot of personal work into it.
I have two questions. Firstly, it has been suggested that the way around this particular problem would be to suspend Article 5 of the WEU Treaty and therefore perhaps make it easier to integrate neutral states into a future defence union. What is the Commissioner's view on whether that is a feasible possibility - to suspend Article 5?
Secondly, the Commissioner quoted Article J.4, the wording of which is engraved on my heart. It talks about the eventual framing of a common defence policy which may, in time, lead to a common defence. Therefore it is a long-term objective. Does he not agree with me that a premature movement towards integrating defence into the competence of the European Union would make it harder, not easier, to enlarge to Central and Eastern Europe, as it will be perceived at the moment as a threat to Russia?
I should like to take this opportunity to express my thanks to Mr Titley. I saw him at the Conference for Yugoslavia, and we are all grateful for the fact that the international community has in any event accepted its responsibility to help fund the reconstruction and rehabilitation of Bosnia.
Turning to the first of Mr Titley's questions, the Commission has not expressed an opinion about Article 5 or how it relates to the obligation to provide mutual assistance under the North Atlantic Treaty. So I really cannot say whether this would be an answer to the problem. I also wonder whether it would be easy to reach agreement on releasing countries from their obligation to provide mutual assistance in this way. It very much depends on the answer to Mr Titley's second question as to how far we wish to go in carrying out the provisions of the Maastricht Treaty by trying to frame a common defence policy which may, as he rightly quotes, lead to a common defence.
Mr Titley links this issue with the discussions on the expansion of NATO, which we know are causing some concern in the Russian Federation at present, but I am not sure that we can really draw this parallel. My impression is that Russia has given no sign up to now of having any misgivings about the enlargement of the European Union to include applicant countries from Central and Eastern Europe, although it is always possible that their lack of alarm has something to do with the fact that the European Union's security policy is still very much in its infancy. The Maastricht Treaty in 1992 finally got to grips with the security issue and said that all problems relating to the security of the Union should be a matter of Union policy, but it actually says very little about the instruments to be used in pursuing this policy. We are currently in the middle of discussions on what we are going to do as regards the Union's defence policy, a subject which I hope will be given serious consideration at the Intergovernmental Conference. Is this policy going to come under the Western European Union? Is the Western European Union going to be incorporated into the European Union? This is what the Commission has recommended in its opinion, and the question now is what the relationship will be between the European Union's defence capacity and NATO's defence capacity.
I hope that this is a subject we shall be able to return to on other occasions at Question Time.
I should like to thank the Commissioner for his reply. I should also like to talk about the Commission's views on the Intergovernmental Conference. Let us imagine that it will be as the Commission wishes, that foreign policy will be decided by qualified majority voting and that the WEU will be integrated in the European Union. Let us then imagine a situation in which the Union is drawn into an armed conflict and the non-aligned countries choose not to send troops as you described. Assume that these nonaligned countries will also choose to declare themselves neutral in the conflict in which the Union is involved, with the obligations under international law which such neutrality implies - this might concern trade policy and other areas. Do you consider that neutrality in the strictest sense is possible for a nonaligned country which is a member of the European Union?
First of all, the Commission's opinion specifically excludes decisions on military involvement from the scope of the qualified majority, and it recommends special rules to cover such cases. I myself much prefer to try to reach agreement on security issues using the formula that I mentioned earlier: the majority cannot force the hand of the minority if there are clear military implications involved, but the minority cannot prevent the majority from taking whatever action they wish.
One final comment on the issue of majority voting versus the veto. To those in the Member States - and there are still quite a few - who would prefer to retain the right of veto in matters of foreign and security policy, I would point out that one of the reasons why the Commission is calling for majority voting instead is that we cannot see how the European Union can have any kind of foreign policy if there is still a right of veto when it has 25 members, as it soon will. We are also aware that dropping the right of veto does not necessarily imply that there will always have to be a vote whenever foreign policy is on the agenda. It is more likely to narrow differences, and the knowledge that no single Member State or group of Member States can block decisions will probably encourage people to reach a consensus. We have already seen this in other fields where there is majority decision-making: instead of taking a vote, people try to use the art of persuasion, and those with opposing views always tend to be more flexible, because they know that if it comes to a vote it will still be the majority that wins.
Question No 26 by Birgitta Ahlqvist (H-0259/96), which has been taken over by Mrs Theorin
Subject: EU and Belarus
The development of democracy in Belarus must be closely monitored. The Constitution confers considerable powers on the President at the same time as the parliament has a great many vacant seats because of the election laws. Allegations of election rigging have been made. The European Parliament has protested (12.10.1995) against the authorities' conduct during a strike in Minsk in August 1995. The EU has now concluded an interim agreement with a view to a partnership agreement with Belarus. It has been announced that Belarus and Russia will form a union on 2 April. What form this union will take has not yet been explained but the opposition in Belarus have protested strongly against the proposal.
Has the Commission investigated whether genuine freedom of the press and association exist in Belarus? Is the Commission listening to the criticism by the opposition in Belarus of the country's curtailment of democratic freedoms and rights?
The Commission thought very carefully before finally submitting the interim agreement to the Council for signature, after the earlier postponement because of the situation in Belarus. We believe that Belarus took a major step forward in 1995 when, despite its rather rigid electoral laws, it finally managed to elect a new parliament. Although not all the seats were filled, the number of elected members ensured that there was at least the quorum needed to enable the parliament to operate normally, which has to be seen as a move in the direction of democratic reform, though I am being very careful in what I say here.
The people of Belarus have shown that they want a democratically elected parliament, and President Lukaschenko finally accepted the result and offered the parliament his personal cooperation and that of his government.
Regarding the voting procedures, international observers present during the elections, including representatives of your own and of other Member States of the European Union, concluded that the electoral laws and procedures were generally properly observed, despite the fact that a few minor but unfortunate irregularities had taken place. The main criticism once again concerned limitations on the freedom of the press during the election campaign.
The Commission agrees with Parliament's analysis of the situation in Belarus and shares its concern about the human rights situation, such as the freedom of the media, as I just mentioned, and also the right of association, particularly for trade unions. I expressed our concern on 25 March to the Prime Minister of Belarus during his visit to Brussels, and also during my visit to Minsk at the beginning of November 1995, when I talked to the President's right-hand man, Mr Myashnikovitch.
The Commission will certainly continue to monitor the human rights situation in Belarus very carefully, particularly the freedom of association of the trade unions and the freedom of the media, and our findings will be taken into account in the ongoing review of bilateral cooperation between the Union and Belarus.
I would also inform the House that it was difficult for the Commission to decide whether to go through with the signing of the interim agreement at that particular time for the reasons I have just mentioned, and also because we basically agree with Parliament's analysis of the situation. But we had to choose either to prolong the delay and push Belarus further into isolation, or else to try to use the interim agreement as a vehicle for ongoing dialogue with Belarus. As you know, Belarus has been making strong overtures to the Russian Federation, and has concluded a number of agreements with it which appear very much designed to promote further integration between the two. Belarus was also the country which had the most developed form of integration with the Russian Federation under the old Soviet system, and without wishing to imply that we are trying to compete with the Russian Federation for preferential relations with Belarus, I think it was a good idea to show Belarus that the European Union can offer political and economic advantages which complement its relations with the Russian Federation.
We also know that the ratification of the partnership agreement is now before Parliament. This is a broader agreement than the interim agreement recently signed by the Council and the Commission, and the House will certainly be reaching its own conclusions on it. I hope that I can have further discussions with Parliament's Committee on Foreign Affairs, and perhaps the Committee on External Economic Relations, in order to take another careful look at what is happening in Belarus, and in particular what it hopes to achieve with these agreements. One is a customs union agreement with the Russian Federation which also includes Kyrgizstan and Kazakhstan, two countries which I visited recently. It is not clear whether this represents a move towards the integration of these three countries with the Russian Federation, or whether it is a looser form of association.
On the subject of the integration of Belarus and the Russian Federation, we should realize that the agreement recently signed between the two is the third or fourth attempt since the collapse of the Soviet Union to develop new, closer and more inextricable ties between them. Once again, it is extremely difficult to predict at the moment how things are likely to develop on a political level.
Finally, I remember that a day or two before we submitted our recommendation to the Council to go ahead with the signing of the interim agreement, I was given the opportunity to explain the Commission's reasons for doing so to the Committee on Foreign Affairs. I would therefore hope that the signature by the Council and the Commission did not take the House by surprise.
Commissioner, I am interested in a number of points in relation to what you have said. Firstly, what practical effect has the interim agreement had on positive, democratic development? Secondly, how do you view the fact that, once again without the approval of parliament, the editor of the parliamentary newspaper has been removed, simply for speaking out regarding the lack of press freedom in Belarus? How do you view the fact that Decree No 336, which maintains the ban on trade unions, has not yet been repealed? And finally, how do you view the fact that the legal text signed by Lukaschenko has not yet been published, despite the fact that the future of relations with Russia is the key constitutional issue?
We actually discussed each of the questions raised by Mrs Schroedter with the Prime Minister of Belarus when he visited Brussels, though I have to say that the answers we received were far from satisfactory. Mrs Schroedter is very familiar with the situation in the country and knows the answers that are given there too, and that we do not find them satisfactory and will go on applying pressure until changes are made. But the question was whether these extremely serious inadequacies which affect every aspect of its democracy were sufficient grounds for postponing the signing of the agreement yet again. In my previous contacts with Mrs Schroedter and the group dealing with Belarus, I pointed out that we had discussed these problems with various members of the Belarus parliament and had asked them whether they thought that the signing of the interim agreement should be further delayed. Many of them, and this is no exaggeration, told us that they hoped that the signing of the agreement would promote a more permanent dialogue with their country, which they felt was still isolated from the West, and that these problems might then be put back on the agenda. As I said earlier, this was one of the main reasons why I felt our decision was the right one.
Question No 31 by Friedrich König (H-0068/96)
Subject: More rapid completion of the Brenner railway line
What measures does the Commission intend to take to speed up the completion of the Brenner railway line, which is one of the 14 projects on the Trans-European Network (TEN) priority list, in view of the probable effects of a de facto ban on road transport transit through Switzerland starting in the year 2004?
The Commission attaches the utmost priority to the Brenner rail project. It has organized a number of workshops and other meetings with representatives of the governments and railways involved in the Brenner axis. In addition, the Commission follows the work of the trilateral Brenner commission.
In November 1994 a memorandum on the further development of the Munich-Verona railway axis was signed by the then Transport Commissioner, Mr Oreja, together with the Transport Ministers of Germany, Italy and Austria. This memorandum follows a route agreement, including the Brenner base tunnel, reached in June 1994 and it specifies actions to improve the financial and economic viability of the project. The Community has committed itself to support the completion of the trans-Alpine crossing on the basis of the guidelines for the development of the Trans-European Transport Network and of the available financial instruments.
In this context, the Commission has launched a study on the development of Alpine traffic which will constitute an important basis for further in-depth economic and financial studies on the Brenner project. It also supports the efforts to create a public/private partnership for the project implementation. By the end of 1996 the trilateral Brenner Commission together with the relevant Commission service will submit a report which is intended to constitute a basis for a political decision on project implementation.
Since 1985 the Community has granted financial assistance of ECU 85m from the transport infrastructure programme and the TENs transport budget line for the co-financing of feasibility studies and the upgrading of the existing VeronaBrennero Italian line. Of the 1995 allocations to the project, a significant part concerned technical environmental studies on track doubling on the AustriaInn Valley section, the most advanced and, due to capacity problems, the most urgent part of the project.
The European Investment Bank has meanwhile committed a loan of ECU 362m for improvements of the existing Verona-Brennero line which constitutes a preliminary phase of the whole project.
I am glad to hear you confirm that the Commission attaches special importance to this project. A further reason for doing so is the fact that the die is cast in Switzerland, and we must be prepared for a de facto end to road transport transit through that country: alternatives are therefore necessary. Road capacity is limited and the environment is under enormous pressure, so rail transport is the only possible option. My question, Commissioner, is as follows. The Council has so far refused to declare its support for the 14 priority projects. Parliament is sticking to those priorities, because by attempting to give everyone a slice of the cake, without setting any priorities, not only will the sums distributed be far too small, but it will be impossible to ensure that the important things are done on time. What is the Commission's stance regarding Parliament's demand that the 14 priorities should be adhered to?
I am grateful to the honourable gentleman for his further question. We are well aware in the Commission of the pressures that come both from the geographical features and the potential action of neighbouring countries. We are also in agreement with the view expressed by the honourable gentleman that very acute and strong interest must be taken and, indeed, put into effect so far as rail and combined transport development in the area is concerned.
It would be wrong to say, however, that the Brenner project does not feature in the fourteen priority projects that were agreed at Essen and are the subject of continual attention both by the Member States and by the Commission for the purposes of funding within the powers of the Trans-European Networks transport budget line. The Brenner project will continue to receive very substantial support. My only regret is that the controls and limitations on the resources available to the Community will mean that that support is not as substantial ultimately as we would like it to be, especially given the urgency and priority which the whole European Union should attach to the successful completion of this project.
Commissioner, my question concerns the fact that Mr Santer has submitted a plan and put forward ideas for making additional resources available to implement the trans-European networks. We now know that the Brenner base tunnel project, in particular, will demand substantial resources: it is calculated that the Munich-Verona project as a whole will cost around ÖS 160 billion, an incredible sum! And Austria would be required to provide 40 % of that. My question to you is this: do you think that this very important, high-priority Brenner project will be entitled to some of the additional resources that Mr Santer now wishes to make available for the transEuropean networks?
I regret to say that if the honourable Member believes that President Santer and the Commission have the power, to use his phrase, to make available additional resources for TEN, then he is labouring under a very sad and serious misconception. I should like to take his mind back to the Essen Summit. The heads of government at that summit unanimously expressed the view that the Commission should come forward with proposals which they should put to ECOFIN for a top-up of what was available in the Community budget for the transEuropean networks budget line. That call - made, as I said, first at Essen - was repeated in Madrid only last December. Despite repeated, detailed propositions made to ECOFIN, ECOFIN has so far proved to be deaf to those appeals.
Recording the concern of the Commission, which I have expressed on many occasions, President Santer quite rightly made it very clear at the beginning of this year that he thought it was now time for ECOFIN to make a positive response to the submissions made by the Commission and to the call made by the heads of government. So far nothing practical has developed.
What we have done is to take account very directly of the applications made for transport TEN funding support from the Member States, which are now running at six times the resources available to us. We have made a calculation in terms of the projects that they have in hand and we can demonstrate that there would be a justifiable top-up of an extra ECU 1.7 billion in addition to the nearly ECU 2 billion that is currently available in the total transport TEN line. We know that there are budget constraints and consequently we have also made it clear that we would settle for a top-up that is smaller than the ECU 1.7 billion. There still has not, so far, been a practical and positive response from ECOFIN. We will therefore reconfirm that.
On the last point that the honourable Member made, it is very clear that if we have the resources or even a decent proportion of the resources that we can prove to be necessary and that could be practically employed for the purpose of enhancing competitiveness, improving growth and generating employment in the European Union, we would be very ready to respond to the realistic demands that are made in relation to Alpine crossings, including the Brenner project.
Question No 32 by Florus Wijsenbeek (H-0082/96)
Subject: Checks on driving and rest periods: discrimination against foreign lorry drivers in Belgium
Is the Commission aware that there is discrimination against foreign lorries when checks on driving and rest periods are carried out? Figures show that 72 % of checks in Belgium are carried out on foreign vehicles, while in neighbouring countries the figure varies between 15 % and 20 %.
What action does the Commission intend taking to induce Belgium to reduce these checks on foreign vehicles to normal proportions?
The Commission recently adopted a report on the application of social legislation in road transport in 1991/92. The report shows that in Belgium, 65 % of those drivers subjected to checks on driving and rest hours were nationals of other Member States whereas in the Netherlands, for example, this figure is 20 %.
The Commission has no evidence, however, that Belgium does not carry out its controls in an objective way. Information on control operations undertaken in cooperation with bordering Member States does not indicate any discrimination either. The geographical situation of Member States and the importance of national road transport companies can, of course, explain certain variations in the numbers of nationals and non-nationals that are controlled. A small Member State with high levels of transit traffic but few national carriers will proportionately check more foreign drivers than would a large, peripheral country with a sizeable national fleet of vehicles subject to Community social regulations.
The returns from Luxembourg, for instance, show a situation that is comparable with that of Belgium. The honourable Member will no doubt be pleased to hear that at the initiative of the Commission efforts are being made to identify best practice relating to controls and to promote action in the Member States to ensure the uniform application of Community rules.
The Commissioner's view would be correct if - and he lives in Belgium himself - 65 % of all lorries on the Belgian roads were foreign lorries. This definitely is not the case, as the Commissioner will well know. Therefore, there is still reason to believe that there is discriminatory treatment of foreigners. I urge the Commissioner to do something to ensure that Directive 88/599 is correctly applied. This is the first and foremost task of the Commission - to see to it that Community legislation is correctly applied by all Member States.
Luxembourg, of course, is a different case because if you drive for five minutes, you are already abroad.
We heed what the honourable Member says. I repeat, only in order to emphasize, that there is no evidence of discrimination but that, in conjunction with the Belgian authorities, the Commission is seeking to ensure at all times that there is fair and uniform application of Community rules to prevent any possibility of discrimination against drivers from any country, whatever their company or point of origin.
Question No 33 by Hans Lindqvist (H-0150/96)
Subject: The bridge across the Øresund
Construction of the bridge across the Øresund, between Malmö and Copenhagen, has just begun. Even at this initial stage, the environmental and financial calculations have proved to be incorrect. The project now looks like overshooting its budget by hundreds of millions of Danish kroner. As regards the environment, it also appears that the limit values set for silt discharges etc. are going to be exceeded.
Is the project being part-financed by the EU? If so, how much money is involved? Is the EU planning to provide any further financial or other aid towards the construction of the bridge?
Over the period 1992-1994 Danish access routes of the Øresund fixed link received Community financial support under the transport infrastructure programme, totalling ECU 21 m in the form of direct grants to the Danish authorities. In 1995 Community financial support was awarded under the new regulation for granting Community assistance for work on trans-European transport networks. The support consisted of ECU 10 m for the cofinancing of studies on the Øresund fixed link itself, where the beneficiary was the Øresund Consortiet Project Authority and ECU 5 m for studies on the Danish access routes where the beneficiary was the State of Denmark.
The co-finance studies for the Øresund fixed link in 1995 included design studies, environmental studies, environmental-impact assessment activities and monitoring, as well as traffic forecast studies. The co-finance studies for the Danish access routes in 1995 included technical design studies, as well as environmental studies and monitoring. Further financial support is envisaged for the period 1996-1999 since the Øresund fixed link is a key element in the development of the trans-European transport network. Indeed, it is a transEuropean network transport priority project.
The 1996 TEN transport request for support for the Øresund fixed link is in the form of interest-rate subsidies. The Commission is not aware of any substantial increase in the project's budget. The figures available to the Commission, based on the 1996 application for trans-European transport co-financing, show that the construction budget has been increased from ECU 1, 837 m to ECU 1, 962 m due to a number of changes and improvements related in particular to environmental projects.
Mr President, I would thank the Commissioner for his answer. According to the reports which have reached me, the amount involved in aid or direct contributions is in the order of magnitude of 5-6 billion kronor, if one includes what has already been disbursed and what will be disbursed. I should like to know whether the Commission or the EU has imposed any environmental requirements in granting the funds for the bridge.
According to reports the dredging has produced more sludge than anticipated. There is much to suggest that there will an incredible increase in traffic and the question is whether the construction of the bridge is really reconcilable with good environmental policy. There is also much to suggest that the bridge will be more expensive than was expected. It is possible that there might also be the financing of access routes such as the city tunnel in Malmö and others. Will the EU then grant still more resources to this project?
I should thus like to ask whether the EU Commission has taken note of the judgement made by the credit institution Standard & Poors that the project as such will not be successful without state guarantees. There is thus a risk that the EU Commission is supporting a project which neither meets environmental requirements nor can be successful on the market. Is this the right way to use resources?
My answer to that last point of the question is absolutely, definitely yes! I would also be interested to get any firm information to support the allegation made by the honourable Member in his question that the budget for the project - the Øresund fixed-link project - is overshooting its budget by hundreds of millions of Danish kroner. Naturally, we are interested in establishing whether that is the case. There has been absolutely no evidence of any description that would support this testimony.
So far as the environmental conditions are concerned, the two principal pieces of Community legislation are Directive 85/337 on the assessment of the effects of certain public and private projects on the environment, and Directive 79/409 on the conservation of wild birds. In 1991 and 1992 the Commission examined Denmark's compliance with these directives in relation to the project and was satisfied that no breach had occurred.
Moreover, as far as the Swedish part of the project is concerned, an application was made by the construction consortium under the Swedish Natural Resources Act. That application was accompanied by an environmental-impact study. The study, together with a number of sub-reports, was intended to form the basis of the Swedish environmental examination of the project. It is also understood that a Danish environmental, non-governmental organization - the Danish branch of Greenpeace - was recognized in July 1994 as having legal standing to challenge the project on the basis of a deficient environmental-impact assessment.
However, according to a subsequent court ruling, work can continue on the project pending a final ruling.
With regard to the question by Mr König, would the Commissioner not agree that, given the scarcity of funds available and the proposals that President Santer has made, these would be excellent projects for a Community lending instrument?
You will not be surprised to hear that I am sympathetic to the idea of consideration of the development of a new Community lending instrument. President Santer has revisited the idea of the so-called Eurobonds. Assessments and investigations are taking place now to see whether a further and stronger case can be developed than was originally put for the establishment of a new form of Community lending.
The honourable Member will know very well, however, that there is very strenuous resistance to such an idea among the Member States and it may not be the first time in history that the Commission in its view and Parliament in its enthusiasm have proved to be more realistic and progressive than the Council of Ministers.
Question No 34 by Konstantinos Hatzidakis (H-0234/96)
Subject: Development of the Egnatia highway by the construction of vertical road axes
In view of the construction of the Egnatia highway which has been included in the transEuropean networks, can the Commission say how it views the idea of maximizing the usefulness of this highway by the construction of vertical road axes linking it with Sofia, Monastir, Skopje and Durres and, if it approves of this idea where funds can be obtained for implementing this project?
The Commission agrees with the benefits of the Via Egnatia TEN priority project and it agrees that they can be enhanced by the construction of transborder links to the north which would provide adequate road connections from Greece to Albania, to Fyrom and to Bulgaria and would also increase the economic viability of the project. The Community support framework 1994-1999 for Greece, the Community initiative INTERREG II and the Cohesion Fund already co-finance the construction on Community territory of road axes linking Via Egnatia with Albania, Fyrom and Bulgaria, while the Thessaloniki-Efsoni link is already at motorway/expressway standard. The PHARE programme already co-finances the continuation of some of these axes beyond the European Union border to Durres and to Sofia.
Moreover, it is expected that after the settlement of relations with Fyrom decisions will be taken for the construction of the continuation of the Florina/Niki axes to Fyrom. The Commission will of course continue its efforts to utilize all possibilities for further co-financing of these links within existing Community mechanisms and instruments. In summary, that means that sections on EU territory can benefit from Regional and Cohesion Fund's cofinancing as well as from EIB loan facilities whereas sections outside the European Union can be co-financed by the PHARE programme as well as being supported by European Investment Bank loans.
I thank the Commissioner for his answer to me. I would simply like to stress yet again, as a member of the Committee on Regional Policy, that there is a difficulty about the financing of such projects which involve countries that do not belong to the European Union. Granted that we finance our own projects from the Cohesion Fund, or from the Community Support Framework, in the case of countries that are not members of the European Union the finance should be combined with contributions from the PHARE programme. This constitutes a problem. I would like to hope that it will not impede the progress of Egnatia's vertical axes, but at the same time I should like to ask the Commissioner how optimistic he feels about the project's overall progress and whether he thinks that with the participation of private capital, the Egnatia highway and its vertical roads would progress much more rapidly than at present.
I am certain there is not a single project in the whole European Union about which I would not say it is possible to make faster progress. In the case of this particular project I have to say that, given the complexities relating to it, given the number of interests that are attached to it and given the fact that this is the first time in history that such a development has taken place, I can only express a certain degree of satisfaction with the intense interest being shown and the efforts being made to ensure that this project is benefiting from as rapid progress as possible. I prefer not to be optimistic. I simply like to be realistic and it is realistic to say that over a recognisable period of time the strenuous efforts being made by all parties will result in a satisfactory outcome.
That concludes Question Time. Questions not taken for lack of time will be answered in writing.
(The sitting was suspended at 7.05 p.m. and resumed at 9 p.m.)
Fisheries agreement with Morocco
The next item is the report (A4-0085/96) by Mr Arias Cañete, on behalf of the Committee on Fisheries, on the proposal for a Council Regulation on the conclusion of the cooperation agreement on sea fisheries between the European Community and the Kingdom of Morocco and laying down provisions for its implementation (12358/95 - C4-0135/95-95/0306(AVC)).
Mr President, Madam Commissioner, ladies and gentlemen, the fisheries agreement with Morocco is the most important fisheries agreement concluded by the Community, not only because of its economic value, which is of course considerable, but for its far-reaching social and economic implications.
This agreement has been the main subject of debate in the Committee on Fisheries in the past few months. I do not need to remind you that since 30 April 1995, the date of the early termination of the previous agreement laying down fisheries relations between the European Union and Morocco, Parliament has expressed its views on several occasions with regard to the considerable problems arising from the renewal negotiations, so we shall not repeat the statements included in earlier resolutions of this Assembly.
But before commenting on the content of the agreement and to consequences to be expected from it, I should like, on behalf of the Committee on Fisheries, to give my sincere thanks to the Commission for its collaboration and the rapidity with which it has continually passed on information throughout the seven months of negotiations - an effort which is if possible all the more praiseworthy bearing in mind the difficulty and the many times things ground to a halt; we trust that such collaboration will set a standard for future actions.
Similarly I take this opportunity to show our satisfaction that, after a long process of dialogue and negotiation between Parliament, the Commission and the Council, interinstitutional cooperation seems to have borne fruit, and, for the first time with an international fisheries agreement, Parliament was consulted pursuant to the second subparagraph of Article 228(3) of the Treaty on European Union; that is to say by means of the assent procedure requested so many times by this Assembly. We hope that that situation will not be an exception and will represent a change in the doctrine hitherto followed by the Council and the Commission as regards the legal bases relating to international fisheries agreements.
However, I must express the surprise of the Committee on Fisheries and its disappointment as to the late stage at which Parliament was consulted on this agreement, which contrasts with the speed and diligence of the Commission and the Council which I have just mentioned. However, it must be admitted that at least we were consulted before the date fixed for the first payment of financial compensation under this agreement fell due.
Having made these observations I must state, going now into the content of the agreement, that regardless of how each political Group in this Assembly may view the agreement, the fishing opportunities are certainly reduced as compared with the previous agreement, affecting in particular cephalopoda, long line-fishing and certain sectors of small-scale fishing. It is an agreement in which there is an increase in the fees to be paid by shipowners and an increase in labour charges as regards signing on Moroccan crew members which, in certain circumstances, makes fishing difficult.
The duration warrants some comment. It would be very appropriate if the agreement, envisaged for four years, were to result in a non-negotiable commitment for both parties and avoiding unilateral reductions of the duration initially envisaged, as in the previous agreement. And although no renewal clause is expressly envisaged, this House is urging the Commission to take up, at the proper time and well in advance, the necessary contacts and negotiations for a peaceful extension of fishing relations with Morocco, once the period initially envisaged for its validity has expired.
Possibly this is not the best agreement, the one which would have suited us best. But possibly, Madam Commissioner, it is the best agreement possible. And so the Committee on Fisheries, after a debate in depth, has agreed to give its assent to the terms negotiated by the Commission. We trust the House will approve it.
On the other hand, however, this agreement has shown the growing difficulty in concluding international agreements of this scope. And that, added to the fact that third countries are gradually developing their fleets and their preserving and processing industry shows up the Community fleet's state of over-capacity. The Committee on Fisheries thinks that up to the present this problem has not been seriously faced. A policy of half measures and patching up has been applied on many occasions, but the situation of the fisheries sector, as the Commissioner herself has said many times, demands that this problem be faced and that the alternatives necessary for the regions and persons who will be affected as a consequence of the restructuring of the fishing sector should be urgently tackled.
It is clear, Madam Commissioner, that the next multiannual guidance programmes will be very hard to negotiate, but it will have to be done seriously and strictly and not in a spirit of political opportunism. It will have to be done by providing the financial, economic and, above all, social measures necessary to make acceptable the costs arising from them and, of course, in a context of broad dialogue and in collaboration with all those involved in the industry and in welfare aspects.
Madam Commissioner, in congratulating you today and in asking the House to approve this fisheries agreement, we cannot overlook the fact that we must make a very serious effort to adapt our fleet to the fishing opportunities. We wish the Commission much success in its fisheries negotiations so that we may continue to maintain the activity of our fleet, but we also wish the Member States to face up resolutely to their obligations to preserve the medium- and long-term viability of their fishing fleets.
Mr President, Madam Commissioner, ladies and gentlemen, it will shortly be a year since the fisheries dispute erupted between the European Union and Morocco. I can point to many events which have taken place since then and which we mentioned at the time in this Assembly. But underlying all that, as was also emphasized at the recent plenary sitting on 27 March in Brussels, the urgent need to revise and strengthen the European Union's policy with regard to international fishing agreements.
On this occasion I shall not go into the small print of the agreement - the chairman of the Committee on Fisheries has referred to the basic positive aspects and also to the negative ones and to the social costs involved - but I should like to concentrate on the large print of the Policy, with capitals. But first I should like to acknowledge, Madam Commissioner, that we fully appreciate that the agreement has been achieved and for a four year period, and with regard to that period I associate myself with the request made by the chairman of the Committee on Fisheries that the appropriate guarantees be secured to that end.
I also view favourably the fact that for the first time, although belatedly, it has been submitted for the assent of Parliament as we had requested. But basically, I stress, in view of the experience of what has happened and for institutional and sectoral reasons, a new approach to international agreements is required. Politically the European Union's fisheries and external and commercial policy must be linked. Institutionally this Parliament must be definitively associated, strictly and as of right, with the negotiation, approval and control of these agreements. Sectorally it must be recognized that international fisheries agreements are indispensable for the maintenance of the Community fleet, constituting therefore a fundamental pillar of the future of the common fisheries policy, consolidating stable external fishing grounds and contributing to the search for new alternative fishing grounds.
In the case of Morocco, as previously with Canada, there has been a serious lack of foresight and initiative, substantial cuts in fishing and expensive compensation and precedents have been created which will certainly not pass unperceived by other States with which we shall shortly have to negotiate or renegotiate other agreements. For all those reasons we appreciate the Commission's initiative in holding a seminar in May with this Parliament's Members who are on the Committee on Fisheries, to debate the future European policy on fisheries agreements. We hope that the Quimper meeting will outline the foundations of a new policy and shed light, the light which the sector is asking us for at this time.
Mr President, I wish to say that the Liberal and Democratic Reformist Group strongly supports and welcomes this agreement and hopes that Parliament will allow it to go ahead through the assent procedure. We welcome the fact that Parliament has full power with the Council over this agreement via that procedure.
However, there are one or two points I should like to make on a broader issue. Some of these have already been raised by some of my colleagues, namely the way that international fishing agreements operate, the way they are agreed and the effect they have not just on our own fishing fleets but on the fishing fleets of other nations as well. In this agreement there are a number of aspects which greatly improve on other international agreements which Parliament has looked at. I hope there will be sufficient control and that money will be ploughed back into investment in terms of research locally and other areas.
The thing which concerns me most is the size of the sum in comparison with the total amount of money which the European Union puts into fisheries and the fact that in terms of cost-effectiveness this agreement costs the equivalent of ECU 250, 000 per vessel per year and something like ECU 16, 000 per person directly employed in the fishing industry. I have to ask about this in terms of the value generally of international fishing agreements, but I recognize fully the importance of this agreement to the fishing industry of Spain and Portugal and I believe that this report should go ahead.
Mr President, with regard to the fisheries agreement between the European Union and the Kingdom of Morocco, we ought not to lose sight of overall relations between the two countries and the way they have been developing. In every international agreement there must be a symmetry which respects and, to the highest degree possible, satisfies the needs of the contracting parties. The unbalanced nature of this agreement seems obvious to us and in this respect it must be borne in mind that in the global context - and I am not speaking only of fisheries - Morocco has obtained concessions in certain sectors of production characteristic of the south of the European Union which are having a negative effect, creating the risk of seriously damaging our economic and social structures.
In the negotiations Morocco exerted pressure on the fishing sector condemning the Community fleet to idleness with the object of obtaining concessions in the agricultural sector. The arguments put forward, ostensibly conservationist, very frequently turned out to be unjustified. The European Union's negotiating position was extremely weak; the question of the sovereignty of the Western Saharan waters was avoided and agricultural concessions of an unspecified duration were granted for the signature of a rather restrictive fisheries agreement of limited duration.
The weakness of the European Union's position cannot be attributed, in our opinion, to the Committee on Fisheries or to Mrs Bonino, but is due to the attitude of certain States within the Council. Personally I understand Mrs Bonino's difficulties during the whole period of negotiations and congratulate her on her performance.
The agreement is not satisfactory for us because it creates a precedent for renegotiation of the agreement. The European Parliament has been consulted, and that is something, but we were also consulted too late. I should like to associate myself with what some fellow-Members have said with regard to the complex problems of agreements with third countries. Let us hope that we all reach a greater appreciation of the difficulties and realize what we have to work for in the seminar at Quimper.
Mr President, as I pointed out earlier in relation to this agreement, the EU needs to learn lessons from the problems that it has posed. For example, there is the huge dependence of the EU vessels on access to waters of other countries. As well as that, in some of these countries there is a desire to reduce EU access to their fish stocks because they are over-exploited and need time to recover.
These cutbacks will obviously affect the EU fishermen, especially the Spanish and, to a lesser extent, the French, who are the main beneficiaries of the agreements. Nevertheless, we must respect the interests of other countries in the conservation of their fish stocks.
We also need to change our approach to these agreements. We should not use them as dumping grounds for the over-capacity of the EU fleet. We are basically just exporting our own problem with all its negative consequences for these other countries. We have to place fishing agreements in the wider context of responsible management of regional fisheries, giving greater emphasis to the conservation of fish stocks and the needs of the local communities.
Having said that, there are some positive aspects to this agreement. I welcome the provision made in the agreement for funding the development of the Moroccan fisheries sector as well as for improved research on fisheries in the region and for better training of fishermen. I also welcome the acceptance of the principle that the size of the EU fleet allowed access to Moroccan waters should be related to the number of fish actually available to be caught. As well as that, we really have to realize in the EU that we do not have the right to set up free-for-all fishing in Moroccan waters or in the waters of any other country.
Mr President, Madam Commissioner, ladies and gentlemen, I think we must welcome the fact that this report on the cooperation agreement on sea fisheries between the European Union and the Kingdom of Morocco has come before this Assembly, because that shows two things: first that the Committees on Fisheries and Budgets were right when they gave their political opinion on the subject, since the Council is thus recognizing the budgetary implications of the agreement, which involves a significant step forward in the role of the European Parliament in the Community decision-making process; and secondly that the motion for a resolution which I tabled at the beginning of the year on behalf of the Group of the European Radical alliance did have a raison d'être .
However, the Council's decision to apply the agreement provisionally restricts the part played by Parliament and partly neutralizes this more democratic trend. I agree therefore with the political proposal of the Committee on Fisheries to make the assent conditional upon an official undertaking on the part of the Commission to inform the European Parliament every year of the state of budgetary and financial implementation of the agreement, and following on from my motion I would add that it would be appropriate for the Commission to present an assessment of its socio-economic impact on the Community regions affected, particularly the peripheral regions.
Nevertheless we shall support this assent in spite of all these reservations and those we brought up at the time concerning the terms of the agreement, since it must be recognized that Morocco has become an important focus in European foreign strategy and in fact this concern has taken the shape of a political dialogue which, in spite of the fisheries tensions and other sectoral conflicts now in the past, we are pursuing by the path of cooperation.
Mr President, the regulation now before us on an agreement with Morocco concerns more than the fishing industry. European horticulture is also affected by this agreement, albeit indirectly. Without the trade concessions in the sphere of importation of Moroccan vegetables, fruit and flowers the agreement would never have come about. European horticulture has thus unfairly become the victim of the solution to the fisheries dispute between the Union and Morocco.
To alleviate the pain the Union undertook at the General Affairs Council of 10 November 1995 to make proposals for a fund to promote ornamental plant products. So far, six months later, the Commission has not yet followed up that commitment. That is unacceptable!
I expect specific proposals from the Commission at the earliest possible date. This is a sector which is in difficulties, partly owing to increasing imports from third countries as a consequence of the tariff concessions granted in recent years. Products from third countries are therefore being imported almost entirely without duties. It is high time that the European Union did something about it.
Is the Commissioner ready to give an undertaking? If so, then I can vote for the regulation.
Mr President, Madam Commissioner, ladies and gentlemen, virtually five months after the beginning of the provisional application of the fisheries agreement between the European Union and Morocco, the European Parliament is now giving a favourable opinion on this agreement. It is right to welcome, in particular, the Commission's hard work and that of Mrs Bonino, as well as the Commission services and those of the Member States, which have been dealing with this sector throughout the negotiations. But this is also an excellent opportunity to emphasise three ideas: the benefits which my country, Portugal, will draw from this agreement - since Portugal took advantage from the bilateral negotiations between Portugal and Morocco, the need to look forward already to the post-1999 period and the urgency for introducing a new fisheries policy.
In the fisheries sector proper, negotiations with Morocco in the framework of the European Union have so far been favourable for Portugal. Portugal now has three times more fishery permits in Morocco than it had in 1995 and its fishery rights are now maintained by a formal legal basis and not merely by a framework of individual licences. That is why we have fought coherently and continuously for this agreement.
However, we should already be looking to the future and to the period after 1995 to 1999, especially when vast coastal populations and economies in both Portugal and Spain depend strongly on existing fish stocks in Moroccan waters. Any future agreements will have to call for a smaller fleet to be licensed and will also introduce mixed enterprises, the sustained management of fishery resources. No responsible person can sit in the shade of a banana tree because fishermen are not and never have been dependent on subsidies - they just want to work.
Thirdly, we must have a new fisheries policy. A new common fisheries policy must be a sustainable and responsible one in which international agreements cannot simply involve exporting structural readjustments of the Community fleet. Any policy must be based on making proper value of fishermen as the main defenders of fish stocks, because whether we want it or not a sea and marine produce policy can only exist if we have fisheries and fishermen.
Mr President, I welcome the Arias Cañete report. I welcome the agreement and I welcome the fact that the Commission was able to reach this agreement with Morocco.
We faced very difficult circumstances and, as a non-Spanish Member of the EPP, I am delighted that our Spanish colleagues have a solution to what was an extremely difficult situation, in which compensation was being paid to fishermen who were not given the opportunity to fish. It was a very difficult position and I therefore am delighted about the new agreement. Having said that, it would be wrong of me not to draw attention to the future of these fishing agreements.
The Morocco agreement is the most important one. We must recognise the fact that this agreement before us tonight is going to cost approximately 20 % more than the last one and that we may not have the same fishing opportunities that we had before.
Let me also say that I welcome the opportunity, Commissioner, that you are giving us to have a look at the future of these fishing agreements. They are important for our Spanish colleagues but they are also important, therefore, for the European fishing fleet as a whole. We must not allow in the future huge expenditure on a commodity that perhaps can be caught in other ways. We must recognise the fact that we have ACP agreements and other developing country arrangements.
Within this Parliament we may have difficulty in looking at this overall relationship. I believe that we have to be careful in the future, and this may have implications for our Spanish colleagues and their fishermen. I am only putting that down as a marker because I believe that the cost of fish is going to be an important aspect in future agreements.
Mr President, Madam Commissioner, ladies and gentlemen, I think we must welcome the fact that this fisheries agreement between the European Union and Morocco has been reached. It has certain characteristics which I think will be common in the agreements which may be signed in the future: reduction of fishing quotas for the fleets of Community countries; essential appraisal of resources; the confirmation that there are no surpluses and therefore the need for sustainable exploitation of fisheries resources in the relevant areas; and, moreover, the growing presence of third countries in future fishing activities close to their coasts.
All that, of course, has appeared in this agreement with Morocco and I think we must welcome the actions of the Commission and of the Commissioner in particular in achieving this agreement which, as the rapporteur rightly said, is perhaps not a good agreement but possibly the best that could be achieved.
In this respect I think it is important to stress also that there was a need for negotiations for this agreement to be speeded up in view of the pressure exerted by one member of the negotiating team; pressure not unconnected with the holding of the Barcelona Euro-Mediterranean Conference at the end of November, and let us remember that it was only a few weeks before that conference that it was possible to achieve the agreement with Morocco. I think that determined the conclusion of this agreement and it will be important for an analysis to be made in the European Union as to the way in which future agreements must be negotiated for the good of the European fishing fleets.
Mr President, a cooperation agreement on fisheries has been concluded with Morocco. I am pleased that the emphasis has been put on the valorization and protection of Moroccan fish resources, while also providing fishing opportunities for Community vessels, but I maintain that the agreement is still too vague and ambiguous about the demarcation of, and sovereignty over, the territorial waters claimed by the Saharan Arab Democratic Republic.
It goes without saying that it is not the European Community's business to set the boundaries of a state, but it is its business to agree with its contracting partners over the area of application of the agreements it makes. It cannot in fact assume the right to exploit a space not subject to the exclusive sovereignty or jurisdiction of non-member countries. This is manifestly the case for the territorial waters of Western Sahara, and no fisheries agreement with Morocco can confer on the European Community the fishing rights in waters which, according to international law, come under the authority of the Saharan Republic. The Moroccan fishing zones provided for in the agreement should be demarcated in accordance with the rules of international law, particularly with those of the United Nations Conventions on the law of the sea.
I recall that in 1982 the third United Nations conference on the law of the sea, known as the Montego Bay conference, said, and I quote: ' In the case of a territory whose people have not gained full independence or some other form of autonomy recognized by the United Nations, the provisions relating to the rights or interests aimed at in the Convention are to be applied for the benefit of the people of that territory, for the purpose of promoting its prosperity and its development' . As the fishing agreement now stands, the riches of the Western Sahara territorial waters do not benefit the Saharan people. I therefore ask the Commission, who negotiated this agreement, to make sure that international law is respected.
Mr President, I congratulate the Commission and the rapporteur on this, but I have two problems. I shall not oppose the agreement but there are two political points that need to be made.
One concerns Morocco itself. I will oppose - and I give notice now and hope that I will be able to persuade other people to oppose - any future agreements on any subject with Morocco until it removes its military forces and its settlers from Western Sahara and applies the United Nations resolutions which have been there for a long time.
Secondly, I hope that the policy - I am referring to what the previous speaker said - does not apply to waters south of latitude 27.5º or 28º - I am not sure which - so that the waters of Western Sahara are preserved for a future time when Western Sahara can operate its own fishing policy. Remember the example of Namibia, where there were mainly EU boats operating before the Namibians could settle their own fishing policy. We committed terrible things in those waters off the coast of Namibia when there was no control.
Let us remember those things and let us now pass the agreement, but remembering those points.
Mr President, I wish to thank Mr Arias Cañete for his report. As he normally does, he did a very thorough and informative job on this. I support the agreement as well, because at this time it was politically, socially and economically important in many regions in Spain.
Obviously I am concerned that Parliament is not getting its full constitutional rights in relation to these agreements. ECU 500 m is a significant amount of money and we are entitled to codecision-making under the Maastricht Treaty. Whatever international obligations we have I believe should be subordinated to that constitutional right.
I am impressed by the figures that Robin Teverson gave us in relation to the cost per job and per vessel of this agreement. They are relevant and we should take these things into account. We should ask ourselves: if we took this ECU 500 m and invested it in those sensitive regions of Spain, how much extra investment would it attract? What could it do for aquaculture and tourism infrastructure? You could probably attract about ECU 2, 000 million in investment and it might, at the end of the day, give greater economic benefits than it has in this way. Not just at this time but for the future, that is the way we ought to be thinking. Because, as James Provan and others said, we cannot build a long-term fisheries policy on this sort of agreement when, obviously, there are many factors that will not be there in ten years' time. So we should look at the other prospects for helping the peripheral regions in a different way.
Mr President, on behalf of Mr Arlindo Cunha, I should like to say that the fisheries agreement reached between the European Union and the Kingdom of Morocco in November 1995 will have to be analysed from two points of view. First of all, its economic and social contribution to certain European regions and the survival of thousands of families linked to the fisheries sector: in terms of its significance in this field, the cost of 500 million ECUs over four years seems reasonable. Secondly, its articulation with the association agreement in the overall framework of a Euro-Mediterranean agreement with that country. It is the same vision of joint importance which I hope will continue to be considered by politicians not only in Morocco but also in the European Union when we have to renegotiate a fresh agreement in 1999.
For these reasons on behalf of my party I am backing the Arias Cañete report.
Mr President, ladies and gentlemen, although the European Parliament has given up time to intervene in the discussion about the fisheries agreement with Morocco and has even approved various motions for resolutions during the period of negotiations, in particular against the forced inaction of fleets and in favour of compensation for both shipowners and fishermen, this has not prevented the European Parliament with being presented with a fait accompli in the form of a formal consultation more than three months after the agreement was signed.
We are now going to be issuing an opinion five months after the agreement was approved and more than four months after it entered into force. This situation, Madam Commissioner, cannot be accepted and should not be a practice in the future, as the European Parliament has repeatedly stated and as you well know.
The terms of the fisheries agreement with Morocco have made it possible for important fishing sectors in my country to resume activity, in particular in the area of Sesimbra and the Algarve, with provisions even so for reductions, albeit limited, in the fishing fleet throughout the period during which the agreement will be in force, without imposing excessive conditions on discharge or acceptance of Moroccan fishermen. On the whole, these guidelines are in keeping with the proposals which we defended throughout, in terms of this agreement, even though they really fall short of what is necessary.
In terms of this agreement - as far as I know Madam Commissioner - the payment of compensation for halting activity between 1 May and 30 November was not agreed upon at the values approved both by the Commission and the European Parliament, and I thereby call upon the Commissioner to confirm this information before the plenary session, to the Portuguese Government and the trade unions representing local fishermen, and to take action if this is true to make sure that the proper amounts are actually paid up.
The negotiation of this fisheries agreement stemmed from another agreement, a trade agreement with Morocco, which is quite clearly harmful for Portugal. It is not acceptable for us that one thing is given with one hand while cautiously and only four years after the fisheries agreement, something is taken back with the other, in principle during 12 years - but in fact for good - because of the trade agreement.
Therefore - and we do not take this decision lightly - we shall be unable to approve a vote in favour of the fisheries agreement which implicitly and collaterally could well undermine the very survival of various productive areas in Portugal when, in fact, we should just solve the problems facing a fisheries fleet of small dimensions, operated as a cottage industry and whose characteristics it has been acknowledged are such that they cannot take away Moroccan catches in Moroccan waters.
Mr President, most representatives of the Andalusian fisheries sector say that this agreement is the best of those signed between the European Union and Morocco - simply the best. I think that is so, because this agreement has some very favourable aspects: its four-year duration with no mid-term revision, which ensures stability going far beyond what was envisaged even by Mr Almeida when negotiations started; because the overall fishing capacities are increased; because the technical and administrative conditions are improved; because many thousands of jobs are guaranteed, directly and indirectly, in areas of high unemployment; because it offers continuity to the Community fishing fleet; and because the aspects of the unfavourable impact are gradual.
Let me sincerely congratulate the negotiators who have certain been a homogeneous team, which has acted firmly and calmly, waiting for the right time, and in the end decisively. They have done well. It is an agreement which was so difficult but which has turned out so well. And it is an agreement which allows us to continue, improve and advance our relations with Morocco.
I notice that Mr Arias Cañete is not saying what he was saying before the Spanish elections. Previously he was saying that agreement was impossible, that only a miracle performed by the Virgin could make it possible and was making rather cruder comments about our dropping our trousers before Rabat, for instance.
Now, Mr President, after the elections I see he has changed his tune, so welcome, Mr Arias Cañete, to our point of view, welcome to good sense, to rationality, above all in view of the options for government which exist in Spain.
Mr President, the first assessment we must make is of the agreement itself. The compromise achieved is the best possible. We should all perhaps have liked a different one which would have safeguarded the rights of the 80 vessels which will be left outside the fishing grounds. However, all negotiations involve concession, balance and approximation of positions. And this is the best agreement which could have been achieved in view of the stubborn and tough attitude maintained by the Moroccan negotiators. We must also congratulate the Commission on having sent Parliament a copy of the agreement as soon as it was signed. That act is nothing more or less than one more sign of the spirit of transparency and collaboration with Parliament which the Commission and particularly Commissioner Bonino is advocating.
There is another aspect which is also worth stressing. The Council understood in its proposal that this agreement has important budgetary implications for the Union. It therefore decided to consult Parliament by means of the assent procedure. That possibility constitutes an important recognition of the European Parliament's rights and powers. We must therefore vote for this proposal for a decision. In this case, although the agreement is rough at the edges, the Union has worked for an agreement which was the least bad of the various options.
As the Commissioner is present I should like to make a brief remark which may only touch on this debate, but is important in these times. This is the anchovy season: Portugal has ceded to France 6 000 tonnes from Zone 9 which are being fished by France in Zone 8. I ask you to act with your usual zeal and energy to prevent this frontal attack on this sometimes - but only sometimes - sacrosanct principle of relative stability.
Many thanks and congratulations on the agreement, Madam Commissioner.
Mr President, Commissioner, it is kind of you to let me speak too on behalf of the Committee on Budgets. Like Mr Arias Cañete, who spoke for the Committee on Fisheries, I welcome the application of assent procedure on behalf of the Committee on Budgets. Another step forward in the domain of interinstitutional cooperation is surely the fact that, as some of my honourable colleagues have already said, the Commission at least unofficially transmitted the text of the agreement to us just after it had been initialled. That simplified our work in the committees. Nevertheless, I must once again voice serious criticism on behalf of the Committee on Budgets about the decision-making procedure. In customary style, the Council, which is unfortunately not represented here just now, agreed on the provisional application of an agreement for the fifth time this year without our being consulted or having the opportunity to deliver our opinion beforehand.
This breach of contract by the Council in curtailing the rights vested in Parliament as part of the budgetary authority is even more serious than in the previous cases, since the agreement with Morocco has considerable financial implications. ECU 500 million is not chickenfeed. I therefore protest formally against the systematic bypassing of this House and insist once again upon our contractually guaranteed participatory rights.
Nevertheless, in view of the great importance we all attach to this agreement, the Committee on Budgets approved it unanimously. We made our approval subject to three provisos, however. Firstly, we call on the Council to cooperate constructively in the trialogue on the classification of expenditure and in the ad hoc procedure governing expenditure ceilings for international fisheries in order to ensure that we arrive at an interinstitutional agreement which is acceptable to all parties.
Secondly, we expect the Council to make a formal undertaking that it will keep us officially informed of all negotiations on agreements and protocols, new or renewed. We also call on the Council and Commission to reach a modus vivendi with Parliament on the provisional application of agreements.
Finally, Commissioner, we expect a formal undertaking by the Commission to present a report to us every year on the application of agreements and financial protocols, based on a cost-benefit analysis, and to present it before the first reading of the budget.
Let me begin by thanking, on my own behalf and on that of the Commission, the European Parliament for the dispatch with which it has drawn up its opinion. My personal thanks also for this important element after a year of very difficult and very complex negotiations which necessitated the intervention of the President of the Commission. I wish to take this opportunity also to thank those high-level political representatives, including those from Morocco, who worked for this agreement finally to be achieved.
It is, in my view, a satisfactory and balanced agreement, things being what they are. It is, in my view, an agreement in which there are neither winners nor losers and it is an agreement which, albeit not perfect - and we have always to try to get the best - establishes proper bases unlike traditional fisheries agreements.
Above all, it places the emphasis on an issue important to us, that of the conservation and sound management of stocks. It is an agreement that provides important and innovative data as far as controls are concerned. I wish to remind the House, for example, that, for the first time in this kind of agreement, we have substantially improved controls at sea and on land by defining the status of Moroccan observers on board Community vessels - I do not think there is any need to stress just what an innovation this is - the presence of observers in ports on a reciprocal basis as well as constant satellite monitoring.
And so, in terms of controls to improve the conservation of fish stocks, this is an agreement that contains important new elements. It will be up to us, over the next four years, to see how we can develop a genuine partnership with the Moroccans because only if the partnership relationship develops well will it be possible to generate the atmosphere needed to renegotiate another agreement. I have to say here that any further agreement will need to be based essentially on the procedures and proper application of the current agreement and on the type of relationship based on genuine partnership that we are able to establish over the next four years.
I have to emphasize two points on this occasion: Parliament has recognized that Article 228 has been applied for the first time, albeit somewhat tardily. Every institution has therefore to take responsibility for the delays and for paying due attention. I believe that, during the past year, I have tried to keep the House - and particularly the Committee on Fisheries - informed, both officially and unofficially, of all of the fundamental stages in this agreement.
I wanted to talk a little about the financial problem and the cost/benefit issue. In that connection, I believe that the seminar we shall be holding in Quimper will be of great help in establishing more or less exactly the overall picture of the fisheries agreements, so that we are able better to identify those that are expensive and those that are less expensive. For instance, it will be apparent from the dossier we are preparing that there are agreements that are in principle less expensive but, unfortunately, they are not being taken advantage of. There are agreements for which we are paying, but the quantities of fish negotiated are not being fished by anyone: I accept therefore that we need to restore some kind of order to the general dossier on fisheries agreements. That being so, I consider the initiative of a seminar for joint debate to be important, because I believe it is also important to ascertain which fisheries agreements have been concluded on the traditional basis, which have not been exploited and which, although in existence, are no longer being exploited. I therefore think that for all of those reasons, the Quimper meeting is an important factor in providing us all with information.
A further important element in this agreement is that it includes a formal undertaking to reduce the dependence of the Community fishing fleet on Moroccan waters. That undertaking exists, and I have to inform both Spanish and Portuguese fishermen that a series of meetings has already taken place to enable us to submit, by July, a programme to cut the dependence of the Community fishing fleet on Moroccan waters. That is a specific undertaking that we have entered into because we take the view that to be 100 % dependent on a third country is not economically sustainable in any sector, including, obviously the fisheries sector.
Let me finally draw your attention to another factor: many honourable Members have raised the political issue of the relationship with Morocco - the Sahara issue and others. You will allow that this is not a matter for the fisheries Commissioner, who is bound by certain international procedures and therefore negotiates with the existing authorities and will negotiate with other authorities when, clearly, they have responsibility for governing their own peoples. It certainly would not have seemed to me to be very sensible, for instance, to postpone any fisheries agreement until the Sahara issue had been resolved; honourable Members will agree with me that that does not exactly depend on the common fisheries policy and still less on the fisheries Commissioner.
I wish also to mention another point that almost everyone spoke of: the problem of the provisional application of the fisheries agreements. I wish to mention just two factors here: firstly, provisional application is a internationallyrecognized standard procedure in any kind of sector; secondly, I believe it is in all of our interests not to have a prolonged interruption of activity. Imagine if, in November, we had said to our fishermen that they should stay in port until February or March awaiting an opinion on provisional application! That would not have contributed greatly to improving the understanding of many important sections of public opinion in regard to the European Institutions.
Turning to the request made to me on compensating Portuguese fisherman for having to stay in port, I can say that that is not a matter for the Commission, but I shall look into which national authority is competent and why there have been these delays.
Having said all of that, and without presuming to have answered all of the questions, I wish just to say that throughout the common fisheries policy, aside from other problems, the 'international agreements' dossier now needs to be reviewed in depth if we are better to organize our future, from very many points of view, including the institutional point of view, bearing in mind that there is a difference depending on whether we are dealing with ACP or other countries. I believe, however, that trying to conclude balanced agreements founded on partnership - wherever possible and necessary - is the right approach.
Thank you very much, Madam Commissioner.
The debate is closed.
The vote will take place at noon tomorrow.
Health monitoring
The next item is the report (A4-0092/96) by Mr Poggiolini, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the proposal for a European Parliament and Council decision adopting a programme of Community action on health monitoring in the context of the framework for action in the field of public health (COM(95)0449 - C4-0443/95-95/0238(COD)).
Mr President, following the major programme to combat cancer and AIDS and the programmes designed to educate and help prevent serious illnesses, this fourth programme is seen in some quarters - by public opinion, journalists and perhaps even Members of the European Parliament who may consider it to be some kind of esoteric device dreamt up by health professionals - as being of lesser importance. Well, that is not the case; this is a vital aid to establishing the state of health of Europeans and enabling us to assess the actual results of the major campaigns to fight cancer, AIDS and the other great scourges.
What is involved here is making it possible to take stock of the work that has been done by comparing the results obtained in the different countries. That will enable us to provide the Member States with factors for assessment on which to base measures to prevent and treat the more serious diseases. You have to be informed before you can take a decision! But before you can obtain the information, you have to be able to compare the data that comes from the different governmental and international organizations, such as, for example, the European office of the World Health Organization and the various organizing bodies in the sector, and you have, above all, to find a common language. The difficulties we face in devising a programme of this nature are substantial: the collation of data, for example, the characteristics of which vary from one state to another; and there are instances in which some national data is, moreover, impossible to track down. The data to be compared needs then to be put together to provide a full picture of the health of Europeans and, therefore, the diseases that have effectively to be combated. That data has to be harmonized; Europe needs an operational system of monitoring, and that will be possible only if we actually succeed in making it possible to compare and put together the data available to us, given that many health indicators are defined differently in the various Member States.
We need to clear up once and for all a basic misunderstanding: when we talk about harmonizing we mean resolving the difficulties that stand in the way of data comparison. These difficulties are sometimes merely linguistic but there are times when they flow from cultural traditions or scientific practices which, although in fact harmonized by the international scientific method, make it difficult on occasion actually to identify the health indicators to be compared, precisely because they have different names and are defined differently from one country to another.
Faced with those difficulties, the solutions that appear in the programme are far from clear, in fact they are frequently hesitant and vague. There is a reluctance to employ the word 'harmonization' because, as you know, Article 129 of the Maastricht Treaty prohibits the harmonization of health systems. But it is clear here that the intention is to harmonize scientific terminology and not health systems: unless we have a common scientific language, we shall be unable to provide health monitoring; Europe would be moving in the dark in the field of health and would not be able to give the Member States the vital information they need to enable them to act most effectively to protect health within the different, heterogeneous health systems of the different countries.
I am certain that, despite its shortcomings, the programme we are considering will improve along the way and needs therefore to be approved and encouraged because it is a basic and vital instrument available to the Member States to promote the health of Europe's citizens. There was substantial agreement within the Committee on the Environment, Public Health and Consumer Protection: no fewer than 40 amendments were tabled on various problems, including the proposal for a European monitoring agency, adjusting the budgetary appropriation, the objectives to be coordinated with health professionals and the definition of a non-exhaustive list of the sectors in which health indicators need to be defined.
I feel sure that the House will approve this programme by a large majority. As I said, it may not perhaps be a very spectacular programme because it does not arouse the emotions of citizens; it may not perhaps be properly understood and valued by the mass media, but it is nonetheless a programme fundamental to the success of all those programmes already approved and that have still to be approved in the field of public health in Europe.
Mr President, the Committee on Budgets has considered the proposal for the adoption of a Community action programme on health monitoring and has, obviously, looked more particularly at the financial aspects. In that connection, we must, however, point to a number of inconsistencies: in point of fact an amount deemed necessary has been fixed by the Commission, limiting to some extent the margin for manoeuvre available to the budgetary authority. As Mr Poggiolini, the rapporteur, has said, the programme concerns horizontal and trans-national measures that are actually intended to serve as indictors for the more operational measures provided for in the context of the three earlier programmes. For that reason, the Committee on Budgets takes the view that the proposed funding of ECU 13.8 million over five years, that is less than ECU 5 million a year, falls far short of what is needed to implement an effective and operational monitoring system. Furthermore, in its communication on the legal bases and maximum amounts, the Commission proposed not using legal bases to underpin measures involving less than ECU 5 million; in those terms also, there is a lack of consistency in the financial appropriation being proposed.
Looking at the substance then, this would appear to be a proposal halfway between the creation of the kind of genuine European health-monitoring agency which this House has called for on a number of occasions and the simple coordination of trans-national information, its budget deliberately reduced, that the Council wants to see.
I therefore agree, as does the Committee on Budgets, with the Committee on the Protection of the Environment, Public Health and Consumer Protection which considers the level of funding to be inadequate in view of the crucial nature of the programme and is proposing an increase. I must point out that, when it came to the recent allocation of funding for the three health programmes, which the rapporteur mentioned, the effect of Parliament's position was to add ECU 10 million to the total amount fixed for the three programmes at the conciliation stage.
Mr President, in my opinion Mr Poggiolini deserves the Socialist Group's congratulations on the sincerity and enthusiasm with which he has prepared his report.
In addition he has been kind enough to accept practically all amendments in committee and I thank him for that. I also congratulate the Commission.
As Mr Poggiolini has said, this programme is extremely important. In the first place as regards the subject-matter, because only after the real health situation in Europe is known - which will be by putting all the data on a uniform basis, checking their reliability and transmitting them through a computer network - will it be possible to achieve a Community citizens' health monitoring system, to include factors affecting their health, to make comparisons of health in the various Member States and to bolster the Member States' health policies.
I should also like to stress that this must lead to the creation of a permanent structure for health monitoring.
As regards the subject-matter therefore, we have before us an initiative of extraordinary importance, but the same is true as regards procedure: this is the fourth programme on health matters, as has been said, since the Treaty on European Union and so since the Council laid down health priorities. But it is the first of the four to have a differential element. And the position is that it is not an addition to the actions of the 15 Member States but there is a joint management since it lays down a structure for cooperation between the Member States. It is not an amalgamation of policies. On the contrary it plans the creation of a follow-up system and those of us who think that we must make progress in the 'Communitization' of health policies think that it is an extraordinary initiative. It is a matter of a co-decision procedure enriched, moreover, by contributions from the Commission, the Committee on the Environment and the Committee on Budgets.
Finally I should like to thank the Commission for its special sensitivity to Parliament's view.
Mr President, ladies and gentlemen, let me thank Mr Poggioloni for this excellent report. The harmonization of data is essential to provide each country with a basis of comparison to enable it to review its own health policy and to allow each state to react more quickly and effectively to rectify undesirable trends.
Data protection and security of data are paramount requirements. For that reason, anonymity must be ensured when data are passed on. That is very important to us as Liberals. These efforts are consistent with Article 129 of the Treaty, which enshrines the aim of ensuring a high level of human health protection. We feel unable to support Amendment No 32, since we take the view that countries must also be prepared to play their part in financing such measures. The programme itself is too poorly funded to allow for financial support to Member States. Amendment No 40 - a relisting of the categories of data to be collected - is really a painstaking administrative task that is for the Commission to undertake and not the European Parliament.
Mr President, the Confederal Group of the European United Left - Nordic Green Left supports Mr Poggiolini's report because it is a substantial improvement on what the Commission submitted. And it is true that both the Commission communication and the report constitute important progress and we welcome that.
In any event, there are three omissions in the report which we should like to mention so that they may be incorporated in the future if appropriate.
The first omission is related to the social context in which this report is made: it seems that the health of Europeans is likely to deteriorate for three reasons. First the increase in unemployment which is becoming structural for young people and women, with all that that involves as regards health, and an increase in the number of people marginalized in Europe - and it ought to have been taken into account in making this communication - all as a product of the restrictions imposed by the neo-liberal policy of Maastricht. Secondly the difficulty of a health information network working well throughout Europe when we are seeing a re-privatization of medicine and the resultant difficulties that brings for gathering information through the public system. Thirdly the threat of various epidemics which - as we are seeing - may come from Russia and neighbouring countries. The WHO has called attention to this and we must therefore improve the situation with regard to our health information.
The second important omission consists in not considering as an important indicator - although it was stressed at Alma Ata in 1978 and in Ottawa in 1982 - that there will not be health for all in the year 2000 unless the whole community takes part in the working of the health system, above all in the operation of the level of basic treatment.
Finally the third omission relates to information. It is important to collect information - that is the main thing - and we therefore welcome this initiative, but the communication does not specify that information must be collected for action, to intervene publicly. And I think that the recent example of what has happened in the case of mad cows is giving a reason for the need to improve the sum total of information and instruments in order to be able to intervene effectively. Otherwise we shall simply be collecting information for publication but not for action.
Mr President, Commissioner, ladies and gentlemen, if there is any single sure belief shared by all industrialized countries, it is that fundamental choices must now be made over a public health policy. I shall not again rehearse the reasons that have led various States to initiate a number of reforms but, whatever options are adopted by governments in this field, it is clear that one of the essential pre-conditions for taking any decision is the implementation at European level of a programme for assessing the current situation and the probable trends in the population's state of health and in health systems. This is what the Commission's document proposes and that is the message our rapporteur is conveying with some skill in amending that document.
Parliament intended to propose a fully-fledged European Health Observatory like that set up in other fields. The majority of the Council preferred not to go beyond simple coordination. The Commission is therefore proposing to us a rather vague public health monitoring system, but whatever form this new instrument takes, it must be efficient and operational. Health professionals and patients as well as governments require this to provide the decision-makers with all the material they need for the best possible insight into existing situations and how they are developing.
Parliament wanted the health professionals, the NGOs and the whole paramedical establishment to be more closely associated. My feeling is that this wish has not been taken into account in the Commission's document. Thus, the Commission proposes to analyse the state of health of European citizens, to evaluate the impact of Community action programmes and to supply Member States with information on that state of health. All this is perfect in theory; but, behind this there must be real political will to promote health protection and disease prevention since, as we all know, the medicine of the 21st century must be centred more on prevention which would provide a better safeguard for the integrity of our currently threatened health systems.
In conclusion, I hope that the executive Commission's proposal, even though it is not as elaborate as Parliament would have liked, will be, in agreement with the Council, a first decisive step towards the introduction of the preventive and protective medicine which is our expectation.
Mr President, we are discussing the proposed programme of Community action on health monitoring. The programme was already announced in the Commission's communication on the framework for Community action in the field of public health. It also responds to several resolutions tabled by Members and by the Council.
The general aim of the programme is to contribute to the establishment of a high-quality policy-oriented monitoring system in order to ensure a high level of health protection as required by Article 129 of the Treaty. More specifically we intend the programme to serve three purposes. First, the system should help to monitor health and health determinants throughout the Union and permit comparisons with third countries. Second, the system should facilitate planning, monitoring, implementation and evaluation of Community programmes and actions. Third, it should provide Member States with comparative health indicators.
Members may ask why we need such a system when every Member State already collects a variety of health data and several international organizations, notably the WHO and the OECD, already compile international data. The answer is quite simple. The data that currently exists is neither comprehensive nor comparable. Therefore, it does not permit the monitoring of health and health determinants in the European Union in a meaningful, useful and effective way. This point was very much made by Mr Poggiolini.
Let me emphasize that we do not aim to reinvent the wheel. Rather we want to build upon and complement what already exists, both in the Member States and in the international organizations. In this way we hope to provide the maximum added value. How can we do this? We will establish a set of health indicators which will provide the necessary information to establish the above-mentioned objectives and we will then develop a network for the collection and dissemination of the data needed for the indicators.
In the light of the existing technological capabilities we are planning to rely in the main on telematics for this purpose. The interchange of data between the administration's programmes, that is the IDA programme, should provide us with the appropriate technical infrastructure for this network. We all know that the availability of data, even comparable high-quality data, is not sufficient to ensure their usefulness. We therefore also plan a number of activities related to the analysis of this particular data. In particular, we intend to use the data to prepare our annual health status report, the first of which will be transmitted to you a little later this year.
We also intend to rely on data from the system for the analysis and the preparation of our annual report on the health requirements in other policies which was initiated last year. These reports are currently being prepared using a variety of sources, the quality of which still leaves quite a lot to be desired.
I should now like to turn to the report itself and the amendments but before doing that I want to thank Mr Poggiolini and the members of the committees who have helped prepare this report. They have done it with very great speed and for that I am very grateful. Turning now to the 47 amendments, I can inform you that the Commission is in a position to accept 28 of these amendments either wholly or in part. We accept fully Amendments Nos 12, 16, 17, 18, 20, 23, 24 and 29. We accept partially Amendments Nos 1, 3, 4, 6 to 11, 13, 19, 33 to 40 and 42. The partial acceptance of these amendments is due to a number of reasons. Six of them are too restrictive. They are Nos 4, 7, 8, 10, 11 and 38. Six of them are not expressed in appropriate operational terms or may lead to some confusion if not properly worded. They are Nos 19, 33, 35, 36, 37 and 40. Four of them are included elsewhere, namely Nos 3, 6, 34 and 39. The remaining five are either outside the scope of the programme; Amendment No 9; or do not apply; Amendment No 1; or are legally inoperable; Amendment No 13; Amendment No 25 is not in keeping with the wording of Article 129; Amendment No 42 is not in keeping with the committee for the other public health programmes.
Our position on some of these amendments deserves some explanation. In particular, I refer to Amendments Nos 6 and 34 which concern the European Health Observatory, which was referred to by Mr Caudron and Mr Poggiolini. I would draw attention to a promise I made at the conciliation meeting in December of 1995 that the Commission would consider the idea of a health observatory very carefully. Any further decision regarding the actual establishment of an observatory will have to await the outcome of these deliberations.
With regard to Amendment No 9, we cannot accept the latter part which concerns the support for improved databases in Member States. Pursuant to the principle of subsidiarity, this is a matter for the Member States themselves. For the same reason we cannot accept the latter part of Amendment No 38 concerning the support for analysis of the cost-effectiveness of Member States' health systems. Mrs Gredler referred to this matter in her contribution. As regards Amendment No 25, I would like to say that it is not that we do not agree that cooperation should be fostered and developed with all the relevant parties but that we must use a text that is more consistent with the wording of Article 129.
Turning to the amendments which we cannot accept. The reasons for rejection are as follows. Seven amendments are not acceptable for legal reasons. Two - Nos 21 and 31 - because we cannot introduce into the programme the kind of obligations envisaged. One - No 15 - because it does not conform with the precise wording of Article 129. Four because they are inconsistent with the analogous provisions of the other public health programmes. They are Amendments Nos 43, 44, 46 and 47. Two amendments are rejected because they fall outside the scope of the programme. They are Nos 2 and 32. Four are rejected because they are unacceptably limiting. They are Nos 5, 14, 32 and 45. Three amendments are covered elsewhere. These are Nos 26, 27 and 28. The remaining two amendments - Nos 22 and 41, concerning the size of the budget, cause considerable difficulty. I should like to elaborate a little on the reasons for refusing some of the above-mentioned amendments. It is important that Members understand why we are doing it. As regards the budget issue - this was particularly mentioned by Mrs Ghilardotti - it is only natural that I should wish to see the financial resources for this programme increased. As the House knows, the margin available for additional expenditure under heading 3 of the budget is cut very tight. Against this background Members will recall that in the case of the previous three health programmes, the budgetary allocations were only finally decided at the conciliation procedure. I expect the same will apply in this case. At that point in the legislative process, the budgetary authority will have a better appreciation of the final content of the programme and the resources which will be required.
Amendment Nos 2 and 21 which refer to the establishment of targets by Member States are also unacceptable. Firstly, this programme is a Community health monitoring programme which is intended to monitor health trends. Consequently target-setting by Member States is outside the scope of the programme. Secondly, with this programme we are not in a position to require Member States to undertake such activity. Similarly we rejected Amendment No 31 which would have obliged Member States to guarantee the collection of comparable data. While we are on this subject, I would point out that this wording is not acceptable in Amendments Nos 5 and 30 because unnecessarily it limits the proposed activities to those involving only comparable data. In other words, if the amendments were accepted, we would have to wait for the arrival of comparable data before we could undertake the activities that are aimed for in the programme. This would obviously impact on the flexibility and the effectiveness of the programme.
I hope Parliament will understand my reasoning behind the non-acceptance of some of the amendments just mentioned. I also hope that in the manifestation of general concern about health monitoring, Parliament will give a favourable opinion to the programme, thus sending a very powerful signal to the Council to proceed with a speedy examination of the opinion and of the Commission's modified proposal. In closing, I express my thanks again to Mr Poggiolini for his efforts to improve the Community's action on health monitoring generally. Our shared efforts will lead to a valuable and productive programme.
Thank you, Commissioner.
The debate is closed.
The vote will take place at noon tomorrow.
Alzheimer's disease - health card - blood safety
The next item is the joint debate on the following reports:
A4-0051/96 by Mr Poggiolini, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on Alzheimer's disease and the prevention of disorders of the cognitive functions in the elderly; -A4-0091/96 by Mr Leopardi, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the European health card; -A4-0094/96 by Mr Cabrol, on behalf of the Committee on the Environment, Public Health and Consumer Protection, on the communication from the Commission on blood safety and self-sufficiency in the EC (COM(94)0652 - C4-0016/95).
Mr President, it is our common experience that, as people get older, we frequently come across cases variously defined as senile dementia or cerebral arteriosclerosis.
Only recently has the public - and the fact that this illness has afflicted former US president Ronald Reagan may be a factor here - become aware of a fact long familiar to science, namely that there is a degenerative illness of the human brain which, sadly, seems, as matters stand, to be irreversible and the treatment of which is currently at an early stage of development, experimental and unable to arrest its deadly progress. The initial symptoms are common to other diseases, for some of which there is an effective treatment, so that an early and differentiated diagnosis is crucial to avoid confusing the different illnesses.
Alzheimer's disease predominantly afflicts the elderly, and the early symptoms are commonplace - loss of memory, disorientation and personality disorders - but it then progresses fatally to the terminal stages characterized by the inability to take care of oneself, incontinence, bedsores and then, at the end, inevitable death. It can take seven or eight years to progress from the initial symptoms to the terminal stage. Because it affects the elderly, this illness has become and will increasingly become one of the great scourges of our society, particularly in a society like ours here in Europe in which life expectancy has reached levels inconceivable just ten years ago, as a result of better living conditions, greater access to medical care and improvements in that same care.
All of this means that the disease will spread. It is calculated that in the year 2000, at least 4 million of the some 52 million people aged over 65 in Europe will be suffering from Alzheimer's disease: 4 million who will be the responsibility of families which will have - particularly in the more advanced stages of the illness - to meet increasing costs and cope with intolerable physical and psychological distress. It is estimated that of those aged 85 and over - and we are starting to see many 85 year-olds - one elderly person in 4, that is 25 %, will be suffering from Alzheimer's disease.
This resolution seeks to encourage - effectively, we hope - the Commission to draw up a multiannual programme of funding and initiatives concerning everything that can possibly be done to help families and sufferers. There is much to be done: support for research, the training of medical and nursing staff, particularly in regard to the need for an early diagnosis; but above all providing information to and thoroughly preparing families for the progress of the disease, to prepare them psychologically, physically and practically to deal with the various stages. Clearly, the Member States will have to understand that, particularly in the terminal stage, it is not possible to leave it to families always and exclusively to bear the burden of this tragic illness.
It will, finally, be crucial to set up a campaign of information geared to the public and to school children to teach them to understand the disease, to live with it and with those suffering from it, because this is still a taboo subject: there is an unjustified sense of shame in the face of senile dementia. The European Community has not ignored the problem: although there has been no specific programme, the commitment for budget line B3-4300 has increased from ECU 2 million to ECU 5 million for 1996 in the context of public health measures. That funding has been used for the purposes I have listed and also been made available to the different non-governmental associations, Alzheimer Europe, for example, which brings together no fewer than 18 national associations.
The very important question I put to the Commission asking how that ECU 5 million is to be used elicited what amounts to a very general answer from Commissioner Flynn. However, we note that the Commission anticipates attending the important conference to be held in Ireland on 21 and 22 November next. The European Parliament will have to ensure that better use is made of the funds, not only in terms of the issue of greater transparency but also to banish the current uncertainty and vagueness that surrounds this new great plague, so that citizens can be made aware of it. They alone can exert democratic influence on the Member States, encouraging governments to assist sufferers and their families. One important step in that direction will be the programme that we are urging the Commission to provide.
Mr President, Commissioner, ladies and gentlemen, the health card is an issue which has been of concern to the House for more than 15 years. We know that, in Europe, people move around a great deal: they move around for work purposes, as tourists and to study, and in all those circumstances European citizens are entitled to the proper treatment their health requires when they are moving around. We consider that a health card would make it possible to prevent serious incidents involving the administration of ineffective or dangerous treatments, particularly in cases of chronic illness, serious illness or allergy. The purpose of the health card is in fact to facilitate diagnosis, prevent the administration of inappropriate treatment or medication and cut the time spent on administration.
The health card contains information relating to certain elements of medical data, in particular: blood group, known allergies, current medical and pharmacological treatment, possibly the name of a health professional who can provide background, vaccinations, willingness to donate organs and information on social insurance cover and the reimbursement of medical and health expenses.
In practice, the aim of the health card is to facilitate freedom of movement for persons within the European Union by guaranteeing them proper access to the treatment their health requires. A document of this kind also has economic benefits, including in relation to the social security systems of the Member States - the savings produced as a result of cutting out duplicated health checks, for example. The European health card will have to be issued to every citizen who asks for it, with all the information necessary and respecting the principle of confidentiality. Today, with the new technologies, we have the means of creating a European health card and that is what prompts me to make this proposal. I am therefore asking the Commission to draw up, by 1 January 1997, a draft decision of the Council and Parliament on the establishment, with effect from 1 January 1999, of a European health card.
Mr President, Commissioner, ladies and gentlemen, the European Commission presents us with a communication prior, I hope, to a directive on blood transfusion aimed at harmonizing the valuable practice of blood transfusion over the whole European Union and at guaranteeing, in all Member States and for all citizens of the Union, both the safety of blood products and a sufficient quantity of them for everybody. We are, of course, in agreement with the main points in the communication, but in our report we lay stress on certain aspects that appear to us to be essential.
Firstly, in order to guarantee safety, the blood transfusion chain must be considered in its entirety, beginning of course with the selection of donors, which should be strict, uniform and controlled over the whole of the European Union, so that donors at risk can be excluded by a meticulous examination. The plan must also institute follow-up monitoring of the blood samples taken so that they can, if necessary, be traced back to the donors. This is 'traceability' .
But it is not enough just to select the donors. The products taken from them must also be tested. For this, what are called 'infectious markers' must be defined and used, thus making it possible to recognize the possible presence of any dangerous microbes or parasites that could be transmitted to recipients. Next, it is important to define and harmonize throughout the European Union the methods of treating, conserving, storing and handling blood products, to provide the highest possible guarantee of safety. All these measures, harmonized throughout all Member States, will allow blood products to circulate freely throughout the whole European Union.
Finally, blood transfusion activities and the transfusion chain must be continuously monitored in order to detect immediately any accident or contamination, to find its cause and to prevent any repetition: this is 'haemovigilance' .
The second aim of this communication is to ensure that there are sufficient quantities of blood and blood products to respond to the needs of citizens of the Union. There are two possible ways of achieving this: either by reducing the quantities required or by increasing the quantities taken. The quantities required can be reduced by a rational and reasonable use of blood products, reserving them for absolute necessities, and by encouraging alternative practices like auto-transfusion, the recovery and retransfusion of blood extravasated during and after operations, and the acceptance, by transfusing less, of slight post-operative anaemia that is normally rapidly corrected. The professionals in blood transfusion - the nurses, doctors and technical staff - must become proficient in this rational use of blood products: hence the need for appropriate education and teaching in the training of students.
The second way of ensuring a sufficient supply of blood products is, of course, to increase the quantity of blood collected by making the public aware of the inescapable need for blood donations or simple plasma donations using the newly perfected technique of plasmapheresis. Finally of course, the donation should not only be voluntary but also unpaid, thus avoiding the creation of a separate class of donors who, being paid for blood taken, may fail to give warning of possible dangers to recipients.
However, there is at present not enough plasma available in the European Union - not enough plasma, factor 8 and other products - and this forces us to import plasma or other derivatives from non-member countries, particularly the USA. These products are mainly supplied by private companies, who use paid donors in order to make a profit since this is the only way they can obtain enough of them. The European Union also has such private companies which must not be condemned to disappear to the advantage of public institutions which would then have a monopoly. One way of ensuring that these private companies do not pay their donors would be to compensate them. The two vital aims would then be achieved: the safety and self-sufficiency of blood transfusion in the European Union.
Mr President, ladies and gentlemen, if you allow me, I should like to pick out from the reports being discussed in this joint debate on problems essentially linked to the health of European citizens the Poggiolini report on Alzheimer's, not only because I was also asked to draft an opinion on this subject, issued by the Committee on Social Affairs and Employment, but in particular because this disease and other senile deficiencies resulting from higher life-expectancy values is a burning issue and presents given perspectives as a result of the levels of development seen in different countries. There is no doubt that medical and scientific research into this disease calls for a major commitment, considerable effort and growing financial investment. It is important to find the means for preventing Alzheimer's in scientific bases and, as early as possible, to make sure that men and women are treated because it is a disgrace that science should enable people to live longer and then do nothing to take away some of the side effects. We are obliged to find increasingly appropriate solutions to deal with the problems arising from Alzheimer's and other diseases related to ageing populations.
It is for the Member States of the European Union to define certain policies and strategies so that the whole problem related to neuro-degenerative diseases can be tackled in their medical, social, financial and other aspects. However, it is understood that the growing dimension of the problem, its social importance and the opportunity once again for Europe to affirm the collective duty of solidarity are relevant motives for the Commission to present an action plan to fight Alzheimer's, instead of making a modest response on behalf of Europe to the questions raised by the disease.
Finally, I should like to pay tribute to the social workers who in various European countries are dispensing the extremely demanding care, out of utter altruism, to Alzheimer's sufferers, in conditions which are sometimes extremely difficult and in particular emotionally desperate.
Mr President, ladies and gentlemen, the two aims being pursued are indeed the restoration and strengthening of confidence in the safety of the transfusion chain and the achievement of self-sufficiency in blood. However, it is not very easy to accomplish all this as we find ourselves doing away with provisions which obstruct the free movement of goods and at the same time taking steps to guarantee maximum safety. Common standards will therefore have to be set.
But it is worth pausing a little and looking at these common standards. For the private sector claims that the measures introduced in the name of selfsufficiency in plasma, particularly through the resolution of the European Parliament of 14 September 1993, prevent it marketing these products.
To be completely clear on this point: the free movement of goods is undoubtedly a sacred dogma, and engaging in industrial practices which generate economic activity and prosperity is undoubtedly sacrosanct but, to put it very bluntly, the life of our fellow citizens is probably even more important. And, just as farmers' income has to be preserved, but not at any price, we should expect strict regulations to be put into place. They should not be over-fussy, but they must protect us.
On the same subject, barely a fortnight ago in this very chamber, we had a debate on in vitro diagnostic devices: serological tests. The monitoring and regulation required provoked a general outcry, precisely in the name of the free movement of goods. Yet only a few days after that debate, 50 000 HIV tests were recognized as defective by their manufacturers and the tests will have to be started all over again. Strict regulation and monitoring would have protected us.
When we realize the dramatic effect that a false positive result can have on a family or a couple, when we realize the truly disastrous effect on health that a false negative result can produce, we can appreciate the necessity to remain unswerving, scrupulous and precise about the requirements for voluntary donations and for optimum use of blood and blood products; about informing the general public of the harmlessness of giving blood, of the urgency of the situation and of blood donation as an act of solidarity. We must demand that a standard file be drawn up on all donors. We must demand that blood-saving techniques be developed. We must encourage research on synthetic products and substitutes. We must demand the training and retraining of doctors and nurses; we must demand traceability and haemovigilance networks.
Finally, in connection with the haemovigilance network, a truly harmonized European system should be able to rely on the regulatory framework already established in Directive 89/381. The European Parliament already asked for precisely this in its resolution of November 1993. I hope we shall be able to remember this after three years.
Mr President, the European Parliament did not wait until the Maastricht Treaty was adopted to place constant emphasis on all public health issues. Naturally, our commitment is now all the greater, it has increased, and it is no coincidence that, immediately following the approval of the three major framework programmes, the House is being called upon at this part-session to discuss a further four measures which are both a corollary and supplement to those programmes.
A few moments ago, we approved an important supplement to the framework programme for public health; as regards the programme on health monitoring, I should like to thank the Commission for fulfilling the commitment it entered into at conciliation when we in fact approved the framework programme for public health.
As Mr Leopardi reminded us, the House has discussed the health card on many occasions - but we are now lagging behind. I would say that one of the benefits of European citizenship should be that every European citizen is able, on request, to have a health card that will make it possible for him to avail himself of freedom of movement in Europe without having to face the problems that result from being away from home and dealing, therefore, with medical staff who are unfamiliar with his state of health. I therefore believe that a health card of that nature has finally to be devised, and, on behalf of my group, I urge the Commission to submit as soon as possible a proposal for a decision so that citizens are at last able, if they so desire, to ask for a health card.
Turning to Alzheimer's disease - we have said this on many occasions, and Professor Poggiolini put it very well: the ageing of the population is an achievement of the health system. But just as the ageing of the population increases health costs, it is similarly bound to increase the incidence of agerelated disease. Here again we are therefore lagging behind. What Mr Poggiolini called for a few moments ago was right - and my group supports this, moreover - namely that we should finally pay greater attention to a disease that could assume vast proportions, by increasing the resources available for research and assistance, particularly because, as Mr Poggiolini said, we have to remember that hitherto it has been predominantly and almost exclusively families that have had to bear the anguish of those suffering from Alzheimer's.
As regards the communication on blood, I have to say that since I have been a Member of this House, this is, I believe, the third time we have discussed this issue in the Chamber. Well, here again we are lagging behind. Here again I believe that, except for those involved in the work, no-one would believe that here in Europe we are not self-sufficient; no-one can accept that blood in Europe is not safe. But the two go together: it is self-sufficiency that will give us safety because we will not have to import or, rather, accept imports from other countries, in return for payment what is more, as seem to me to be continuing here. We need more donations and those donations should be considered voluntary and non-remunerated; but donors have also to be shown appreciation: they should, for example, be given a day off when they give blood and the value of their donation has also to be recognized through bonuses and merits.
In addition, the knowledge of those working in the health needed to be improved. This precious gift must not be wasted and we need therefore to maximize and make the best use of resources. Measures must be taken to reduce the number of transfusions, increasing the use of blood provided by the patient himself. I believe it important - and I ask both the Commission and the Council to support this request - that we set up a body to monitor the collection and safety of blood in Europe, a European body that bears that responsibility towards the citizens of Europe.
Mr President, all of us must be greatly concerned with Alzheimer's as a degenerative disease of the brain that inevitably leads to the destruction of all mental and physical functions. Ultimately, it renders its victims immobile, unable to recognize even their closest family members. At present, there is virtually no treatment for the disease and no cure either. It is inevitably a terminal disease.
In Ireland more than 25, 000 men and women suffer from this disease; approximately 6 % of the total Irish population over 65 years of age and 20 % of those over 80 years of age are victims. At European level it is now estimated that over 8 million - equivalent to approximately 2 % of the over-65 age group - will be afflicted by Alzheimer's disease by the year 2000.
Of course, this figure does not take into account the difficulties of the families of the Alzheimer's sufferers, who are profoundly affected by the disease, both emotionally and practically. All social life is disrupted and often financial and legal problems ensue. In such cases there is tremendous pressure on those caring for those suffering from the disease.
In Ireland the invaluable work carried out by the Alzheimer's Society of Ireland has made a significant contribution to supporting Alzheimer's sufferers and their families.
As Europe's demographic profile becomes older, it is clear that Alzheimer's disease will become an even greater social and health problem. I believe that the Commission clearly has a role to play in establishing a comprehensive programme of activities to combat the disease and, in particular, to foster research in order to ensure a long-term solution to the problem.
The Commission must put in place, as a matter of some urgency, a comprehensive programme of measures to combat the disease and provide for more resources under its Biomed programme for joint research into the disease.
Regarding research, the Commission also has an important role in coordinating Member State research into the disease and ensuring the optimum results from such research.
It is important to heighten public awareness of this disease and to provide information to affected families. However, a European programme to combat Alzheimer's should not be limited to simply increasing awareness of the disease; it should also aim to provide practical support, particularly for carers looking after victims at home.
Finally, it is important that the European Union give practical recognition to the invaluable work of carers who live each day with the traumatic effects of this disease. In this regard, the allocation of funding for carer support, including respite facilities, must be urgently considered by the Commission.
Mr President, I thank the three rapporteurs for their excellent reports. Since I do not have much time, I shall go straight to the heart of the matter. I do not believe there is enough money available for the fight against Alzheimer's disease, for establishing specialized out-patient facilities or even hospital wards. This money is not to be used for the absolutely essential research into Creutzfeldt-Jakob disease either. The Commission ought to consider where else it could obtain these resources.
Nor do I think that schoolchildren are the appropriate target group for public information campaigns on Alzheimer's. I do not think that we as a group can support Amendment No 1, because it is our view that research on foetal tissue is entirely necessary and should be permissible.
With regard to Mr Leopardi's report on the health card, I have to say that free choice must be paramount. My group will not be able to approve the report as a whole if the European Parliament seeks to force this benefit upon people. We also believe that the persons concerned should be given the opportunity to delete all stored data themselves. Thirdly, this card will be a great aid to quick and effective action if it is not overloaded with information in such a way as to make important details unrecognizable to the consulting physician. So in my view there is no need to enter the names of medicines to which the cardholder has shown no reaction. If I take medication at some time for athlete's foot and it has no adverse effects, that information has no place on a health card designed for use in an emergency. We must know from the outset what is more important to us.
Social security or other health insurance cover results in my opinion in twotiered health care. I believe it can be dangerous for the person concerned if he cannot immediately prove who is financing his treatment.
Mr President, the measures we are discussing in the House form part of a group of reports by the Committee on the Environment, Public Health and Consumer Protection, the main purpose of which is to prevent illnesses which are for some reason difficult to treat and where prevention is far the most sensible option. In our modern society, we have conquered some traditional illnesses but others have come into being. The solution to Alzheimer's, like some tumours and certain types of cardiovascular disease, is certainly prevention.
With an eye to Mr Cabrol's report in particular, I wish to draw attention to the fact that the problem involved in preventing viral illnesses is the avoidance of contact and, as we have seen, one source of infection is the use of contaminated blood. To prevent that form of infection it is therefore vital that we pay the greatest attention to the difficulties involved in transfusion. While I endorse the approach taken by the rapporteur, I have to point out that currently, despite the number of tests carried out on donors and batches of blood destined for transfusion, there is nonetheless a gap which means that we cannot have total guarantees. Moreover, we have seen that, at certain times, the tests involve risks because they produce false negatives. In the light of those circumstances, we need therefore to reinforce the preventive criteria and set in place all possible arrangements to protect our citizens.
Mr President, Mr Poggiolini's report deals with a problem which has hitherto not been much in the public eye: Alzheimer's disease. The number of people over 60 suffering from this disease is growing alarmingly. Patients become completely dependent as a result of their illness. Care for such people often falls upon the shoulders of members of the family and neighbours and becomes a serious burden. This report therefore rightly calls attention to Alzheimer's disease and its consequences and presses for further research, the provision of more information and increased funding by the European Union and the Member States.
Such an illness and its social, mental and economic consequences cannot and must not be played down. It is therefore with due deference and prudence that I put forward the following ideas, more or less inspired by an observation in Mr Poggiolini's explanatory statement. At one point he refers in particular to the fact that developing countries are little affected by this illness because life expectancy there is too low. That is poignant and also significant.
Longevity has become normal in our welfare society. That is something to be grateful for. But it is striking that in our society the current ideology projects only the image of the ideal person as young and healthy. We are scared of old age, sickness and death. The crux of this problem naturally lies in the loss of the purpose of this earthly existence. Without the hope of the gospel death is always final. A disease such as Alzheimer's certainly needs to be tackled. But let us learn to accept that sickness and old age form part of our existence. In our society we seem to want to detach that from our daily existence. By that we deny the value of our fellow human beings with their own place in creation. Because that is what they are: fellow human beings, nothing more, nothing less.
Mr President, I should like first of all to thank Mr Poggiolini on behalf of the Group of the Party of European Socialists. He has collaborated closely with us and has seriously considered and adopted many of our amendments. What are we discussing with Alzheimer's, since that is the report I now want to consider? We are talking about a question. I should actually like to keep the word problem out of the discussion. I have tried to do that too in an amendment to the annex. It is not a problem but a question. That goes also for what Mr Blokland has just said too. I think when we are speaking about old people suffering from dementia, about Alzheimer patients, we must treat them with respect for what they are, and the very word 'problem' , in any case in Dutch, has a negative ring to it. I think it is more a question. What are we faced with in our society? And it tallies, as other speakers have also said. It tallies that Europe is the continent of the elderly. Anyone who looks at the figures for old age in all continents notices that Europe will have by far the greatest number of old people in the coming decades. Thus the young have the future, the elderly have the future, you should say. There is something positive about that. But at the same time it brings with it issues and difficulties, and that is what we are faced with in this report.
In that sense I am glad too that Mr Poggiolini has taken seriously our suggestion for encouraging Alzheimer associations for example - Alzheimer Europe is only one - the exchange of research to avoid duplication, the encouragement and establishment of specialized polyclinics and memory policies as we call them in the Netherlands, my own country, where we have already acquired a lot of experience. To name one specific successful model, the Alzheimer telephone.
Our Group cannot accepts Amendments Nos 1 and 3, Mr President, where there is reference to the use of foetuses for research. We shall abstain on Amendment No 1. It is I suppose a relevant subject, but not in this report, rather in a report in which we are discussing ethical limits in research.
Mr President, may I begin by congratulating and complimenting Mr Poggiolini on the excellent reports he has drawn up. I mean that genuinely and sincerely. I think it can be seen here that a doctor, actually a president of the Italian specialist medical association, can also be a very good politician. I greatly respect that.
In fact I want to include all the reports. First of all there is the medical card. It is a perfect initiative. I think a card of that kind may be of vital importance for the holder if he or she needs medical help abroad. Those travelling on holiday or on business can count on medical help and diagnosis without any language problem. It should also be possible to make immediate contact with home in case of illness, since all those data can be stored on the card.
I think and hope that Commissioner Flynn is ready, now that we have the new state of technology, to take over this initiative which has been with Parliament for such a terribly long time.
I turn now to Alzheimer's. Mrs van Putten and Mr Blokland have each spoken about it. We must recognize that something must be done at European level to see how we can best find a joint solution. So that means that we must coordinate research at European level, exchange experience and so on.
At this point I should like to say that my honourable friend Karla Peijs is very sorry that because of extremely sad circumstances at home she cannot be present as she would have liked to put a number of other observations, also in a positive sense, to Mr Poggiolini.
Last but not least, I should like to give Mr Cabrol my best thanks for his excellent report on the standardization and safety of blood tests. We have also put to the vote a number of amendments of mine intended in particular to bring into this report self-sufficiency and the provision of blood which are of paramount importance for the blood safety. In his well-known expert way Mr Cabrol has been willing to adopt those amendments too and everything has been approved.
Thank you to the rapporteurs. They have really done excellent work.
Mr President, I should like to say something about problems of safety in transfusion that should also appear on the agenda of a Council planned by the Irish presidency next autumn. This is an extremely serious subject, when the memory of the controversies provoked by the contaminated blood catastrophe is still with us.
I should like, while of course keeping to both the subject matter of the Commission's communication and the main arguments of the rapporteur, to call the executive Commission's attention to the question of freeze-dried plasmas. This is a method of preservation which is quite effective but which nevertheless, because of the long time it allows specimens to be kept, has created and perpetuated a number of risks in transfusions. It seems that a few residual stocks still remain - some use of them has been mentioned, particularly by the armed forces - and for several years have escaped all safety measures.
As part of the preparation for this Council on the safety of transfusion, I should like the question of these residual stocks of freeze-dried plasmas to be raised and I should also like steps taken to avert any risks that might remain in using them for transfusion. It would appear that everything is not yet clear in this matter. Quite apart from the problem of AIDS, there are still said to be problems relating to hepatitis.
I believe it would be a good thing for the planned Council to be the occasion for some clarification, so as to give the required assurances and to guarantee that the objective of safety is achieved, an objective we share with the rapporteur.
Mr President, the affair at the centre of Professor Cabrol's excellent report, i.e. that of contaminated blood, has not taught us a lesson. What has led to contamination by bovine spongiform encephalopathy, to AIDS through contaminated blood and to Creutzfeldt-Jakob disease through contaminated meat, has arisen from a single cause: ideology.
The ideology of mixing: mixing blood from all sources, mixing meal from all sources. The ideology of obscurantism, of deliberately ignoring the origin of blood or the origin of meat. The ideology of profit: contaminated stocks of blood, contaminated cattle, both had to be sold; neither blood nor meal were heated because of the desire to save money. Tribal ideology: the common interest had to give way when faced with the tribes of homosexuals, the tribes of drug addicts, the tribes of directors of multinationals who have had the right to contaminate; because there is also the ideology of irresponsibility.
In the business of contaminated blood and contaminated meat, capitalist companies have privatized the profits and nationalized the compensation for damages. The polluter has not been the payer, it is the taxpayer who has paid. And all this is because, in the end, there is an ideology of oligarchy: the oligarchy of the technico-industrial complex, of health officials and representatives of the large multinational laboratories (in the case of blood), of European officials, officials of Unilever and Unigate, multinational animal feed companies. There, ladies and gentlemen, in the final analysis, are the causes of the contaminated blood disaster, the causes of the BSE disaster. Democratic sanction no longer exists. Europe is sick, sick from the oligarchy, for which the European Commission is the main source of infection. The federal idea is a virus. The federal idea is a prion. If anything is to be eradicated, it is the European Commission that should be eradicated from the institutions of Europe.
Mr President, I should like to congratulate Mr Poggiolini on his report. I am particularly pleased to see this report on Alzheimer's come to fruition because it was a motion put down by me some 18 months ago that has led to this report.
As we have heard, there are an estimated 3.5 million people in the European Union with Alzheimer's disease. It is the most common, chronic, terminal illness among our older people. In my own country of Scotland, which has a population of five million, there are an estimated 61, 000 people suffering from dementia. It is reckoned that this figure will rise to around 73, 000 by the early part of next century. Forty to forty-five percent of those people with dementia are now living in some form of institutional care and are heavily dependent - although many with high dependency needs are being cared for by their own families and within their own communities.
Dementia is not just an old person's disease. The one serious point that Mr Martinez made is that we are learning that from some of the new cases of CJD. There are between 2, 000 and 3, 000 people in Scotland alone between the ages of 30 and 65 suffering from dementia. Dementia knows no social, national or economic boundaries. Therefore I believe it is ripe for action at the European level. I hope the European Commission will consider using this report as the basis for what could be called 'the first European action plan on dementia' . Such an action plan could contain the following elements: it could have an information/education element trying to give this disease a higher profile and help overcome the prejudice and misunderstanding that people suffering from dementia still face using, for example, the Year of the Elderly and some of the activities that took place under that programme.
We need to do something at the European level to improve training and the quality of standards for the care of the sufferers. The Commission could use its good offices to bring together health and social care experts to disseminate good practice. We could also use some of our existing research programmes such as BIOMED to play a greater role in fostering and motivating research in this particular area.
I should also like to encourage the Commission to consider establishing an advisory committee in this area, bringing together non-governmental organizations, users and carers, health and social care professionals; again, so that we can disseminate good practice across the whole of the European Union. This seems to be a legitimate role for the Union and the Commission to play.
Mr President, ladies and gentlemen, the health-policy experts are having their say this evening. I wish to thank all of my honourable colleagues and in particular I should like to make some comments on Mr Leopardi's report. The quest for a European health card is nothing new in the European Parliament; back in 1981 it was on the parliamentary agenda, culminating in the so-called recommendation of the European Community. But at that time the health ministers were not even prepared to get together. Those were the days when health policy was dealt with as a purely national concern. We have now moved on a bit. Firstly, Parliament has a right of initiative, and I hope that the Commissioner will make use of that to play an active part in this endeavour. Secondly, Maastricht has given us coordination in the domain of health policy.
Now my question today is addressed primarily to the Commissioner. What are the obstacles that have prevented coordination among the Member States with regard to the health card in the past, and what can we do to remove these obstacles? I have tabled two amendments, and therein lie two points of importance to the President as well. My first amendment was intended as an improvement, but the motion was so disastrously mistranslated that the German text says something quite different to the French and Italian versions. So misunderstandings have naturally arisen, since my amendment was based on the German text and is therefore somewhat incomprehensible to the rapporteur, who is Italian, because it does not refer to his text. In other words, communication broke down here, which is why problems have arisen with the amendment.
The gist of the other amendment is as follows: my honourable colleagues are not only keen to see the health card introduced but would also like to combine it with coordination in the spheres of occupational diseases and social security provision. Given that we have been unable in the past to coordinate even our actions in the field of health alone, I fear that the ministers of social affairs will have problems if we also include the domains of occupational illness and social security cover, for our systems are not coordinated.
What interests me is that we should introduce the health card as quickly and as simply as possible, so that the doctor can provide very rapid assistance to a patient who is ill and unable to communicate, either because he is unconscious or because he cannot speak the language, in cases where the wrong treatment might well prove fatal. That is why my amendment seeks to exclude the issues of occupational diseases and social security cover, because they are so complex that we shall have to wait another hundred years for such a package. I should indeed be grateful to the Commissioner if he would tell us which elements he is able to endorse and what can be done to ensure that the health card will actually be introduced soon.
Mr President, I congratulate Mr Cabrol on his report. A man with his vast medical experience is a worthy rapporteur on blood safety.
A number of controversies regarding infected blood supplies in some European Union countries - including the Hepatitis B incident in Ireland - have somewhat dented public confidence in the blood transfusion chain. The European Commission's communication on blood safety and self-sufficiency in the European Union represents a considered attempt to restore confidence and to establish a specifically European response to the matter.
In response to the Commission's suggestions, I believe it is necessary that the Commission introduces the necessary measures to guarantee the maximum safety in the supplies and the use of blood and its derivatives. The Commission must also urge Member States to take appropriate action to achieve self-sufficiency on the basis of unpaid, voluntary donations.
It is also vital that the Commission establishes common regulations on the selection of donors, the establishment of uniform tests of the highest technological level throughout Europe: storage, handling, hygiene of plasma and the rational use of blood. One only has to recall the tragic HIV infection of numbers of haemophiliacs by the infected blood products from America to realise the need for such regulations. Such a tragedy must never be allowed to recur.
Finally, the Commission and Member States should also recognize the significant safety benefits from blood donors who donate frequently, and encourage new and existing donors to donate. The Maastricht Treaty allows for a European Union role in coordinating national health policies. The safety of blood products for Europe's citizens must be one of the top priorities in this context. I hope that the interest in the area of blood safety will help pave the way for a more fully developed European health policy that will allow for a more proactive approach to tackling Europe's pressing health issues.
For many decades Austria has had an exemplary system of blood and plasma collection, which I should like to outline. The mixed system comprises Red Cross branches, hospitals and industry. The system, which has evolved over a period of time, consists of blood-donor centres run by non-profit organizations and of private plasmapheresis centres where plasma is collected for industrial fractionation. Back in 1975 a special law was passed to regulate plasmapheresis, the first such legislation in the world. It is primarily thanks to initiatives taken in the private sector and the years of experience that have ensued from these that Austria was able, in her first year of EU membership, to provide more than 120 000 litres of plasma, a substantial contribution to European self-sufficiency. This figure was achieved by around 14 000 donors in 13 plasmapheresis centres. The voluntary nature of these donations and the fact that the donors receive no payment are regarded as self-evident. The plasma is not bought from the donor, although plasma donors in Austria naturally receive appropriate compensation for their time and for travel to and from the centres.
Each country has its own system, and all of them work more or less effectively. We must accept that, in the realm of blood and plasma collection, the systems vary and operate on mixed bases. Whether these are commercial or nonprofitmaking, the aims for Europe remain the same, namely efficiency and selfsufficiency. While we strive to become self-sufficient, however, we must not ignore collection in the United States, for as long as plasma can be collected there for half of what it costs in Europe, economic logic, particularly in the light of the spiralling cost of our health systems, does not necessarily dictate that we focus our efforts on European self-sufficiency.
Mr President, I wish to bring to the attention of Commissioner Flynn the kind of problems experienced by European citizens which have been brought to me by a constituent. A constituent's son went to Greece and suffered an injury there. Of course he presented his E111 form when he returned to the United Kingdom but was told that the receipt which he had obtained from the doctor was invalid because it did not contain a perforation on it. Imagine the problem that young man faced: exhausted, tired and upset, he was required to insist upon a receipt with perforations on it. The fact that he did not return that receipt with the appropriate perforations to the United Kingdom meant that he was unable to obtain reimbursement.
Now that inhibits, I am sure you will agree, free movement. Therefore, I would like you to look upon the proposal for a health card in the light of the time that we have already spent on this as a Parliament. You will recall this is one of a series of resolutions, the first of which was in 1981. So we have been asking for this for a very long time. The difference now, however, is that we have Article 138b, which gives the power of legislative initiative for the first time to the European Parliament - admittedly with no sanction against the Commission should the Commission fail to deliver.
I urge the Commission to think very carefully about this, because, as I have already said, it is a matter of free movement; it would reduce bureaucracy of the kind I have tried to illustrate, and I am sure that this is technically possible. Indeed, Mr Leopardi, in an excellent report, says that much in part of the resolution.
I should like to say to Mr Flynn, who I know is aware of this, that if he were kind enough to come forward with a proposal, the kind of card which I have already presented to him would be available to every European Union citizen. This is the kind of thing that the Socialist Group has already designed and would be of great value to every European citizen when making their way round the single market. We ask the Commission to come forward with this and we hope very much that the Commissioner will respond in the way I have described.
Mr President, we have just heard from Mr David Martin a number of figures about people with Alzheimer's disease in the European Union. I should like to focus them still more specifically, Mr President. At present the European Parliament has 626 Members. The average age is about 45. One third of Members are 55 or older. Statistically, within ten years five to fifteen of our fellow-Members will be suffering from Alzheimer's disease. That means specifically that they will be suffering, and I quote from Mr Poggiolini's excellent report, from an irreversible and incurable degeneration of the brain leading to loss of memory, confusion and in some cases personality change. And that is leading aside the emotions involved with Alzheimer's disease.
Mr President, ladies and gentlemen, it is to be hoped that within ten years there will be efficacious therapies and medicines to prevent Alzheimer's and similar diseases and if possible to cure them. But that depends amongst other things on the readiness of the European Union to invest in the fight against such afflictions. That needs to be done amongst other things by supporting and encouraging scientific research into the causes and consequences of the disease, that is fundamental, applied, medical and pharmaceutical research, and also by instructing and training both professional carers and voluntary companions, by providing help for the victims, both the patients themselves and their nearest relatives and live-in or local by establishing appropriate institutions within or near hospitals, homes for old people or psychiatric institutions; by promoting cross-border exchange of data and experience with regard both to the disease and to the patients and by setting up or contributing to information programmes and investigative projects.
A Community action programme with a special and not merely symbolical budget heading ought to be able to supplement the existing Community initiatives and coordinate the campaigns started by the Member States up to a certain level. It goes without saying that the Member States have a primary responsibility, particularly where reimbursement of medical expenses and social contributions are concerned.
One final point, Mr President, we must not play patients off against one another on budgetary grounds or compare one patient with another. But as rapporteur for Community programmes on behalf of the elderly I must sincerely ask that this group of the population should not be forgotten. In the year 2000 there will be more than 50 million of them in the European Union, so more than one million Alzheimer patients. As a social personalist and a Christian Democrat I earnestly plead for a European approach to Alzheimer's disease.
Mr President, with these reports we are taking three important steps in the inexorable path towards working together which shows - it is the principle of European Union, historically speaking - that 15 times the effort yields more than 15 times the result because of that added value which comes from sharing problems, setting priorities and tackling problems. That is a principle which should be recognized by certain Member States which are still sceptical about a joint approach to certain problems as serious or as important as the three which are before the House today. Congratulations to Mr Poggiolini, Mr Leopardi and Mr Cabrol for their excellent work in which they consider respectively:
Alzheimer's disease and related problems, a nosological phenomenon which is still beyond the scope of aetiological and therapeutic research and which, as has been emphasized, constitutes by reason of its marked economic, human and social impact, one of our citizens' main problems.
The health card, which must never, I venture to stress, become an obstacle to the movement of persons. It must be made very clear that the health card is a voluntary matter. It is something that will allow easier passage across internal borders and will facilitate freedom of movement and not act as a second passport or a second requirement. Bureaucracy must not turn such an interesting initial idea into one more obstruction or one more compulsory document.
Blood transfusions, which are a major problem today. They are a fully successful tissue transplant and therefore an extraordinary therapeutic tool. Without prejudice to continual progress in self-transfusion I think that the approximation of Member States' rules is a very interesting step.
Mr President, ladies and gentlemen, I should also like to comment on Mr Poggiolini's report on Alzheimer's disease. Let me begin by associating myself with the thanks that have been expressed to Mr Poggiolini. He has certainly submitted a very good report, which deals with various aspects of the issue. As a medic, I have also met patients with Alzheimer's, and I am aware of the extent of the problem. I believe that Mr Poggiolini has adopted the correct approach and that the other speakers, such as Mrs van Putten, have set the right tone in this debate.
For that reason, I should like to restrict myself to one problem that particularly concerns me, namely the question of research. I was the rapporteur for the Committee on the Environment, Public Health and Consumer Protection on the research programme Biomed II, and at that time we held some very intense discussions on the extent to which we could permit research with foetal tissue. Where do the problems lie, and where are the boundaries we must not cross? After our very intense discussion of the matter at that time, we agreed on a compromise that under no circumstances should financial or other pressure be exerted to compel pregnant women to have an abortion and hence to exploit them as suppliers of raw material, so to speak. This is a real danger and not mere scaremongering, and I believe we should bear that amendment in mind here today. It was adopted at the time by a large parliamentary majority but was sadly rejected by the Commission.
I should like to urge Commissioner Flynn to examine whether this idea of Parliament's to rule out any exertion of pressure is not in fact a sound one. I believe we have the opportunity here to reaffirm that we are most definitely in favour of research but that the limit is reached when people start to be exploited as sources of raw material. The Green Group in the European Parliament has tabled an amendment rejecting such research altogether. Parliament will surely be unable to agree to that. What I am tabling on behalf of the Group of the European People's Party, however, is a compromise, and I ask you all to support our Amendment No 3 to the Poggiolini report.
Mr President, Commissioner, ladies and gentlemen, blood transfusion is an important and highly sensitive act, often poorly understood in all its aspects but nevertheless crucial and irreplaceable for health, treatment and hence life. So I wish at the outset to thank the Commissioner and the Commission for its communication, and the rapporteur, our colleague Christian Cabrol, for the quality of his work.
I want to make it clear that I support the communication, the report and the majority of the proposals, provided of course that some detailed changes are made. While clarification was essential, the need to stress the safety of the donor and the recipient was even more so. It is now imperative to promote the giving of blood by providing wide-ranging and precise information about blood, blood products and their use in treatment.
Harmonization of the rules for the transfusion process, particularly as regards the selection of donors and screening tests, is absolutely indispensable and urgent throughout Europe.
Finally, this calls for the creation of a European organization for monitoring blood safety. This would be an enormous advance for the citizens of Europe. The question of voluntary unpaid blood donation is very familiar to me: I am myself a blood donor. The donors and their associations have suffered greatly at all levels from the effects of AIDS and contamination through transfusion. Today, they need to be recognized, encouraged and supported.
In conclusion, if tomorrow we are to ensure optimum safety and European selfsufficiency - often a decisive factor in achieving safety - we must act still more quickly and still more firmly. The communication from the Commission executive and Christian Cabrol's report should help us in this.
Mr President, ladies and gentlemen, at this late hour I have brought along evidence to show that it has been worth staying on here this evening. I have brought my own personal blood-donor card, which is linked to an emergency card and was issued by the Austrian Red Cross. The good thing about it is that a donor always carries his own details around with him and that injections, active immunizations, serum administered, diabetes and allergies, as well as addresses of next of kin and special endorsements, such as details of antibodies, are also contained on the card.
It is extremely important for the blood donor or for the recipient of a blood transfusion to know how data are analysed, to know that quick and reliable diagnosis is permissible and available. That is a crucial aspect of health policy, and the card introduces a dynamic element to health care, for I believe it is important that data are not only ascertained at a specific point in time but are stored and evaluated over many years.
Mr President, Commissioner, ladies and gentlemen, I must begin by congratulating the three rapporteurs on the excellent quality of their work which lends the European Parliament both prestige and value.
I should like to say a few words about what seems to be one of the most positive and future-looking ideas, namely a European health card. The creation of a European health card is a positive idea and one which is in keeping with the project of European construction, which deserves our wholehearted support. The free circulation of persons cannot be complete as long as a European citizen travelling to another state for work, study or tourism, does not have at his or her disposal a system of health care of quality in keeping with perfectly obvious rights to access.
Since I come from a touristic area - the Algarve - and since Portugal is a country of considerable migration, I think that I am particularly sensitive to the defence of this idea. The Treaty itself commits the European Union to responsibility in ensuring a high level of human health protection. Indeed, at present, there are technical conditions for the creation of a European health document which can be accepted by all Member States and by the various health system sectors. The health card which cannot and will never be able to be a new passport, a new hindrance to free circulation, which is a serious contribution against red tape and which will have to respect the principles of the inviolability and security of respective data.
This idea is far from a new one and it certainly needs to be developed and accentuated. It is already ten years since the first Council resolution in favour of an emergency health card for Europeans, a project which came to nothing. But now the times are different and this idea is more urgent and there are also greater technical possibilities. The progress already made (the Commission has achieved enough work and has enough knowledge for an initiative of this dimension to be given a fillip) and the assessment of experiments resulting from cards which are already in circulation (60 to 70 million) are positive examples which should be grasped at.
And finally this opens the door to the participation of society, professional health organisations, state and regional health services and the consumers. In other words this breaks up all of the talk and actually brings us closer to the card. So that is as far as we have got.
Mr President, it is interesting that Commissioner Flynn should have been here earlier today when we were discussing a mainly young people's problem, namely drugs. Here we are this evening discussing what is mainly a problem which affects the elderly - Alzheimer's and senile dementia. As has been pointed out, these diseases affect millions of people throughout Europe. In Ireland it is estimated that about 25, 000 are affected.
The programme proposed would serve to initiate coherent policies at European level. It would coordinate measures at national level and act as a catalyst for measures both in the public and private sectors. I support the call that has been made for support for the families. We know that many women have to care for these patients and these patients can be very difficult, troublesome and sometimes violent. The families also suffer because the legal affairs of these people may have been left in limbo. Deterioration can be very quick and they may be unable to attend to their business affairs.
I also urge the Commission to take up Parliament's recommendations for a voluntary European health card system by January 1999. While this will not provide for a free European health system, such a card would enable EU citizens to gain access to medical treatment more quickly and it would also help if it was coordinated with the donor organ card so that in case of accidents, action could be taken very quickly.
Finally, in relation to the blood supply, as Mr Fitzsimons pointed out we had a huge problem in Ireland with the Hepatitis B scare. I welcome the Commission's proposals in this regard.
Mr President, the time it has taken for us seriously to discuss an illness like Alzheimer's disease is a sign of the problem we have in understanding how a change in the population pyramid means that we need to redirect our priorities in both scientific research and the way society is organized. An increase in average life expectancy cannot be viewed as a problem but as a major achievement of our civilization, but that achievement has to be supported by the appropriate political decisions.
The report we are debating - Mr Poggiolini's most excellent report - properly places the accent both on the need to expand medical research, to identify treatment for or at least manage and contain age-related diseases, and the vital need to adopt measures to inform and prepare families and social and health workers. In many parts of Europe there is excellent experience of work on Alzheimer's, but exchanges of information and the development of trans-national initiative remain at a low level.
That being so, the request that the Commission draw up a programme of action to combat Alzheimer's disease and related illnesses is more opportune than ever and has our firm support.
Mr President, I am pleased to have the opportunity to present the Commission's position on these three important health-related issues.
I deal first with Alzheimer's disease and Mr Poggiolini's report. The Commission welcomes the initiative of the European Parliament and notes that Parliament has not limited its resolution to Alzheimer's disease but has extended its scope to encompass the prevention of disorders of the cognitive functions of the elderly. This is a very constructive decision.
Neuro-degenerative diseases have great social effects. I am, therefore, particularly happy that your resolution focuses not only on the medical aspects of Alzheimer's disease but also on the loss of cognitive functions and equally on its social impact. Awareness of the disease, as well as support to family members and their organizations, are some of the priorities that have been set out in your resolution. All too often the consequences for families of the sufferers of such diseases are forgotten. This fact needs to be recognized. It has been well spoken of here by the rapporteur and by all of those who have contributed.
In 1993 in its communication on the framework for action in the field of public health, the Commission considered that whereas mental illness could not, on the basis of the criteria developed for selecting areas for Community action and also on account of the limited resources available, be considered as a priority for the immediate future, it should, nevertheless, be kept under consideration.
I am pleased that the European Parliament, which supported the communication and our selection of priorities, has now taken the bold step of placing mental diseases, and particularly those afflicting mostly the elderly, such as Alzheimer's, at the forefront of its agenda. Parliament has therefore reinforced the budget available for such diseases.
In 1995 Parliament made a special appropriation of ECU 1 million for actions in the field of Alzheimer's disease. This year it has added ECU 5 m to the public health budget line. I share Parliament's concern over the progression of this terrible disease and believe that the funds will be used to enhance the quality of life of those suffering from neuro-degenerative diseases, in particular, Alzheimer's sufferers and their informal carers. These are the very things you have asked priority to be given to.
So Parliament's report makes the point forcefully that Alzheimer's disease will become an increasingly big problem for European society. That is obvious from the demographic changes that are taking place in our society. The accelerated ageing of the European population and the particular needs of Alzheimer's patients will increase demands on health and social services. So there is added value in addressing these increased needs at European level. The programme of activities which the Commission will undertake should provide us with valuable insights into the correct approach to be followed. Given the scale of the challenge, I am sure that this is an issue which will confront us increasingly over the coming years.
I now turn to the question of the European health card and Mr Leopardi's report. The question of the health card has been with us, of course, for a very long time. Some Members will even remember previous debates in the House on this particular issue. Both the resolution of 1986, on the European emergency health card, and the Council's recommendations which concern the use of electronic cards, deal with the issues raised in Mr Leopardi's report.
I also wish to point out that in 1995 the administrative committee on social security for migrant workers included two relevant projects in its master plan for the second stage of the telematics for the social security programme - that is the TEST programme. The feasibility of introducing such cards in appropriate forms and conditions has been studied by the Commission. Research on the use of the cards in the health sector is currently a major topic in the context of the telematics application and the G7 information society programmes.
Since 1986 the Commission has held a number of meetings of experts to exchange information and to share experience on the design and the introduction of the health cards and has also supported some pilot projects. The results have not been particularly encouraging as only a few Member States have begun to use them. However, a number of Member States have gradually introduced electronic cards in the social security sector where prospects of a more generalized use are more promising.
Referring to the report of Mr Leopardi and the resolution that follows, I wish to say, firstly, that there are a number of advantages that may accrue from the use of health cards and these have been eloquently put forward in this particular report and have been referred to by many of the speakers here this evening.
However, I should like to draw Parliament's attention to a number of practical considerations and, indeed, some problems that the Commission has had to reckon with in its previous attempts to promote the use of similar cards and which point to the severe difficulties that will be involved in implementing the measures that have been advocated in this particular report. To introduce the card, as you propose, will require all medical facilities and offices in the Community - doctors, hospitals, health centres and the like - to install the necessary infrastructure in terms of hardware and software at a cost which is likely to be very considerable. Moreover, as existing national systems would have to be used in parallel to a Community voluntary system, citizens may be required to carry more than one card. Fundamental questions arise at present concerning the protection of the very sensitive medical data that you propose to store on the cards. This is of particular importance in the case of theft, loss or unauthorized use of the card.
There is also the point concerning the responsibilities of doctors or other health professionals. Can they rely on the data for accuracy and completeness? Do they understand all of the information therein contained? Do they know whether it is complete and up to date or do they have to double check all information by running their own examinations to protect themselves from charges of negligence? What of the ethical issues, such as blood transfusion acceptance or, indeed, organ donation?
I could continue along these lines to illustrate that there is a whole range of very practical considerations which have taxed us, and the Member States in the past, and these must be taken into account when discussing the possibilities for a European health card. What exactly it is to be used for and what information is to be stored on it are two of the key questions.
Concerning social security: perhaps a more limited application of cards to become an electronic E111 form is feasible. There is a case for practical solutions, including the mutual recognition of national insurance cards in accordance with the recommendation of the Council on 29 September 1989. I am very conscious of what Mr White says. He very kindly gave me a smaller version of the card he is now displaying up there himself and I have taken particular notice, not of the photograph - so very suitably embossed on it - but on some of the writing that is also incorporated on the card. The particular card Mr White has given to me for my perusal is considerably different from the comprehensive health record card under deliberation and the one that is being talked about here this evening. I was going to put the question to the House: Is this the limit to which you wish to go now, having considered some of the practical difficulties I have put before you and which have been the cause of very considerable difficulty in seeking to promote this idea in the past? Perhaps it is something the House might reflect upon. That might alter the whole attitude and the possibilities.
In conclusion I should like to stress that the Commission will continue to keep the health cards issue under constant review and will report to the House if there are any developments which may improve the prospects for their generalized introduction. But I am conscious of what Mr White's card seeks to promote, as distinct from what has been the general understanding of what we would like to see included in the type of card you have been talking about this evening.
On the third issue, the question of blood safety and self-sufficiency in the European Community, the Commission welcomes the report of the Committee on the Environment, Public Health and Consumer Protection and I am especially glad that our own concern about the quality and the safety and the supply of blood and blood products available in the Community is shared by Parliament. In its communication on blood safety and self sufficiency, the Commission addressed the duties imposed by Directive 89/381 regarding the preparation of stable, medical products and the ethical considerations regarding self-sufficiency on the basis of voluntary unpaid donations of the source material of all these products.
It also examined the issues concerning the safety and supply of whole blood, plasma and blood cells of human origin that are not used for the production of medicinal products and do not therefore come under the ambit of the directive. The problems surrounding blood safety and self-sufficiency that were identified led the Commission to conclude that there was a clear need to formulate a Community blood strategy covering both the source material for medicinal products as well as whole blood and plasma which is used for transfusions.
The main activities which were proposed towards this end were reflected in the Council resolution of 2 June 1995, which encompasses points which were suggested by the Commission in its report at that time. The Commission intends to pursue these activities in response to the Council invitation and in line with the wishes of Members of the House in this area. In fact, several have already been addressed. A meeting of experts to discuss issues related to public awareness of blood and blood products is scheduled for next week in Rome under the Italian presidency.
Also, work on a feasibility study on the establishment of a haemo-vigilance network should commence very shortly. This matter was also mentioned by one of the Members. A project to identify existing practices regarding inspection and accreditation of blood centres in the Member States is currently under way. These are some of the issues we are pursuing at this time. It is anticipated that additional activities will be carried out during the Irish presidency so that the other points of the emerging Community policy on blood safety and selfsufficiency, namely donor selection, testing, quality assurance as well as educational programmes for health professionals, will be covered by appropriate Community instruments which will all be activated in the very near future.
This has of necessity been only a very brief outline of the Commission's position on these three reports. These are very important issues. I appreciate that they deserve very wide debate. I would like to assure the House that my services will pay very close attention to what has been said here this evening. It is my personal intention to seek progress in all three matters on behalf of the Community.
Mr President, I should like to respond to the point raised by Commissioner Flynn. I am glad he read the card. He makes a good point in saying that it is more limited than that described in the Leopardi report. I refer the Commissioner to paragraph 1(a) of the Leopardi resolution which says that the object of the European health card would be to facilitate the free movement of persons within the Union by providing them with appropriate access to the healthcare and treatment required by their state of health. That is a technically feasible possibility. My concern is that if we make things too complicated we will go another ten years.
One of the big problems the Commission and Parliament face is the tabloid press accusing us of making all sorts of silly legislation which has no relevance to daily life. This proposal by Parliament would be relevant. Therefore, I wonder if you have looked at paragraph 1(a). I would refer you to it.
I note what Mr White says and I will pay particular attention to that particular aspect. He and I both agree that the type of thing we are talking about here is a much more limited thing and designed to promote freedom of movement and mobility of people. That is a slightly different thing and deals with some of the political, legal and technical problems which are associated with the wider data record card. I take note of what you say.
Thank you, Commissioner.
The joint debate is closed.
The vote will be held at 12 noon tomorrow.
(The sitting was closed at 11.55 p.m.)